





Exhibit 10.1





--------------------------------------------------------------------------------



Published CUSIP Number: 85253UAJ7






TERM LOAN AGREEMENT
Dated as of July 28, 2017
among
STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,
as the Borrower,
STAG INDUSTRIAL, INC.,
as a Guarantor,
BANK OF AMERICA, N.A.,
as the Administrative Agent,




CAPITAL ONE, NATIONAL ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION,
ROYAL BANK OF CANADA and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,


and


THE FINANCIAL INSTITUTIONS NOW OR HEREAFTER SIGNATORIES HERETO AND THEIR
ASSIGNEES PURSUANT TO SECTION 11.06,
as Lenders


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as the Sole Bookrunner and Joint Lead Arranger

and

CAPITAL ONE, NATIONAL ASSOCIATION, PNC CAPITAL MARKETS LLC,
ROYAL BANK OF CANADA and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section
 
Page
 
 
 
Article I
Definition and Accounting Terms
1
 
1.01
Defined Terms
1
 
1.02
Other Interpretive Provisions
22
 
1.03
Accounting Terms
23
 
1.04
Rounding
23
 
1.05
Times of Day
24
 
1.06
Rates
24
 
 
 
 
 
Article II
The Commitments and Credit Extensions
24
 
2.01
Committed Loans
24
 
2.02
Borrowings, Conversions and Continuations of Committed Loans
24
 
2.03
Reserved
25
 
2.04
Voluntary Reduction of Commitments
25
 
2.05
Prepayments
25
 
2.06
Incremental Term Loans
26
 
2.07
Repayment of Loans
27
 
2.08
Interest
27
 
2.09
Fees
27
 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
28
 
2.11
Evidence of Debt
28
 
2.12
Payments Generally; The Administrative Agent’s Clawback
28
 
2.13
Sharing of Payments by the Lenders
30
 
2.14
Reserved
30
 
2.15
Reserved
30
 
2.16
Defaulting Lenders
30
 
2.17
Guaranties
31
 
 
 
 
Articles III
Taxes, Yield Protection and Illegality
32
 
3.01
Taxes
32
 
3.02
Illegality
35
 
3.03
Inability to Determine Rates
35
 
3.04
Increased Costs; Reserves on LIBOR Loans
36
 
3.05
Compensation for Losses
37
 
3.06
Mitigation Obligations; Replacement of the Lenders
37
 
3.07
Survival
37
 
 
 
 
Article IV
Unencumbered Properties
37
 
4.01
Initial Unencumbered Properties
37
 
4.02
Reserved
38
 
4.03
Notices of Qualification as an Unencumbered Property
38
 
4.04
Eligibility
38
 
4.05
Reserved
38
 
4.06
Guaranty
38
 
4.07
Admission of New Unencumbered Properties
38
 
4.08
Reserved
38










--------------------------------------------------------------------------------





Section
 
Page
 
4.09
Reserved
38
 
4.10
Exclusion Events
38
 
 
 
 
Article V
Conditions Precedent to Credit Extensions
39
 
5.01
Conditions of Initial Credit Extension
39
 
5.02
Conditions to all Credit Extensions
40
 
 
 
 
Article VI
Representations and Warranties
41
 
6.01
Existence, Qualification and Power; Compliance with Laws
41
 
6.02
Authorization; No Contravention
41
 
6.03
Governmental Authorization; Other Consents
41
 
6.04
Binding Effect
41
 
6.05
Financial Statements; No Material Adverse Effect
41
 
6.06
Litigation
42
 
6.07
No Default
42
 
6.08
Ownership of Property; Liens; Equity Interests
42
 
6.09
Environmental Compliance
42
 
6.10
Insurance
43
 
6.11
Taxes
43
 
6.12
ERISA Compliance
43
 
6.13
Subsidiaries; Equity Interests
43
 
6.14
Margin Regulations; Investment Company Act
43
 
6.15
Disclosure
44
 
6.16
Compliance with Laws
44
 
6.17
Taxpayer Identification Number
44
 
6.18
Intellectual Property; Licenses, Etc.
44
 
6.19
Reserved
44
 
6.20
Solvency
44
 
6.21
REIT Status of the Parent
44
 
6.22
Labor Matters
45
 
6.23
Ground Lease Representation
45
 
6.24
Unencumbered Properties
45
 
6.25
OFAC
45
 
6.26
EEA Financial Institutions
45
 
 
 
 
Article VII
Affirmative Covenants
46
 
7.01
Financial Statements
46
 
7.02
Certificates; Other Information
46
 
7.03
Notices
47
 
7.04
Payment of Obligations
48
 
7.05
Preservation of Existence, Etc.
48
 
7.06
Maintenance of Properties
48
 
7.07
Maintenance of Insurance
49
 
7.08
Compliance with Laws
49
 
7.09
Books and Records
49
 
7.10
Inspection Rights
49
 
7.11
Use of Proceeds
49
 
7.12
Environmental Matters
49






--------------------------------------------------------------------------------





Section
 
Page
 
7.13
Ground Leases
50
 
7.14
Unencumbered Properties
51
 
 
 
 
Article VIII
Negative Covenants
52
 
8.01
Liens
52
 
8.02
Indebtedness
52
 
8.03
Investments
53
 
8.04
Fundamental Changes
54
 
8.05
Dispositions
54
 
8.06
Restricted Payments
54
 
8.07
Change in Nature of Business
54
 
8.08
Transactions with Affiliates
54
 
8.09
Burdensome Agreements
55
 
8.10
Use of Proceeds
55
 
8.11
Unencumbered Properties; Ground Leases
55
 
8.12
Environmental Matters
56
 
8.13
Negative Pledge; Indebtedness
56
 
8.14
Financial Covenants
56
 
 
 
 
Article IX
Events of Default and Remedies
57
 
9.01
Events of Default
57
 
9.02
Remedies Upon Event of Default
59
 
9.03
Application of Funds
59
 
 
 
 
Article X
The Administrative Agent
60
 
10.01
Appointment and Authority
60
 
10.02
Rights as a Lender
60
 
10.03
Exculpatory Provisions
60
 
10.04
Reliance by the Administrative Agent
61
 
10.05
Delegation of Duties
61
 
10.06
Resignation of the Administrative Agent
61
 
10.07
Non-Reliance on the Administrative Agent and Other Lenders
62
 
10.08
No Other Duties, Etc.
62
 
10.09
The Administrative Agent May File Proofs of Claim
62
 
10.10
Guaranty Matters
63
 
 
 
 
Article XI
Miscellaneous
63
 
11.01
Amendments, Etc.
63
 
11.02
Notices; Effectiveness; Electronic Communication
64
 
11.03
No Waiver; Cumulative Remedies; Enforcement
65
 
11.04
Expenses; Indemnity; Damage Waiver
65
 
11.05
Payments Set Aside
67
 
11.06
Successors and Assigns
67
 
11.07
Treatment of Certain Information; Confidentiality
70
 
11.08
Right of Setoff
70
 
11.09
Interest Rate Limitation
71
 
11.10
Counterparts; Integration; Effectiveness
71
 
11.11
Survival of Representations and Warranties
71






--------------------------------------------------------------------------------





Section
 
Page
 
11.12
Severability
72
 
11.13
Replacement of the Lenders
72
 
11.14
Governing Law; Jurisdiction; Etc.
72
 
11.15
No Advisory or Fiduciary Responsibility
73
 
11.16
Electronic Execution of Assignments and Certain Other Documents
73
 
11.17
USA PATRIOT ACT
74
 
11.18
ENTIRE AGREEMENT
74
 
11.19
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
74



SCHEDULES
 
 
2.01
Commitments and Applicable Percentages
 
 
4.01
Initial Unencumbered Properties
 
 
6.06
Litigation
 
 
6.09
Environmental Matters
 
 
6.13
Subsidiaries and Other Equity Investments and Equity Interests in the Borrower
and Each Subsidiary Guarantor
 
 
6.18
Intellectual Property Matters
 
 
8.01
Existing Liens
 
 
8.13
Indebtedness
 
 
11.02
The Administrative Agent’s Office; Certain Addresses for Notices
 
 
RO
Responsible Officers
 
 
 
 
 
EXHIBITS
 
 
A
Form of Draw Request
 
 
B
Form of Note
 
 
C
Compliance Certificate
 
 
D-1
Assignment and Assumption
 
 
D-2
Administrative Questionnaire
 
 
E
Form of Borrower Remittance Instruction
 
 
F-1
Form of Parent Guaranty
 
 
F-2
Form of Subsidiary Guaranty
 
 
G
Reserved
 
 
H-1
U.S. Tax Compliance Certificate
 
 
H-2
U.S. Tax Compliance Certificate
 
 
H-3
U.S. Tax Compliance Certificate
 
 
H-4
U.S. Tax Compliance Certificate
 
 
I
Form of Borrower’s Instruction Certificate
 










--------------------------------------------------------------------------------






TERM LOAN AGREEMENT
This TERM LOAN AGREEMENT (the “Agreement”) is entered into as of July 28, 2017,
among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (the “Borrower”), STAG INDUSTRIAL, INC., a Maryland corporation and
the sole member of the sole general partner of the Borrower (the “Parent”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), CAPITAL ONE, NATIONAL ASSOCIATION, PNC BANK, NATIONAL
ASSOCIATION, ROYAL BANK OF CANADA and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Syndication Agents, and BANK OF AMERICA, N.A., as the Administrative Agent.
The Borrower has requested that the Lenders provide a term credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acceptable Ground Lease” means a ground lease with respect to an Acceptable
Property executed by a Subsidiary Guarantor, as lessee, that (a) has a remaining
lease term (including extension or renewal rights) of at least twenty-five (25)
years, calculated as of the date such Acceptable Property is deemed an
Unencumbered Property, and that the Administrative Agent determines, in its sole
discretion, is a financeable ground lease and is otherwise acceptable or (b) has
a bargain purchase option (as defined in accordance with GAAP).
“Acceptable Property” means a Property (a) that is approved by the
Administrative Agent and the Required Lenders, or (b) that meets the following
requirements:
(i)    such Property is wholly-owned by, or ground leased pursuant to an
Acceptable Ground Lease to, the Borrower or a Subsidiary Guarantor free and
clear of any Liens (other than Liens permitted by Section 8.01);
(ii)    such Property is an industrial, manufacturing, warehouse/distribution
and/or office property located within the United States;
(iii)    if such Property is owned by a Subsidiary Guarantor, or is ground
leased pursuant to an Acceptable Ground Lease to a Subsidiary Guarantor, then
the Equity Interests of such Subsidiary Guarantor are owned, directly or
indirectly by the Borrower, free and clear of any Liens other than Liens
permitted by Section 8.01; and
(iv)    such Property is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters which,
individually or collectively, are not material to the profitable operation of
such Property.
“Additional Permitted Indebtedness” means unsecured Indebtedness permitted to be
incurred pursuant to Section 8.02(f).
“Additional Term Loans” has the meaning specified in Section 2.06(b)(i).
“Adjusted NOI” means, with respect to any Property for the Current Reporting
Quarter, annualized, an amount equal to (a) the aggregate gross revenues
(excluding non-cash revenues) from the operations of such Property during such
period, minus (b) the sum of (i) all expenses and other proper charges incurred
in connection with the operation of such Property during such period (including
real estate taxes, but excluding any property and asset management fees, debt
service charges, income taxes, depreciation, amortization and other non-cash
expenses and excluding capital expenditures), (ii) a management fee equal to the
greater of (A) two percent (2%) of the aggregate gross base rental revenues
(excluding non-cash revenues) from the operations of such Property during such
period and (B) actual property management fees paid, and (iii) a replacement
reserve of $0.10 per square foot (excluding any Property acquired during the
Current Reporting Quarter). Adjusted NOI shall exclude the amount of any
revenues and expenses from any Dark Property. Adjusted NOI shall be









--------------------------------------------------------------------------------





increased, without duplication, by (i) annualized rental revenues (excluding
non-cash revenues), net of associated expenses, from any new lease which went
into effect with the tenant taking occupancy (or any lease with respect to any
Property acquired during the Current Reporting Quarter) and the Borrower is
recognizing revenue from such tenant in accordance with GAAP during such Current
Reporting Quarter, and (ii) annualized gross base rental revenues (excluding
non-cash revenues) for the first monthly gross base rental payment for any lease
in a free rent period and the Borrower is recognizing revenue from the
applicable tenant in accordance with GAAP during such Current Reporting Quarter.
“Administrative Agent” means BANA in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided in no event shall
Agent or any Lender be deemed to be an Affiliate of the Borrower.
“Aggregate Commitments” means the Commitments of all the Lenders as adjusted
from time to time in accordance with the terms hereof. The initial amount of the
Aggregate Commitments in effect on the Closing Date is ONE HUNDRED FIFTY MILLION
DOLLARS ($150,000,000.00).
“Agreement” means this Term Loan Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans has been terminated pursuant to Section 2.01(b) or 9.02 or
if the Aggregate Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the percentage (carried out to the
ninth decimal place) of the Total Outstandings represented by such Lender’s
Loans at such time. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means the following:
A. Unless and until the Rating Conditions have been satisfied, with respect to
any Loan, the following percentages per annum determined according to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):
Leveraged-Based Pricing Grid:
Applicable Rate
Pricing Level
Consolidated Leverage Ratio
Base Rate Applicable Margin
LIBOR Loan Applicable Margin
1
< 40%
0.30%
1.30%
2
≥ 40% and < 45%
0.35%
1.35%
3
≥ 45% and < 50%
0.45%
1.45%
4
≥ 50% and < 55%
0.60%
1.60%
5
≥ 55%
0.90%
1.90%





2



--------------------------------------------------------------------------------





Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a) provided that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level 5 shall apply as of the first
(1st) Business Day after the date on which such Compliance Certificate was
required to have been delivered, provided that if such request is not delivered
within thirty (30) days of the date such Compliance Certificate was due, Pricing
Level 5 shall apply as of the date of delivery of such request, and shall remain
in effect until the date on which such Compliance Certificate is delivered. The
Applicable Rate in effect from the Closing Date until adjusted as set forth
above shall be set at Pricing Level 1.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
or
B.    If and when the Rating Conditions have been satisfied, the following
percentages per annum, based upon the Debt Rating as set forth below (determined
in accordance with the Performance-Based Pricing Grid set forth below).
Performance-Based Pricing Grid:
Applicable Rate
Pricing Level
Debt Rating
Base Rate Applicable Margin
LIBOR Loan Applicable Margin
1
≥ A-/A3
0.00%
0.90%
2
BBB+/Baa1
0.00%
0.95%
3
BBB/Baa2
0.10%
1.10%
4
BBB-/Baa3
0.35%
1.35%
5
< BBB-/Baa3
0.75%
1.75%



Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 7.03(e) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Attributable Indebtedness” means, on any date in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.


“Audited Financial Statements” means the audited financial statements of the
Parent for the fiscal year ended December 31, 2016 and, from and after the
delivery of the financial statements of the Parent required pursuant to
Section 7.01(a) for the fiscal year ending December 31, 2017, the most-recent
financial statements furnished pursuant to Section 7.01(a).
“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation in respect of all or any part of any Unencumbered Property.


3



--------------------------------------------------------------------------------





“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Balloon Payments” shall mean with respect to any loan constituting
Indebtedness, any required principal payment of such loan which is payable at
the maturity of such Indebtedness, provided, however, that the final payment of
a fully amortized loan shall not constitute a Balloon Payment.
“BANA” means Bank of America, N.A.
“Base Rate” means, at any time, a fluctuating rate per annum equal to the
highest of (a) the rate of interest in effect for such day as publicly announced
from time to time by BANA as its “prime rate,” (b) the Federal Funds Rate plus
0.50% and (c) the LIBOR Market Index Rate plus 1%. The “prime rate” is a rate
set by BANA based upon various factors including BANA’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by BANA shall take
effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Book Value” means all land, building, improvements, leasing commissions and
deferred leasing intangibles less accumulated depreciation and amortization.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower’s Instruction Certificate” means a completed form substantially in the
form of Exhibit I to be executed and delivered by the Borrower pursuant to
Section 5.01(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrower Remittance Instruction” means a completed form substantially in the
form of Exhibit E to be executed and delivered by the Borrower pursuant to
Section 5.01(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.
“Borrowing” means a Committed Borrowing.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
State of New York, and, if such day relates to any LIBOR Loan, means any such
day that is also a London Banking Day.
“Capital Lease” means, with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.


“Capital Lease Obligations” means, with respect to any Person for any period,
the capitalized amount of obligations under Capital Leases for such Person for
such period as determined in accordance with GAAP.


“Capitalization Rate” means seven and one half percent (7.5%).


"Cash Equivalents" means any of the following types of Investments, to the
extent owned by Guarantor, the Borrower or any of their Subsidiaries free and
clear of all Liens (other than Liens permitted hereunder):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;


4



--------------------------------------------------------------------------------





(b)    demand or time deposits with, or insured certificates of deposit or
bankers' acceptances of, any commercial bank that (A) is a Lender or (B) (i) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 90 days from the date of acquisition thereof;
(c)    commercial paper in an aggregate amount of no more than $5,000,000 per
issuer outstanding at any time issued by any Person organized under the laws of
any state of the United States of America and rated at least "Prime-1" (or the
then equivalent grade) by Moody's or at least "A-1" (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;
(d)    Investments, classified in accordance with GAAP as current assets of the
Parent or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody's or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and
(e)    Other liquid or readily marketable investments in an amount not to exceed
five percent (5%) of Total Asset Value.
“Casualty” means, with respect to any Unencumbered Property, if such
Unencumbered Property has been damaged or destroyed, in whole or in part, by
fire or other casualty.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty; (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the Equity Interests of the
Parent entitled to vote for members of the board of directors or equivalent
governing body of the Parent on a fully-diluted basis (and taking into account
all such Equity Interests that such person or group has the right to acquire
pursuant to any option right);
(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or


5



--------------------------------------------------------------------------------





(c)    the Parent shall cease to (i) either be the sole general partner of, or
wholly own and control the general partner of, the Borrower or (ii) own,
directly or indirectly, greater than fifty percent (50%) of the Equity Interests
of the Borrower.
“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrower pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBOR Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.
 
“Companies” means, without duplication, the Parent and its Consolidated
Subsidiaries (including the Borrower), and “Company” means any one of the
Companies.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of any Unencumbered
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting any Unencumbered Property or
any part thereof.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any Person for any period, an amount equal to
(a) Consolidated Net Income, plus (b) the sum of the following (without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period): (i) income tax expense; (ii) interest
expense, amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness;
(iii) depreciation and amortization expense; (iv) amortization of intangibles
(including goodwill) and organization costs; (v) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business),
including property acquisition costs; (vi) any other non-cash charges, and (vii)
all commissions, guaranty fees, discounts and other fees and charges owed by
such Person with respect to letters of credit and bankers’ acceptance financing
and net costs of such Person under Swap Contracts in respect of interest rates
to the extent such net costs are allocable to such period in accordance with
GAAP; minus (c) the sum of the following (to the extent included in the
statement of such Consolidated Net Income for such period): (i) interest income
(except to the extent deducted in determining such Consolidated Net Income);
(ii) any extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business); and (iii) any other non-cash income.


“Consolidated Fixed Charges” means, on a consolidated basis, for any Person for
any period, the sum (without duplication) of (a) Consolidated Interest Expense,
(b) provision for cash income taxes made by such Person on a consolidated basis
in respect of such period, (c) scheduled principal amortization payments due
during such period on account of Indebtedness of such Person (excluding Balloon
Payments), and (d) Restricted Payments paid in cash with respect to preferred
Equity Interests of such Person during such period (other than any repayments of
principal with respect to preferred Equity Interests).




6



--------------------------------------------------------------------------------





“Consolidated Interest Expense” means, for any Person for any period, the total
interest expense (including that attributable to Capital Lease Obligations) of
such Person for such period with respect to all outstanding Total Funded Debt
(including all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Swap Contracts in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).
Consolidated Interest Expenses shall exclude non-cash charges, interest rate
hedge termination payments or receipts, loan prepayment costs, and upfront loan
fees, interest expense covered by an interest reserve established under a loan
facility and any interest expense under any construction loan or construction
activity that under GAAP is required to be capitalized.


“Consolidated Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Consolidated Total Debt, divided by
(b) Total Asset Value.


“Consolidated Net Income” means, for any Person for any period, the consolidated
net income (or loss) of such Person for such period, determined on a
consolidated basis; provided that in calculating Consolidated Net Income of the
Parent for any period, there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Parent or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Company) in which any Company has an
ownership interest, except to the extent that any such income is actually
received by such Company in the form of dividends or similar distributions, and
(c) the undistributed earnings of any Subsidiary of any Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or requirement of Law applicable
to such Subsidiary.


“Consolidated Subsidiary” means any Person in which the Parent or the Borrower
has a direct or indirect ownership interest and whose financial results would be
consolidated under GAAP with the financial results of the Parent on the
consolidated financial statements of the Parent.
“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Parent on such date, determined on a
consolidated basis in accordance with GAAP which would be required to be
included on the liabilities side of the balance sheet of the Parent in
accordance with GAAP, and including the Companies’ Share of the principal amount
of all Indebtedness of Unconsolidated Affiliates, but, in each case, excluding
the net obligations of the Parent on a consolidated basis under any Swap
Contract.
“Construction in Progress” means (a) a Property with new ground up construction,
(b) a Property under renovation in which (i) greater than thirty percent (30%)
of the square footage of such Property is unavailable for occupancy due to
renovation and (ii) no rents are being paid on such square footage or (c) a
building expansion. The classification of “Construction in Progress” will cease
on the earlier to occur of (A) the time that such Property has an Occupancy Rate
of greater than eighty percent (80%), and (B) one hundred eighty (180) days
after completion of construction, renovation or expansion of such Property, as
applicable.
“Contamination” means the presence of Hazardous Materials in amounts exceeding
regulatory action levels.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Co-Syndication Agent” means each of Capital One, National Association, PNC
Bank, National Association, Royal Bank of Canada and Wells Fargo Bank, National
Association in its capacity as a co-syndication agent for the term loan facility
evidenced by this Agreement.
“Credit Agreements” means (a) the Revolving Credit Agreement, (b) that certain
Term Loan Agreement, dated as of September 29, 2015, among the Borrower, the
Parent, Wells Fargo Bank, National Association, as administrative agent, and the
other lenders party thereto, (c) that certain Amended and Restated Term Loan
Agreement, dated as of December 20, 2016, among the Borrower, the Parent, Wells
Fargo Bank, National Association, as administrative agent, and the other lenders
party thereto and (d) that certain Second Amended and Restated Term Loan
Agreement, dated as of December 20, 2016, among the Borrower, the Parent, Wells
Fargo Bank, National Association, as administrative agent, and the other lenders
party thereto.


7



--------------------------------------------------------------------------------





“Credit Extension” means a Borrowing.
“Current Reporting Quarter” means the most recent fiscal quarter for which
quarterly financial statements have been delivered to the Lenders pursuant to
Section 7.01.
“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single purposes entity covenants, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate guaranty or indemnification agreements in non-recourse
financing of Real Property.
“Dark Property” means any Property as to which, as of the last day of the
Current Reporting Quarter, (a) all leases have terminated, (b) the Borrower is
not recognizing revenue from any tenants in accordance with GAAP or (c) the
Adjusted NOI for such Property is negative.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Debt Rating” means, as of any date of determination, the rating as determined
by a minimum of two of S&P, Moody’s or Fitch (collectively, the “Debt Ratings”)
of the Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided
that (a) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one level, then the Pricing Level for the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level 1 being the highest and the
Debt Rating for Pricing Level 5 being the lowest); (b) if there is a split in
Debt Ratings of more than one level, then the Pricing Level that is one level
lower than the Pricing Level of the higher Debt Rating shall apply; (c) if the
Borrower has only one Debt Rating, the Pricing Level that is one level lower
than that of such Debt Rating shall apply; and (d) if, after satisfying the
Rating Condition, the Borrower does not have any Debt Rating, Pricing Level 5
shall apply.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided that with respect to a LIBOR Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus two percent (2%) per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower and the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company which controls such Lender that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such


8



--------------------------------------------------------------------------------





Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each Lender promptly
following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith but
excluding any arrangement constituting a Lien.
“Dollar” and “$” mean lawful money of the United States.
“Draw Request” means a notice of (a) a Committed Borrowing, (b) a conversion of
Committed Loans from one Type to the other, or (c) a continuation of LIBOR
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“Environmental Assessment” has the meaning specified in Section 7.12(b).
“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time instituted or completed pursuant to any applicable Environmental
Requirement against any Company or against or with respect to any Real Property
or any condition, use, or activity on any Real Property (including any such
action against the Administrative Agent or any Lender), and any claim at any
time made by any Person against any Company or against or with respect to any
Real Property or any condition, use, or activity on any Real Property (including
any such claim against the Administrative Agent or any Lender), relating to
damage, contribution, cost recovery, compensation, loss, or injury resulting
from or in any way arising in connection with any Hazardous Material or any
Environmental Requirement.
“Environmental Damages” means all liabilities (including strict liability),
losses, damages (excluding consequential, special, exemplary or punitive damages
except to the extent such damages were imposed upon an Indemnitee as a result of
any claims made against such Indemnitee by a governmental entity or any other
third party), judgments, penalties, fines, costs and expenses (including fees,
costs and expenses of attorneys, consultants, contractors, experts and
laboratories), of any and every kind or character, at law or in equity,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable,
made, incurred, suffered, brought, or imposed at any time and from time to time,
whether before or after the Release Date and arising in whole or in part from:
(a)    the presence of any Hazardous Material on any Unencumbered Property, or
any escape, seepage, leakage, spillage, emission, release, discharge or disposal
of any Hazardous Material on or from any Unencumbered


9



--------------------------------------------------------------------------------





Property, or the migration or release or threatened migration or release of any
Hazardous Material to, from or through any Unencumbered Property, on or before
the Release Date; or
(b)    any act, omission, event or circumstance existing or occurring in
connection with the handling, treatment, containment, removal, storage,
decontamination, clean up, transport or disposal of any Hazardous Material which
is at any time on or before the Release Date present on any Unencumbered
Property; or
(c)    the breach of any representation, warranty, covenant or agreement
contained in this Agreement relating to the presence of any Hazardous Material
on any Unencumbered Property because of any event or condition occurring or
existing on or before the Release Date; or
(d)    any violation on or before the Release Date, of any Environmental
Requirement in connection with any Unencumbered Property in effect on or before
the Release Date, regardless of whether any act, omission, event or circumstance
giving rise to the violation constituted a violation at the time of the
occurrence or inception of such act, omission, event or circumstance; or
(e)    any Environmental Claim, or the filing or imposition of any environmental
Lien against any Unencumbered Property, because of, resulting from, in
connection with, or arising out of any of the matters referred to in
subparagraphs (a) through (d) preceding;
and regardless of whether any of the foregoing was caused by the Borrower, any
other Loan Party or their respective tenant or subtenant, or a prior owner of an
Unencumbered Property or its tenant or subtenant, or any third party including
(i) injury or damage to any person, property or natural resource occurring on or
off of an Unencumbered Property including the cost of demolition and rebuilding
of any improvements on any Real Property; (ii) the investigation or remediation
of any such Hazardous Material or violation of Environmental Requirement
including the preparation of any feasibility studies or reports and the
performance of any cleanup, remediation, removal, response, abatement,
containment, closure, restoration, monitoring or similar work required by any
Environmental Requirement or necessary to have full use and benefit of
Unencumbered Properties as contemplated by the Loan Documents (including any of
the same in connection with any foreclosure action or transfer in lieu thereof);
(iii) all liability to pay or indemnify any Person or Governmental Authority for
costs expended in connection with any of the foregoing; (iv) the investigation
and defense of any claim, whether or not such claim is ultimately withdrawn or
defeated; and (v) the settlement of any claim or judgment. “Costs” as used in
this definition shall also include any diminution in the value of the security
afforded by the Unencumbered Property or any future reduction of the sales price
of any Unencumbered Property by reason of any matter set forth in Section 7.12
or 8.12.
“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Environmental Requirement” means any Environmental Law, agreement or
restriction, as the same now exists or may be changed or amended or come into
effect in the future, which pertains to any Hazardous Material or the
environment including ground or air or water or noise pollution or
contamination, and underground or aboveground tanks.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Issuance” means the issuance or sale by any Person of any of its Equity
Interests or any capital contribution to such Person by the holders of its
Equity Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


10



--------------------------------------------------------------------------------





“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Parent or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under
Section 4042(a)(1) or (2) of ERISA for the termination of, or the appointment of
a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or notification that a Multiemployer
Plan is in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Parent or any ERISA
Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” has the meaning specified in Section 9.01.
“Excluded Party” shall mean any REIT, any parent company of or Person who
Controls any REIT in each instance engaged primarily in owning and operating
Real Property, and any other Person whom the Borrower has reasonably identified
in writing to the Administrative Agent as a competitor or potential competitor
of the Borrower.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Contract if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Contract (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Contract (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 27 of the Subsidiary Guaranty). If a Swap Contract arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Contract that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Exclusion Event” has the meaning specified in Section 4.10.
“Exclusion Notice” has the meaning specified in Section 4.10.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve


11



--------------------------------------------------------------------------------





Bank of New York on the Business Day next succeeding such day; provided that
(a) if such day is not a Business Day, then the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, then the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to BANA on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate should
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Fee Letter” means the letter agreement, dated June 28, 2017, among the
Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.
“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.
“Fitch” means Fitch, Inc., and any successor thereto.
“Fixed Charge Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Consolidated EBITDA, divided by (b)
Consolidated Fixed Charges.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds from Operations” means, for any Person for any period, the sum of (a)
Consolidated Net Income plus (b) depreciation and amortization expense
determined in accordance with GAAP excluding amortization expense attributable
to capitalized debt costs; provided that there shall not be included in such
calculation (i) any proceeds of any insurance policy other than rental or
business interruption insurance received by such Person, (ii) any gain or loss
which is classified as “extraordinary” in accordance with GAAP, (iii) any
capital gains and taxes on capital gains, (iv) income (or loss) associated with
third-party ownership of non-controlling Equity Interests, and (v) gains or
losses on the sale of discontinued operations as detailed in the most-recent
financial statements delivered pursuant to Section 7.01(a) or (b), as
applicable.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable


12



--------------------------------------------------------------------------------





amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranties” means the Parent Guaranty and the Subsidiary Guaranties, and
“Guaranty” means any one of the Guaranties.
“Guarantors” means, collectively, the Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants regulated
pursuant to any Environmental Law, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
“Immaterial Subsidiary” means any Subsidiary whose assets constitute less than
one percent (1%) of Total Asset Value; provided that if at any time the
aggregate Total Asset Value of the “Immaterial Subsidiaries” which are not
Guarantors exceeds ten percent (10%) of Total Asset Value, then the Borrower
shall designate certain “Immaterial Subsidiaries” as Guarantors such that the
aggregate Total Asset Value of the “Immaterial Subsidiaries” which are not
Guarantors does not exceed ten percent (10%) of Total Asset Value.
“Improvements” means any Subsidiary Guarantor’s interest in and to all on site
improvements to the Unencumbered Properties, together with all fixtures, tenant
improvements, and appurtenances now or later to be located on the Unencumbered
Properties and/or in such improvements.
“Increase Effective Date” has the meaning specified in Section 2.06(b)(ii).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, either (i) not past due for more than one hundred
and eighty (180) days or (ii) being contested in good faith by appropriate
proceedings diligently conducted);
(e)    Capital Lease Obligations;
(f)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any ownership interest (excluding
perpetual preferred ownership interests) in such Person or any other Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus (without duplication and
only to the extent required to be paid) accrued and unpaid dividends;
(g)    all Guarantees of such Person in respect of any of the foregoing (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to non-recourse liability);
and
(h)    all obligations of the kind referred to in clauses (a) through (g) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any lien on Property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, but limited to
the lesser of (i) the fair market value of the property subject to such lien and
(ii) the aggregate amount of the obligations so secured.


13



--------------------------------------------------------------------------------





For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date; provided that, solely for purposes of calculating the
financial covenants set forth in Sections 8.14(a), (b), (c) and (d),
Indebtedness shall exclude the net obligations of the Parent on a consolidated
basis under Swap Contracts entered into to hedge or mitigate any interest rate
risk in respect of borrowed money for which the Parent, the Borrower or any
Subsidiary has actual exposure. The amount of any Capital Lease Obligations as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Initial Unencumbered Properties” means the Acceptable Properties listed on
Schedule 4.01, and “Initial Unencumbered Property” means any one of the Initial
Unencumbered Properties.
“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date applicable to such Loan; provided that if any Interest Period for a LIBOR
Loan exceeds three (3) months, then the respective dates that fall every three
(3) months after the beginning of such Interest Period shall also be Interest
Payment Dates, and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September, and December and the Maturity Date applicable to such
Loan.
“Interest Period” means as to each LIBOR Loan, the period commencing on the date
such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan and
ending on the date one (1), two (2), three (3) or six (6) months (if available
to all Lenders) thereafter, as selected by the Borrower in its Loan Notice;
provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a LIBOR Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(ii)    any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and
(iii)    no Interest Period for a subject Loan shall extend beyond the Maturity
Date applicable to such Loan.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“IP Rights” has the meaning specified in Section 6.18.
“IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof,


14



--------------------------------------------------------------------------------





and all applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lead Arrangers” means (a) Merrill Lynch, Pierce, Fenner & Smith Incorporated,
together with any affiliates it deems appropriate to provide the services
contemplated herein, in its capacity as sole bookrunner and joint lead arranger
for the term loan facility evidenced by this Agreement, and (b) each of Capital
One, National Association, PNC Capital Markets LLC, Royal Bank of Canada and
Wells Fargo Securities, LLC, in its capacity as joint lead arranger for the term
loan facility evidenced by this Agreement.
“Lease” means each existing or future lease, sublease (to the extent of any
Subsidiary Guarantor’s rights thereunder), license, or other agreement (other
than an Acceptable Ground Lease) under the terms of which any Person has or
acquires any right to occupy or use any Property, or any part thereof, or
interest therein, and each existing or future guaranty of payment or performance
thereunder.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“LIBOR” means:
(a) for any Interest Period with respect to a LIBOR Loan (including any Loan
that bears interest by reference to the LIBOR Market Index Rate), the rate per
annum equal to the London Interbank Offered Rate (the “LIBO Rate”) or a
comparable or successor rate, which comparable or successor rate is approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and
(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBO Rate, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day; and
(c) if the LIBO Rate shall be less than zero, such rate shall be deemed zero for
each LIBOR Loan that has not been identified by the Borrower in accordance with
the terms of this Agreement as being subject to a Specified Swap Contract that
provides a hedge against interest rate risk;
provided that, to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
“LIBOR Loan” means a Committed Loan that bears interest at a rate based on
LIBOR.
“LIBOR Market Index Rate” means, with respect to any day, the rate of interest
per annum determined by Administrative Agent equal to LIBOR based on Dollar
deposits in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) as
published by Bloomberg (or any applicable successor page, or, if not available,
another commercially available source providing such quotations as designated by
Administrative Agent from time to time) at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the date in question, or, if such date is
not a Business Day, then the immediately preceding Business Day (rounded upward,
if necessary, to the nearest whole 1/100 of 1%); provided that if the LIBOR
Market Index Rate shall be less than zero, such rate shall be deemed to be zero
for all purposes of this Agreement.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property and any Capital Lease having substantially the same
economic effect as any of the foregoing).


15



--------------------------------------------------------------------------------





“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan.
“Loan Documents” means this Agreement, each Note, the Fee Letter, and the
Guaranties.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of LIBOR Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
“Loan Parties” means, collectively, the Borrower and each Guarantor and “Loan
Party” means any one of the Loan Parties.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Acquisition” means any acquisition (or series of related acquisitions)
or investments (or series of related investments) permitted by this Agreement
and consummated in accordance with the terms of this Agreement for which the
aggregate consideration paid in respect of such acquisition or investment
(including any Indebtedness assumed in connection therewith) exceeds 10% of
Total Asset Value for the Current Reporting Quarter, without giving pro forma
effect to such acquisition.
“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, or financial condition of
the Companies, taken as a whole; (b) a material impairment of the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect, or enforceability against the Loan Parties, taken as a whole, of the
Loan Documents to which they are parties.
“Material Environmental Event” means, with respect to any Unencumbered Property,
(a) a violation of any Environmental Law with respect to such Unencumbered
Property, or (b) the presence of any Hazardous Materials on, about, or under
such Unencumbered Property that, under or pursuant to any Environmental Law,
would require remediation, if in the case of either (a) or (b), such event or
circumstance could reasonably be expected to have a Material Property Event.
“Material Property Event” means, with respect to any Unencumbered Property, the
occurrence of any event or circumstance occurring or arising after the date of
this Agreement that resulted in a (a) material adverse effect with respect to
the financial condition or the operations of such Unencumbered Property, (b)
material adverse effect on the value of such Unencumbered Property, or (c)
material adverse effect on the ownership of such Unencumbered Property.
“Material Title Defects” means, with respect to any Unencumbered Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Unencumbered Property, would
prevent such Unencumbered Property from being used in the manner in which it is
currently being used, or would result in a violation of any Law which would have
a material and adverse effect on such Unencumbered Property); provided that
Material Title Defects shall not include any Liens or other encumbrances (i)
that existed as of the date of the title insurance policies issued in connection
with the Prior Credit Agreement for the Initial Unencumbered Properties, (ii)
that existed as of the date of this Agreement and that are listed on Schedule
8.01 or (iii) with respect to any Unencumbered Properties added following the
date of this Agreement, Liens and other encumbrances similar in type and extent
to those contemplated by clauses (i) and (ii) above.
“Material Subsidiary” means each Subsidiary of the Borrower other than a
Non-Guarantor Subsidiary.
“Maturity Date” means January 4, 2023; provided that if such date is not a
Business Day, then the Maturity Date shall be the next preceding Business Day.
“Minimum Distributions” means (a) for the Parent for any fiscal year of the
Parent, Restricted Payments in an amount not less than the aggregate amount of
distributions required to be paid by the Parent in order for the Parent to
qualify as a REIT, and (b) for the Borrower for any fiscal year of the Borrower,
Restricted Payments in an amount not less than the aggregate amount of
distributions required to be paid by the Borrower to the Parent in order for the
Parent to qualify as a REIT.


16



--------------------------------------------------------------------------------





“Moody's” means Moody's Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including the Parent or any ERISA Affiliate) at least two (2) of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Non-Guarantor Subsidiary” means any Subsidiary (whether direct or indirect) of
the Borrower, other than any Subsidiary which owns an Unencumbered Property or
any Subsidiary which owns any of the Equity Interests of any such Subsidiary,
which (a) is (i) formed for or converted to the specific purpose of holding
title to Real Property assets which are collateral for Indebtedness owing or to
be owed by such Subsidiary, provided that such Indebtedness must be incurred or
assumed within ninety (90) days, such ninety (90) day period to be extended for
an additional sixty (60) days if the Borrower provides an executed term sheet or
commitment letter for the financing of such Real Property to the Administrative
Agent (or, in either instance, for such longer period as the Administrative
Agent may agree in writing) of such formation or conversion or such Subsidiary
shall cease to qualify as a Non Guarantor Subsidiary, and (ii) expressly
prohibited in writing from guaranteeing Indebtedness of any other person or
entity pursuant to (A) a provision in any document, instrument or agreement
evidencing such Indebtedness of such Subsidiary or (B) a provision of such
Subsidiary’s Organization Documents, in each case, which provision was included
in such Organization Document or such other document, instrument or agreement at
the request of the applicable third party creditor and as an express condition
to the extension or assumption of such Indebtedness; provided that a Subsidiary
meeting the requirements set forth in this clause (a) shall only remain a
“Non-Guarantor Subsidiary” for so long as (1) each of the foregoing requirements
set forth in this clause (a) are satisfied, (2) such Subsidiary does not
guarantee any other Indebtedness, and (3) the Indebtedness with respect to which
the restrictions noted in clause (a) (ii) are imposed remains outstanding;
(b)(i) becomes a Subsidiary following the Closing Date, (ii) is not a Wholly
Owned Subsidiary of the Borrower, and (iii) with respect to which the Borrower
and its Affiliates, as applicable, do not have sufficient voting power to cause
such Subsidiary to become a Guarantor hereunder; (c) is an Immaterial
Subsidiary; (d) is a Subsidiary which has been released from its Obligations
under a Subsidiary Guaranty pursuant to Section 2.17(b) below, or (e) is not a
domestic Subsidiary. For the avoidance of doubt, STAG Industrial Management,
LLC, the Subsidiary that employs the Parent Guarantor’s employees, shall be
deemed to be a Non-Guarantor Subsidiary.
“Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which neither the Parent or the Borrower has any
personal liability (other than for Customary Recourse Exceptions) or, if such
Person is the Parent or the Borrower, in which recourse of the applicable holder
of such Indebtedness for non-payment is limited to such holder’s Liens on a
particular asset or group of assets (other than for Customary Recourse
Exceptions). For the avoidance of doubt, if any Indebtedness is partially
guaranteed by the Parent or the Borrower, then the portion of such Indebtedness
that is not so guaranteed shall still be Non-Recourse Indebtedness if it
otherwise satisfies the requirements in this definition.
“Note” means a promissory note made by the Borrower in favor of each Lender
requesting the same evidencing Loans made by such Lender, substantially in the
form of Exhibit B.
“Note Purchase Agreements” means (i) that certain Note Purchase Agreement, dated
as of April 16, 2014 among the Parent, the Borrower, and the purchasers party
thereto and (ii) that certain Note Purchase Agreement, dated as of December 18,
2014 among the Parent, the Borrower, and the purchasers party thereto, in each
case as amended from time to time.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; including, without limitation of the foregoing, all present and
future indebtedness, liabilities, and obligations now or hereafter owed to the
Administrative Agent, any Lender, or any Affiliate of the Administrative Agent
or any Lender (including, for the avoidance of doubt, any Specified Derivatives
Providers) arising from, by virtue of, or pursuant to any Swap Contract, other
than any Excluded Swap Obligation, that relates solely to the Obligations.


17



--------------------------------------------------------------------------------





“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property occupied by bona fide tenants of such Property or leased by
tenants pursuant to bona fide tenant Leases, in each case, which tenants are not
more than 60 days past due in the payment of all rent or other similar payments
due under such Leases and paying rent.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date.
“Parent” has the meaning specified in the introductory paragraph hereto.
“Parent Guaranty” means the Guaranty Agreement executed by the Parent in favor
of the Administrative Agent, for the benefit of the Lenders and any Specified
Derivatives Providers, in form and substance acceptable to the Administrative
Agent.
“Parent Share” means a share of common stock, par value $0.01 per share, of the
Parent.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Parent or any
ERISA Affiliate or any such Plan to which the Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.


18



--------------------------------------------------------------------------------





“Platform” has the meaning specified in Section 7.02.
“Prior Credit Agreement” means that certain Credit Agreement dated as of April
20, 2011 among the Borrower, BANA, as agent, and a syndicate of lenders.
“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by any Company.
“Public Lender” has the meaning specified in Section 7.02.
“Qualified ECP Guarantor” means, in respect of any Swap Contract, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Contract or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Rating Condition” means the achievement by the Borrower of a Debt Rating.
“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.
“Recipient” means the Administrative Agent, any Lender, or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.
“Register” has the meaning specified in Section 11.06(c).
“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Committed Loans, a Draw Request.
“Required Lenders” means, at any time, the Lenders having Commitments
representing more than 50% of the Aggregate Commitments of all Lenders or, if
the commitment of each Lender to make Loans has been terminated pursuant to
Section 2.01(b) or 9.02, the Lenders holding in the aggregate more than fifty
percent (50%) of the Total Outstandings. The Commitment and Loans of any
Defaulting Lender shall be disregarded in determining the Required Lenders at
any time. At all times when two or more Lenders (excluding Defaulting Lenders)
are party to this Agreement, the term “Required Lenders” shall in no event mean
fewer than two Lenders.
“Required Notice” has the meaning supplied in Section 2.01(b).
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, chief accounting officer, treasurer,
assistant treasurer, or controller of a Loan Party, and solely for purposes of
the delivery of incumbency certificates pursuant to Section 5.01, the secretary
or any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article II, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party. Each initial Responsible Officer is listed on
Schedule RO.


19



--------------------------------------------------------------------------------





“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any capital stock or other
Equity Interest of any Company or Subsidiary, or any payment (whether in cash,
Equity Interests or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interests,
or on account of any return of capital to such Company’s or Subsidiary’s
stockholders, partners or members (or the equivalent Person thereof).
“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
December 18, 2014, among the Borrower, the Parent, Wells Fargo Bank, National
Association, as administrative agent, and the other lenders party thereto, as
amended.
“S&P” means Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Indebtedness” means (without duplication), with respect to a Person as
of any given date, the aggregate principal amount of all Indebtedness of such
Person or its subsidiaries outstanding at such date and that is secured by a
Lien, and including the Companies’ Share of all Indebtedness of Unconsolidated
Affiliates that is secured by a Lien, but excluding for the avoidance of doubt,
any net obligations under any Swap Contract that is secured by a Lien, all
Unsecured Indebtedness and all Indebtedness hereunder, and provided further that
the obligations under any revolving credit agreement (including the Revolving
Credit Agreement or any amendment or replacement thereof) shall not constitute
Secured Indebtedness due to the existence of cash collateral security
requirements in connection with customary defaulting lender provisions.
“Secured Leverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Secured Indebtedness of Parent and its
Subsidiaries, divided by (b) Total Asset Value.
“Secured Recourse Debt Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Secured Indebtedness which is
Recourse Indebtedness with respect to the Borrower, divided by (b) Total Asset
Value.
“Share” means the Borrower’s and the Parent’s direct or indirect share of a
Consolidated Subsidiary or an Unconsolidated Affiliate as reasonably determined
by the Borrower based upon the Borrower’s and the Parent’s economic interest
(whether direct or indirect) in such Consolidated Subsidiary or Unconsolidated
Affiliate, as of the date of such determination.
“Specified Derivatives Provider” shall have the meaning provided in Section
9.03.
“Specified Swap Contract” means any Swap Contract that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, in each case with respect to the Loans,
between the Borrower and a Specified Swap Contract Provider.
“Specified Swap Contract Provider” means any Lender, or Affiliate of a Lender,
that is party to a Swap Contract at the time such Swap Contract is entered into.
“Subsequent Loan Advances” shall have the meaning provided in Section 2.01(b).
“Subsequent Loans” shall have the meaning provided in Section 2.01(b).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.


20



--------------------------------------------------------------------------------





“Subsidiary Guarantors” means, as of any date, each domestic Subsidiary which
owns an Unencumbered Property, all domestic Subsidiaries of the Borrower owning
a direct or indirect interest in an Unencumbered Property, each other domestic
Material Subsidiary, and the general partner of each Subsidiary Guarantor that
is a limited partnership and “Subsidiary Guarantor” means any one of the
Subsidiary Guarantors; provided, however, that (a) STAG Industrial Management,
LLC and (b) STAG Industrial TRS, LLC and its Subsidiaries shall in no event be
deemed or required to be a Subsidiary Guarantor.
“Subsidiary Guaranty” means the Guaranty Agreement executed by each Subsidiary
Guarantor in favor of the Administrative Agent, for the benefit of the Lenders
and any Specified Derivatives Providers, in form and substance acceptable to the
Administrative Agent.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, and (c) any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Tangible Net Worth” means, as of any date, (a) Total Asset Value minus (b) the
sum of (i) Consolidated Total Debt and (ii) to the extent included in the
calculation of Total Asset Value, goodwill and other intangible assets (other
than deferred leasing intangibles).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means (a) $40,000,000 with respect to Recourse Indebtedness,
(b) $75,000,000 with respect to all Non-Recourse Indebtedness, and (c)
$40,000,000 with respect to all other amounts.
“Total Asset Value” means, for the Companies, on a consolidated basis, as on any
date, the sum of (a) an amount equal to (i) aggregate Adjusted NOI with respect
to all Properties (without duplication from the assets in clauses (b) through
(g) below) for the Current Reporting Quarter, annualized divided by (ii) the
Capitalization Rate, plus (b) 75% of the Book Value of any Dark Property
(provided that no Dark Property shall be included in the calculation of Total
Asset Value for a period greater than 12 months), plus (c) the acquisition cost
of Construction in Progress and the costs of improvements thereon and
renovations thereof, plus (d) cash and cash equivalents (including restricted
cash) on such date, plus (e) the Companies’ Share of the foregoing items and
components attributable to Unconsolidated Affiliates, plus (f) an amount equal
to the book value (adjusted in accordance with GAAP to reflect any default or
other impairment of such loan) of mortgage loans, construction loans, capital
improvement loans, and other loans, in each case owned by a Company, plus (g)
fifty percent (50%) of the book value of any undeveloped land.
Notwithstanding the foregoing, for purposes of determining Total Asset Value, to
the extent the amount of Total Asset Value attributable to (a) the amount under
clause (b) above would exceed 10% of Total Asset Value, such excess shall be
excluded, (b) the amount under clause (c) and (g) above would exceed 15% of
Total Asset Value, such excess shall be excluded, (c) the amount under clause
(e) above would exceed 30% of Total Asset Value, such excess shall be excluded,
(d)


21



--------------------------------------------------------------------------------





the amount under clause (f) above would exceed 15% of Total Asset Value, such
excess shall be excluded, and (e) the amount under clauses (b), (c), (e), (f)
and (g) above would exceed 30% of Total Asset Value, such excess shall be
excluded.
“Total Funded Debt” means, as of any date, Consolidated Total Debt excluding
intercompany Indebtedness, deferred income taxes, security deposits, accounts
payable and accrued liabilities, and any prepaid rents, in each case determined
in accordance with GAAP.
“Total Outstandings” means as of any date of determination, the aggregate
Outstanding Amount of all Loans.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBOR Loan.
“Unconsolidated Affiliate” means any Person in which a Company has an Equity
Interest and whose financial results would not be consolidated under GAAP with
the financial results of the Parent on the consolidated financial statements of
the Parent.
“United States” and “U.S.” mean the United States of America.
“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
all Unencumbered Properties excluding any Dark Property for such period.
“Unencumbered Asset Value” means without duplication, the sum of for each
Unencumbered Property owned or ground leased for the Current Reporting Quarter,
(i) an amount equal to (x) the Unencumbered Adjusted NOI attributable to such
Unencumbered Property for such Current Reporting Quarter, annualized, divided by
(ii) the Capitalization Rate.
“Unencumbered Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unsecured Indebtedness of Parent and
its Subsidiaries, divided by (b) Unencumbered Asset Value.
“Unencumbered Properties” means each Acceptable Property that either (a) is an
Initial Unencumbered Property or (b) becomes an Unencumbered Property pursuant
to Section 4.03, and “Unencumbered Property” means any one of the Unencumbered
Properties.
“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.
Notwithstanding the foregoing, all Indebtedness which is secured by a pledge of
equity interests only and is recourse to the Borrower or the Parent shall be
deemed to be Unsecured Indebtedness.
“Unsecured Interest Coverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unencumbered Adjusted NOI to (b)
Unsecured Interest Expense.
“Unsecured Interest Expense” means, with respect to any period, Consolidated
Interest Expense of the Parent and its Subsidiaries for such period attributable
to Unsecured Indebtedness of the Parent and its Subsidiaries.
“Unused Fee” has the meaning provided in Section 2.09(c).
“Unused Rate” means 0.15%.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase


22



--------------------------------------------------------------------------------





“without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Equity Interests,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Companies or to the determination of
any amount for the Companies on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Parent is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein, provided further that for
all purposes in calculating consolidated covenants hereunder the Parent shall be
deemed to own one hundred percent (100%) of the equity interests in the
Borrower.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


23



--------------------------------------------------------------------------------





1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.06    Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBOR” or with respect to any comparable or
successor rate thereto.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Loans. Each Lender severally agrees to make a Committed Loan
to the Borrower from time to time, on any Business Day, subject to the terms and
conditions set forth herein and the limitations set forth in Section 2.01(c):
(a)    Committed Loans. Each Lender severally agrees to make a loan (each such
loan, a “Committed Loan”) in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment.
(b)    Loans. Subject to the Borrower’s compliance with the terms and conditions
set forth in Section 2.01(c), each Lender severally agrees to make its portion
of advances of the Loan (the “Subsequent Loans”) up to a maximum of six (6)
advances, in minimum amounts of $25,000,000 each, or, if less, the remaining
unfunded amount of the Aggregate Commitments (the “Subsequent Loan Advances”),
to the Borrower in aggregate amounts not to exceed each Lender’s unadvanced
Commitment. Once advanced, each Subsequent Loan shall be aggregated with all
prior Subsequent Loans and all such term loans shall be referred to as Committed
Loans. Provided there exists no Default, upon notice to the Administrative Agent
(which shall promptly notify the Lenders), the Parent and the Borrower may elect
to borrow the Subsequent Loan; subject to the Borrower’s delivery to the
Administrative Agent of notice of such requested Subsequent Loan Advance, each
of which notice must be delivered not later than July 27, 2018 in order to be
effective (each such notice, a “Required Notice”). In the event that a Required
Notice(s) is/are not received by the Administrative Agent on or prior to July
27, 2018 such that the initial Aggregate Commitments have not been fully funded
by July 27, 2018, the Commitment of the Lenders to advance the Subsequent Loans
shall be deemed cancelled.
(c)    Committed Loan Limitations. Notwithstanding the provisions of Sections
2.01(a) and (b), after giving effect to any Committed Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, as in effect on the
Closing Date, and (ii) the aggregate Loans advanced by any Lender shall not
exceed such Lender’s Commitment, as in effect on the Closing Date. With respect
to Committed Loans, within the limits of each Lender’s Commitment and the
Aggregate Commitments, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, and prepay under Section 2.05.
Amounts repaid on the Committed Loans may not be reborrowed. Committed Loans may
be Base Rate Loans or LIBOR Loans, as further provided herein.
2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Each Committed Borrowing (including each request for a Subsequent Loan),
each conversion of Committed Loans from one Type to the other, and each
continuation of LIBOR Loans shall be made upon the Borrower’s irrevocable notice
to the Administrative Agent, which may be given by telephone. Each such notice
must be received by the Administrative Agent not later than 10:00 a.m. (i) three
(3) Business Days prior to the requested date of any Borrowing of, conversion to
or continuation of LIBOR Loans or of any conversion of LIBOR Loans to Base Rate
Committed Loans, and (ii) on the requested date of any Borrowing of Base Rate
Committed Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Draw Request, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of LIBOR Loans shall be in a principal amount of $500,000 or a
whole multiple of $500,000 in excess thereof. Each conversion to Base Rate
Committed Loans shall be in a principal amount of $250,000 or a whole multiple
of $50,000 in excess thereof. Each Draw Request (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
LIBOR Loans, (ii) the requested date of the Committed Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of
Committed Loan


24



--------------------------------------------------------------------------------





in a Draw Request or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then (I) so long as no Event of Default exists, the
applicable Committed Loans shall be made as, or continued to, a LIBOR Loan of
the same Type and with an Interest Period of one (1) month and (II) if an Event
of Default exists, then the applicable Committed Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBOR Loans. If the Borrower requests a Committed
Borrowing of, conversion to, or continuation of LIBOR Loans in any such Draw
Request, but fails to specify an Interest Period, then it will be deemed to have
specified an Interest Period of one (1) month.
(b)    Following receipt of a Draw Request, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic continuation or conversion to Base
Rate Loans described in the preceding subsection. In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 noon on the Business Day specified in the
applicable Draw Request. Upon satisfaction of the applicable conditions set
forth in Section 5.02 (and, if such Committed Borrowing is the initial Credit
Extension, Section 5.01), the Administrative Agent shall make all funds so
received available to the Borrower by 3:00 p.m. in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of BANA with the amount of such funds or (ii) wire transfer of such funds,
in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.
(c)    Except as otherwise provided herein, a LIBOR Loan may be continued or
converted only on the last day of an Interest Period for such LIBOR Loan. During
the existence of an Event of Default, no Loans may be requested as, converted to
or continued as LIBOR Loans without the consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBOR Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in BANA’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than eight (8) Interest Periods
in effect with respect to Committed Loans.
2.03    Reserved.
2.04    Voluntary Reduction of Commitments.
The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three (3) Business Days (or such
shorter period agreed to by the Administrative Agent in writing) prior to the
date of termination or reduction and (ii) any such partial reduction shall be in
an aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof.
2.05    Prepayments.
The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Committed Loans in whole or in part; provided
that (i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of LIBOR
Loans and (B) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment of LIBOR Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof; and (iii) any prepayment of Base
Rate Committed Loans shall be in a principal amount of $100,000 or a whole
multiple of $25,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if LIBOR Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, then the Borrower
shall make such prepayment and the payment amount


25



--------------------------------------------------------------------------------





specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a LIBOR Loan shall be accompanied by all accrued interest on
the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.16, each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.
2.06    Incremental Term Loans.
(a)    Reserved.
(b)    Incremental Term Loans.
(i)    Election. Provided there exists no Default, and provided that no
Subsequent Loans remain available to be advanced to the Borrower pursuant to
Section 2.01(b), upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Parent and the Borrower may from time to time, elect to
enter into one or more tranches of term loans (“Additional Term Loans”) in an
aggregate amount not exceeding $100,000,000 either by designating another bank
or financial institution not theretofore a Lender to become a Lender (such
designation to be effective only with the prior written consent of the
Administrative Agent, which consent will not be unreasonably withheld) and/or by
agreeing with an existing Lender or Lenders, in such Lender or Lenders’ absolute
discretion, that such Lender shall make Additional Term Loans; provided that (i)
any such election for Additional Term Loans shall be in a minimum amount of
$10,000,000, and (ii) the Parent and the Borrower may make a maximum of three
(3) such requests. Upon execution and delivery by the Borrower and such Lender
or other bank or financial institution of an instrument in form and substance
reasonably satisfactory to the Administrative Agent to effect such Additional
Term Loans, including, as required, a new or amended Note, such existing Lender
shall have a Commitment as therein set forth or such bank or financial
institution shall become a Lender with a Commitment as therein set forth and all
the rights and obligations of a Lender with such a Commitment hereunder.
(ii)    Effective Date. If Additional Term Loans are made in accordance with
this Section 2.06(b), then the Administrative Agent, the Parent, and the
Borrower shall determine the effective date (the “Increase Effective Date”) that
such Additional Term Loans shall be made. The Administrative Agent shall
promptly notify the Parent, the Borrower, and the Lenders of the Increase
Effective Date.
(iii)    Conditions to Effectiveness of Additional Term Loans.
(1)    As a condition precedent to such Additional Term Loans, the Parent and
the Borrower shall deliver to the Administrative Agent a certificate dated as of
the Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of the Parent or the Borrower (on behalf of each Loan Party)
(i) certifying and attaching the resolutions adopted by such Parent and the
Borrower (on behalf of each Loan Party) approving or consenting to such
Additional Term Loans, and (ii) certifying that, before and after giving effect
to such Additional Term Loans, (A) the representations and warranties contained
in Article VI and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.06, the representations and
warranties contained in Section 6.05(b) shall be deemed to refer to the
most-recent statements furnished pursuant to Section 7.01(b), and (B) no Default
exists.
(2)    The Borrower shall execute and provide new Notes to such Lenders as may
request herewith.
(iv)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.
(c)    General. The Administrative Agent will promptly notify the Lenders of any
notice of Additional Term Loans. Each Additional Term Loan shall be a Committed
Loan hereunder.


26



--------------------------------------------------------------------------------





2.07    Repayment of Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans outstanding on such date.
2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each LIBOR Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to LIBOR for such Interest Period plus
the Applicable Rate; (ii) each Base Rate Committed Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
(b)    
(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees.
(a)    The Borrower shall pay to the Lead Arrangers and the Administrative
Agent, for their own respective accounts, fees in the amounts and at the times
specified in the Fee Letter (without duplication of fees otherwise referenced
herein). Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
(b)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
(c)    Unused Fees. The Borrower shall, beginning ninety (90) days after the
Closing Date, for each day until the earliest of (i) the date that initial
Aggregate Commitments of $150,000,000 have been fully advanced, (ii) July 27,
2018 and (iii) the date the Aggregate Commitments have been reduced to zero
pursuant to Section 2.04, pay to the Administrative Agent for the account of
each Lender (in accordance with its Applicable Percentage), an unused fee (the
“Unused Fee”) at a rate per annum equal to the Unused Rate times the actual
daily amount of the unadvanced Aggregate Commitments. The Unused Fee shall be
due and payable monthly in arrears on the 10th Business Day after the end of
each calendar month, commencing with the first such date to occur after the
Closing Date, and ending on the earlier of the dates set forth above. The Unused
Fee shall be calculated monthly in arrears based on the applicable daily Unused
Rate during each day of such month.


27



--------------------------------------------------------------------------------





2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to LIBOR) shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, then the Parent, the
Borrower, the Administrative Agent, or the Lenders determine that (i) the
Consolidated Leverage Ratio as calculated by the Parent and the Borrower as of
any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, then the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders,
within three (3) Business Days after demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Loan Party under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent or any
Lender), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent or any Lender, under Section 2.08(b) or under Article IX.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each such Note shall be in the
form of Exhibit B (a “Note”). Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.
2.12    Payments Generally; The Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 1:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. If and to the extent the Administrative Agent shall not
make such payments to a Lender when due as set forth in the preceding sentence,
then such unpaid amounts shall accrue interest, payable by the Administrative
Agent, at the Federal Funds Rate from the due date until (but not including) the
date on which the Administrative Agent makes such payments to such Lender. All
payments received by the Administrative Agent after 1:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.


28



--------------------------------------------------------------------------------





(b)    Clawback.
(i)    Funding by the Lenders; Presumption by the Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of LIBOR Loans (or, in the case of any
Committed Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Committed Borrowing, the Administrative Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Committed Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, then the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
(ii)    Payments by the Borrower; Presumptions by the Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation ,
within one (1) Business Day. If and to the extent the Administrative Agent shall
not return such funds to a Lender when due as set forth in the preceding
sentence, then such unpaid amounts shall accrue interest, payable by the
Administrative Agent, at the Federal Funds Rate from the due date until (but not
including) the date on which the Administrative Agent returns such funds to such
Lender.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, then the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of the Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans and to make payments pursuant to
Section11.04(d) are several and not joint. The failure of any Lender to make any
Committed Loan or to make any payment under Section 11.04(d) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan or to make its payment
under Section 11.04(d).


29



--------------------------------------------------------------------------------





(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization, (ii)
require use of a bank unacceptable to the Administrative Agent or any Lender, in
its reasonable discretion, or prohibited by any Governmental Authority, (iii)
cause the Administrative Agent or any Lender to violate any Federal Reserve or
other regulatory risk control program or guideline or (iv) otherwise cause the
Administrative Agent or any Lender to violate any applicable Law or regulation.
The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Borrower Remittance Instructions.
2.13    Sharing of Payments by the Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it, resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Committed Loans and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)  make
such adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that the provisions of this Section shall not
be construed to apply to any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Committed Loans to
any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply). Each
Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14    Reserved.
2.15    Reserved.
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and in
Section 11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be reasonably determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in an
interest bearing deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained


30



--------------------------------------------------------------------------------





by the Borrower against such Defaulting Lender as a result of such Defaulting
Lender's breach of its obligations under this Agreement; and sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is a payment of the principal amount of any Loans
in respect of which such Defaulting Lender has not fully funded its appropriate
share, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans and funded
hereunder without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any fee
pursuant to Section 2.09 for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender
pursuant to Section 2.09 for any period during which that Lender is a Defaulting
Lender), and the Borrower shall not be required to pay the remaining amount of
such fee that otherwise would have been required to have been paid to that
Defaulting Lender.
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages, whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
2.17    Guaranties. Pursuant to the Parent Guaranty, the Parent shall
unconditionally Guarantee in favor of the Administrative Agent, the Lenders and
any Specified Derivatives Providers the full payment and performance of the
Obligations. Pursuant to the Subsidiary Guaranty or an addendum thereto in the
form attached to the Subsidiary Guaranty, the Parent and the Borrower shall
cause each Subsidiary Guarantor to execute a Subsidiary Guaranty unconditionally
guarantying in favor of the Administrative Agent, the Lenders and any Specified
Derivatives Providers the full payment and performance of the Obligations;
provided, however, that such Subsidiary Guaranty may be released and reinstated
in accordance with its terms.
(a)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, (x) concurrently with the delivery of each Compliance
Certificate, with respect to any Person that became a Subsidiary of the Parent
owning a direct or indirect interest in the Borrower since the date of the most
recent Compliance Certificate or (y) substantially concurrently with any
Subsidiary of the Parent (other than the Borrower) entering into any Guarantee
of Indebtedness of the Parent, the Borrower or any Subsidiary of the Borrower
owning directly or indirectly any Unencumbered Property, the Parent, the
Borrower and such Subsidiary shall deliver to the Administrative Agent each of
the following: (i) a joinder to the Subsidiary Guaranty executed by such
Subsidiary, (ii) concurrently with the delivery of each Compliance Certificate a
comprehensive list of all Guarantors, which identifies the joining and departing
entities, and (iii) the items that would have been delivered under subsections
(iii) and (v) of Section 5.01(a) if such Subsidiary had been a Subsidiary
Guarantor on the Closing Date, in form and substance substantially consistent
with such items delivered on the Closing Date or otherwise reasonably
satisfactory to the Administrative Agent.
(b)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Subsidiary Guarantor from the Guaranty so long as: (i) such
Subsidiary Guarantor is not otherwise required to be a party to the Guaranty
under the immediately preceding subsection (a) (after giving effect to clause
(ii) hereof); (ii) such Subsidiary Guarantor no longer Guarantees (or which
Guarantee is being substantially concurrently released) any other Indebtedness
of the Parent, the Borrower or any Subsidiary of the Borrower owning directly or
indirectly any Unencumbered Property, (iii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 8.14; and (iv) the Administrative
Agent shall have received such written request at least five (5) Business Days
(or such shorter


31



--------------------------------------------------------------------------------





period as may be acceptable to the Administrative Agent) prior to the requested
date of release. Delivery by the Borrower to the Administrative Agent of any
such request shall constitute a representation by the Parent and the Borrower
that the conditions set forth in the preceding sentence are or will be satisfied
as of the requested date of release.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. Each
of the Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any


32



--------------------------------------------------------------------------------





amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender, under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of the Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


33



--------------------------------------------------------------------------------





(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. Each Lender
shall promptly (A) notify the Borrower and the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not


34



--------------------------------------------------------------------------------





be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection, the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction and discharge of all other Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to LIBOR, or to determine or charge interest
rates based upon LIBOR, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to make or continue LIBOR Loans or to convert Base Rate Committed
Loans to LIBOR Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the LIBOR component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBOR component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all LIBOR Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBOR Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such LIBOR Loans and (y) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon LIBOR, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the LIBOR component thereof until the Administrative Agent
is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon LIBOR. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a LIBOR Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such LIBOR Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for any requested Interest Period with respect to a proposed
LIBOR Loan or in connection with an existing or proposed Base Rate Loan, or (c) 
LIBOR for any requested Interest Period with respect to a proposed LIBOR Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, then the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended, and (y) in the event of


35



--------------------------------------------------------------------------------





a determination described in the preceding sentence with respect to the LIBOR
component of the Base Rate, the utilization of the LIBOR component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of LIBOR Loans or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.
3.04    Increased Costs; Reserves on LIBOR Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar assessment or
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, the Administrative Agent or any Lender (except
any reserve requirement contemplated by Section 3.04(e));
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on the Administrative Agent or any Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender, as applicable, of making, converting,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), then the Borrower will pay to the Administrative Agent or such
Lender, as applicable, such additional amount or amounts as will compensate the
Administrative Agent or such Lender, as applicable, for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-(9-)month period referred to above
shall be extended to include the period of retroactive effect thereof).
(e)    Reserves on LIBOR Loans. The Borrower shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBOR Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each


36



--------------------------------------------------------------------------------





date on which interest is payable on such Loan, provided that the Borrower shall
have received at least ten (10) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice ten (10) days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable ten (10) days from receipt of
such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a LIBOR Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 11.13;
excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Loan
made by it at LIBOR for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such LIBOR Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of the Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amount to any Lender, or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of the Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with Section
11.13.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV.
UNENCUMBERED PROPERTIES
4.01    Initial Unencumbered Properties. As of the Closing Date, the Initial
Unencumbered Properties shall consist of the Properties set forth on Schedule
4.01.


37



--------------------------------------------------------------------------------





4.02    Reserved.
4.03    Notices of Qualification as an Unencumbered Property. The Borrower shall
provide the Administrative Agent with a written notice of an Acceptable Property
to be deemed an Unencumbered Property.
4.04    Eligibility. In order for an Acceptable Property to be eligible for
inclusion as an Unencumbered Property, such Acceptable Property shall satisfy
the following requirements unless otherwise approved by the Required Lenders:
(a)    no Material Title Defect with respect to such Acceptable Property shall
exist;
(b)    such Acceptable Property shall have reasonable access to public
utilities; and
(c)    such Acceptable Property shall not have any material defects.
4.05    Reserved.
4.06    Guaranty. An Acceptable Property shall not be deemed an Unencumbered
Property until the applicable Subsidiary Guarantor shall have executed and
delivered (or caused to be executed and delivered) to the Administrative Agent,
for the benefit of the Lenders and any Specified Derivatives Providers, the
Subsidiary Guaranty.
4.07    Admission of New Unencumbered Properties. If, after the date of this
Agreement, the Borrower has submitted to the Administrative Agent the notice
contemplated by Section 4.03, then such Acceptable Property shall be deemed to
be an Unencumbered Property.
4.08    Reserved.
4.09    Reserved.
4.10    Exclusion Events. Each of the following events shall be an “Exclusion
Event” with respect to an Unencumbered Property:
(a)    such Unencumbered Property suffers a Material Environmental Event or a
Material Title Defect after the date of this Agreement which the Administrative
Agent determines, acting reasonably and in good faith, materially impairs the
Unencumbered Asset Value or marketability of such Unencumbered Property;
(b)    the Administrative Agent determines that such Unencumbered Property has
suffered a Material Property Event after the date such Property was deemed an
Unencumbered Property (or in the case of an uninsured Casualty, in respect of
such Unencumbered Property, is reasonably likely to become a Material Property
Event) which the Administrative Agent determines, acting reasonably and in good
faith, materially impairs the Unencumbered Asset Value or marketability of such
Unencumbered Property;
(c)    a Lien for the performance of work or the supply of materials which is
established against such Unencumbered Property, or any stop notice served on the
owner of such Unencumbered Property, the Administrative Agent or a Lender,
remains unsatisfied or unbonded for a period of thirty (30) days after the date
of filing or service and such Lien has priority over any Loan previously or
thereafter made under this Agreement;
(d)    (i) any default by any Subsidiary Guarantor, as tenant under any
applicable Acceptable Ground Lease, in the observance or performance of any
material term, covenant, or condition of any applicable Acceptable Ground Lease
on the part of such Subsidiary Guarantor to be observed or performed and said
default is not cured following the expiration of any applicable grace and notice
periods therein provided, or (ii)  the leasehold estate created by any
applicable Acceptable Ground Lease shall be surrendered or (iii)  any applicable
Acceptable Ground Lease shall cease to be in full force and effect or (iv) any
applicable Acceptable Ground Lease shall be terminated or canceled for any
reason or under any circumstances whatsoever, or any of the material terms,
covenants or conditions of any applicable Acceptable Ground Lease shall be
modified, changed, supplemented, altered, or amended in any manner not otherwise
permitted hereunder without the consent of the Administrative Agent; and


38



--------------------------------------------------------------------------------





(e)    the Borrower shall cease to own, directly or indirectly, one hundred
percent (100%) of the Equity Interests of any Subsidiary Guarantor that owns an
Unencumbered Property free and clear of any Liens (other than Liens in favor of
the Administrative Agent).
After the occurrence of any Exclusion Event, the Administrative Agent, at the
direction of the Required Lenders in their sole discretion, shall have the right
at any time and from time to time to notify the Borrower (the “Exclusion
Notice”) that, effective ten (10) Business Days after the giving of such notice
and for so long as such Exclusion Event exists, such Property shall no longer be
considered an Unencumbered Property.
If the Administrative Agent delivers an Exclusion Notice and such Exclusion
Event no longer exists, then the Borrower may give the Administrative Agent
written notice thereof (together with reasonably detailed evidence of the cure
of such condition) and such Unencumbered Property shall be considered an
Unencumbered Property as long as such Unencumbered Property meets all the
requirements to be deemed an Unencumbered Property set forth in this Article IV.
Any Property that is excluded from the Unencumbered Properties pursuant to this
Section 4.10 may subsequently be reinstated as an Unencumbered Property, even if
an Exclusion Event exists, upon such terms and conditions as the Required
Lenders may approve.
Upon the occurrence of an Default under Section 8.11(a), the Borrower shall have
the right to elect, upon written notice to the Administrative Agent, that the
Lenders designate one or more Unencumbered Properties to be excluded as
Unencumbered Properties in order to effect compliance with Section 8.11(a), with
the Borrower thereafter having the right to elect to have any such Unencumbered
Property thereafter deemed an Unencumbered Property, provided no Exclusion Event
shall exist at such time with respect to such Unencumbered Property.
ARTICLE V.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01    Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement and the Guaranties sufficient in
number for distribution to the Administrative Agent, each Lender, and the
Borrower for each Initial Unencumbered Property;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a Responsible Officer of such Loan Party to be true
and correct as of the Closing Date;
(iv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require (including, but not limited to,
the Borrower’s Instruction Certificate substantially in the form of Exhibit I
hereto) evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;
(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each of the Borrower, the Parent and STAG
Industrial GP, LLC is duly organized or formed, and that each of the Borrower,
the Parent and STAG Industrial GP, LLC is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;


39



--------------------------------------------------------------------------------





(vi)    a favorable opinion of DLA Piper LLP (US), counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit G and such other matters concerning the Borrower, the Parent
and STAG Industrial GP, LLC and the Loan Documents as the Required Lenders may
reasonably request;
(vii)    a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(viii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 5.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
(ix)    a duly completed Compliance Certificate as of the Closing Date, signed
by a Responsible Officer of the Borrower;
(x)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
(xi)    completed Borrower Remittance Instructions effective as of the Agreement
Date; and
(xii)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.
(b)    Any fees required to be paid on or before the Closing Date shall have
been paid.
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
5.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Draw Request requesting
only a conversion of Committed Loans to the other Type, or a continuation of
LIBOR Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 5.02, the representations and warranties
contained in Section 6.05(b) shall be deemed to refer to the most-recent
statements furnished pursuant to Section 7.01(b).
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.


40



--------------------------------------------------------------------------------





(d)    After giving effect to such proposed Credit Extension, the Borrower shall
be in compliance with Section 2.01(c).
Each Request for Credit Extension (other than a Draw Request requesting only a
conversion of Committed Loans to the other Type or a continuation of LIBOR
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a), (b), and (d) have
been satisfied on and as of the date of the applicable Credit Extension.
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:
6.01    Existence, Qualification and Power; Compliance with Laws. The Parent,
the Borrower and each Subsidiary Guarantor (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) in the case of the Loan Parties, execute, deliver, and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c) to the extent that failure to do so
would not have a Material Adverse Effect.
6.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
6.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except for
those that have been obtained, taken or made, as the case may be, and those
specified herein.
6.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforcement may be limited by
Debtor Relief Laws or general equitable principles relating to or limiting
creditors’ rights generally.
6.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Parent as of the date thereof and their results of operations for each
period covered thereby in accordance with GAAP consistently applied throughout
the each period covered thereby, except as otherwise expressly noted therein;
and (iii) show all material indebtedness and other liabilities, direct or
contingent, of the Parent as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness required by GAAP to be reflected
therein.
(b)    The most recent unaudited consolidated balance sheet of the Parent
delivered pursuant to Section 7.01(b), and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Parent as of the date thereof and its results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.


41



--------------------------------------------------------------------------------





(c)    From and after the date of the Audited Financial Statements, and
thereafter, from and after the date of the most recent financial statements
delivered pursuant to Section 7.01(a) or 7.01(b), there has been no event or
circumstance, either individually or in the aggregate, that has had or would
have a Material Adverse Effect.
6.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Company, threatened or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, by or against
any Company or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 6.06, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, and there has been no adverse change
in the status, or financial effect on any Company, of the matters described on
Schedule 6.06, which change could reasonably be expected to have a Material
Adverse Effect.
6.07    No Default. No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
6.08    Ownership of Property; Liens; Equity Interests. Each Subsidiary
Guarantor has good record and marketable title in fee simple to, or valid
leasehold interests in, all Unencumbered Properties necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each applicable Subsidiary Guarantor has good record and
marketable fee simple title (or, in the case of Acceptable Ground Leases, a
valid leasehold) to the Unencumbered Property owned by such Subsidiary
Guarantor, subject only to Liens permitted by Section 8.01. All of the
outstanding Equity Interests in each Subsidiary Guarantor have been validly
issued, are fully paid and non-assessable and are owned by the applicable
holders free and clear of all Liens (other than Liens permitted by
Section 8.01).
6.09    Environmental Compliance.
(a)    The Companies conduct in the ordinary course of business a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Parent and
the Borrower have reasonably concluded that, except as specifically disclosed in
Schedule 6.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    After due inquiry in accordance with good commercial or customary
practices to determine whether Contamination is present on any Property, without
regard to whether the Administrative Agent or any Lender has or hereafter
obtains any knowledge or report of the environmental condition of such Property,
except as may be indicated in environmental reports delivered to the
Administrative Agent and except to the extent the same could not reasonably be
expected to have a Material Adverse Effect: (i) such Property has not been used
(A) for landfilling, dumping, or other waste or Hazardous Material disposal
activities or operations, or (B) for generation, storage, use, sale, treatment,
processing, or recycling of any Hazardous Material, or for any other use that
has resulted in Contamination, and in each case, to each Company’s knowledge, no
such use on any adjacent property occurred at any time prior to the date hereof;
(ii) there is no Hazardous Material, storage tank (or similar vessel) whether
underground or otherwise, sump or well currently on any Property; (iii) no
Company has received any notice of, or has knowledge of, any Environmental Claim
or any completed, pending, proposed or threatened investigation or inquiry
concerning the presence or release of any Hazardous Material on any Property or
any adjacent property or concerning whether any condition, use or activity on
any Property or any adjacent property is in violation of any Environmental
Requirement; (iv) the present conditions, uses, and activities on each Property
do not violate any Environmental Requirement and the use of any Property which
any Company (and each tenant and subtenant) makes and intends to make of any
Property complies and will comply with all applicable Environmental
Requirements; (v) no Property appears on the National Priorities List, any
federal or state “superfund” or “superlien” list, or any other list or database
of properties maintained by any local, state, or federal agency or department
showing properties which are known to contain or which are suspected of
containing a Hazardous Material; (vi) no Company has ever applied for and been
denied environmental impairment liability insurance coverage relating to any
Property; (vii) no Company has, nor, to any Company’s knowledge, have any
tenants or subtenants, obtained any permit or authorization to construct,
occupy, operate, use, or conduct any activity on any Property by reason of any
Environmental Requirement; and (viii) to any Company’s knowledge, there are no
underground or aboveground storage tanks on such Property.


42



--------------------------------------------------------------------------------





6.10    Insurance. The properties of the Loan Parties are insured with
financially sound and reputable insurance companies not Affiliates of any Loan
Party, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties operate.
6.11    Taxes. The Companies have filed all material Federal, state and other
tax returns and reports required to be filed, and have paid all material
Federal, state and other taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or which would not result in a Material Adverse
Effect. There is no proposed tax assessment against any Company that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.
6.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Parent and the Borrower, nothing
has occurred that would prevent or cause the loss of such tax-qualified status.
The Parent and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.
(b)    There are no pending or, to the best knowledge of the Parent and the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would have a
Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither the Parent nor any ERISA
Affiliate is aware of any fact, event or circumstance that would constitute or
result in an ERISA Event with respect to any Pension Plan; (ii) the Parent and
each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most-recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Parent nor any ERISA Affiliate knows of
any facts or circumstances that would cause the funding target attainment
percentage for any such plan to drop below 60% as of the most-recent valuation
date; (iv) neither the Parent nor any ERISA Affiliate has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither the Parent nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that would cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan, in each case,
that would result in a liability, individually, or in the aggregate, in excess
of the Threshold Amount.
6.13    Subsidiaries; Equity Interests. As of the Closing Date, the Parent and
the Borrower have no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 6.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Company in the amounts specified on Part (a) of Schedule 6.13 free
and clear of all Liens. As of the Closing Date, neither the Parent nor the
Borrower has any direct or indirect Equity Interests in any other Person other
than those specifically disclosed in Part (b) of Schedule 6.13. All of the
outstanding Equity Interests in each Subsidiary Guarantor have been validly
issued, are fully paid and non-assessable and are owned by the applicable
holders in the amounts specified on Part (c) of Schedule 6.13 free and clear of
all Liens.
6.14    Margin Regulations; Investment Company Act.
(a)    Neither the Parent nor the Borrower is engaged and will not engage,
principally or as one of their important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.


43



--------------------------------------------------------------------------------





(b)    None of the Parent, the Borrower, any Person Controlling the Borrower, or
any other Company is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.
6.15    Disclosure. The Parent and the Borrower have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which any Company is subject, and all other matters
known to them, that, individually or in the aggregate, would have a Material
Adverse Effect. The reports, financial statements, certificates or other
information furnished (whether in writing or orally) by or on behalf of any
Company to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), taken as a whole, do not
contain any material misstatement of fact or fail to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that (a) with respect to
projected financial information, the Parent and the Borrower represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time made, and (b) with respect to any lease abstracts
provided by the Borrower, to the best of the Borrower’s knowledge, same will not
contain any material misstatement of fact or fail to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
6.16    Compliance with Laws. Each Company is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would have a Material Adverse Effect.
6.17    Taxpayer Identification Number. As of the date hereof, each Loan Party’s
true and correct U.S. taxpayer identification number is set forth on
Schedule 11.02.
6.18    Intellectual Property; Licenses, Etc. Each Loan Party owns, or possesses
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person except, in each case, where the failure to do so would have a
Material Adverse Effect. To the best knowledge of each Loan Party, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party
infringes upon any rights held by any other Person except where such
infringement would not have a Material Adverse Effect. Except as specifically
disclosed in Schedule 6.18, no claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of each Loan Party, threatened,
which, either individually or in the aggregate, would have a Material Adverse
Effect.
6.19    Reserved.
6.20    Solvency. No Loan Party (a) has entered into the transaction or executed
this Agreement or any other Loan Document with the actual intent to hinder,
delay or defraud any creditor and (b) has not received reasonably equivalent
value in exchange for its obligations under the Loan Documents. After giving
effect to any Loan, the fair saleable value of the Loan Parties’ assets, taken
as a whole, exceeds and will, immediately following the making of any such Loan,
exceed the Loan Parties’ total liabilities, including subordinated,
unliquidated, disputed and contingent liabilities. The Loan Parties’ assets,
taken as a whole, do not constitute unreasonably small capital to carry out
their business as conducted or as proposed to be conducted, nor will their
assets constitute unreasonably small capital immediately following the making of
any Loan. The Loan Parties do not intend to incur debt and liabilities
(including contingent liabilities and other commitments) beyond their ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by the Loan Parties and the amounts to be payable
on or in respect of obligations of the Loan Parties). No petition under any
Debtor Relief Laws has been filed against any Loan Party in the last seven (7)
years, and neither the Borrower nor any other Loan Party in the last seven (7)
years has ever made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors. No Loan Party is
contemplating either the filing of a petition by it under any Debtor Relief Laws
or the liquidation of all or a major portion of its assets or property (except
for dispositions permitted hereunder), and no Loan Party has knowledge of any
Person contemplating the filing of any such petition against it or any other
Loan Party.
6.21    REIT Status of the Parent. The Parent qualified as a REIT commencing
with its taxable year ending December 31, 2013 and will remain qualified in each
taxable year thereafter.


44



--------------------------------------------------------------------------------





6.22    Labor Matters. There is (a) no significant unfair labor practice
complaint pending against any Company or, to the best of each Company’s
knowledge, threatened against any Company, before the National Labor Relations
Board, and no significant grievance or significant arbitration proceeding
arising out of or under any collective bargaining agreement is pending on the
date hereof against any Company or, to best of any Company’s knowledge,
threatened against any Company which, in either case, would result in a Material
Adverse Effect, and (b) no significant strike, labor dispute, slowdown or
stoppage is pending against any Company or, to the best of any Company’s
knowledge, threatened against any Company which would result in a Material
Adverse Effect.
6.23    Ground Lease Representation.
(a)    The applicable Subsidiary Guarantor has delivered to the Administrative
Agent true and correct copies of each Acceptable Ground Lease to the extent
requested by the Administrative Agent.
(b)    Each Acceptable Ground Lease is in full force and effect.
6.24    Unencumbered Properties. To the Borrower’s knowledge and except where
the failure of any of the following to be true and correct would not have a
Material Adverse Effect:
(a)    Each Unencumbered Property complies with all Laws, including all
subdivision and platting requirements, without reliance on any adjoining or
neighboring property. No Loan Party has received any notice or claim from any
Person that an Unencumbered Property, or any use, activity, operation, or
maintenance thereof or thereon, is not in compliance with any Law, and has no
knowledge of any such noncompliance except as disclosed in writing to the
Administrative Agent;
(b)    The Loan Parties have not directly or indirectly conveyed, assigned, or
otherwise disposed of, or transferred (or agreed to do so) any development
rights, air rights, or other similar rights, privileges, or attributes with
respect to an Unencumbered Property, including those arising under any zoning or
property use ordinance or other Laws;
(c)    All utility services necessary for the use of each Unencumbered Property
and the operation thereof for their intended purpose are available at each
Unencumbered Property;
(d)    The current use of each Unencumbered Property complies in all material
respects with all applicable zoning ordinances, regulations, and restrictive
covenants affecting such Unencumbered Property, all use restrictions of any
Governmental Authority having jurisdiction have been satisfied; and
(e)    No Unencumbered Property is the subject of any pending or, to any Loan
Party’s knowledge, threatened Condemnation or material adverse zoning proceeding
for which the Administrative Agent has not been notified in accordance with
Section 7.03(f).
6.25    OFAC. No Loan Party, nor, to the knowledge of any Loan Party, any
Related Party, (i) is currently the subject of any Sanctions, (ii) is located,
organized or residing in any Designated Jurisdiction, or (iii) is or has been
(within the previous five (5) years) engaged in any transaction with any Person
who is now or was then the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction. No Loan, nor the proceeds from any
Loan, has been used, directly or indirectly, to lend, contribute, provide or has
otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender, the Lead Arrangers or the Administrative Agent) of
Sanctions. Each Loan Party, their respective officers and, to the knowledge of
the Parent and the Borrower, its respective directors, employees and agents and
any Related Party, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. No Credit Extension, use of the proceeds of
any Credit Extension, or other transactions contemplated hereby will violate
Anti-Corruption Laws or applicable Sanctions. Neither the making of the Credit
Extensions hereunder nor the use of the proceeds thereof will violate the
Patriot Act, the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or successor statute thereto. Each Loan Party is in
compliance in all material respects with the Patriot Act.
6.26    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.


45



--------------------------------------------------------------------------------





ARTICLE VII.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied:
7.01    Financial Statements. Each of the Parent and the Borrower shall deliver
to the Administrative Agent and each Lender, in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:
(a)    as soon as available, but in any event within one hundred five (105) days
after the end of each fiscal year of the Parent (or, if earlier, fifteen (15)
days after the date required to be filed with the SEC without giving effect to
any extension permitted by the SEC) (commencing with the fiscal year ending
December 31, 2017), a consolidated balance sheet of the Parent as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and
(b)    as soon as available, but in any event within sixty (60) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Parent (or, if earlier, five (5) days after the date required to be filed with
the SEC) (commencing with the fiscal quarter ended June 30, 2017), a
consolidated balance sheet of the Parent, the Borrower and its Subsidiaries as
at the end of such fiscal quarter, the related consolidated statements of income
or operations for such fiscal quarter and for the portion of the Parent’s fiscal
year then ended, and the related consolidated statements of changes in
shareholders’ equity, and cash flows for the portion of the Parent’s fiscal year
then ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Parent as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Parent in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes
As to any information contained in materials furnished pursuant to Section 7.02,
the Parent and the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Parent and the Borrower to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.
7.02    Certificates; Other Information. Each of the Parent and the Borrower
shall deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, chief accounting officer,
treasurer or controller of the Borrower (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);
(b)    promptly after any request by the Administrative Agent, copies of any
detailed audit opinions or review reports submitted to the board of directors
(or the audit committee of the board of directors) of the Parent by independent
accountants in connection with the accounts or books of the Parent;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC


46



--------------------------------------------------------------------------------





under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
(d)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of publicly-held debt securities of the Parent or the
Borrower pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 7.01 or any other clause of this Section 7.02;
(e)    promptly, and in any event within five (5) Business Days after receipt
thereof by the Parent or the Borrower, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any material investigation or other material
inquiry by such agency regarding financial or other operational results of any
Company unless restricted from doing so by such agency; and
(f)    promptly, such additional information regarding the business, financial
or corporate affairs of the Parent or the Borrower or any Unencumbered Property,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent or the Borrower (A) files any such document with the Securities and
Exchange Commission’s EDGAR system (or any successor thereto) in a manner
accessible to the public at large or (B) posts such documents, or provides a
link thereto on the Parent and the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Parent and the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent). The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Parent and the Borrower with any such request by a Lender for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Parent and the Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, SyndTrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Parent,
the Borrower or their Affiliates, or the respective Equity Interests of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ Equity Interests. The Parent and the
Borrower hereby agree that (w) all the Borrower Materials that are to be made
available to the Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking the Borrower Materials
“PUBLIC,” the Parent and the Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Parent and the Borrower or their Equity Interests for purposes of United
States Federal and state securities laws (provided that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all the Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Lead Arrangers shall be
entitled to treat any the Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”
7.03    Notices. Each of the Parent and the Borrower shall, upon becoming aware
of same, promptly notify the Administrative Agent who shall notify each Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to have a
Material Adverse Effect;
(c)    of the occurrence of any ERISA Event which has resulted or would result
in liabilities of any Company in an aggregate amount in excess of the Threshold
Amount;


47



--------------------------------------------------------------------------------





(d)    of any material litigation, arbitration or governmental investigation or
proceeding instituted or threatened in writing against any Unencumbered
Property, and any material development therein;
(e)    of any announcement by Moody’s, Fitch or S&P of any change in a Debt
Rating or in its “outlook” with respect to a Debt Rating;
(f)    of any actual or threatened in writing Condemnation or zoning proceeding
of any portion of any Unencumbered Property, any negotiations with respect to
any such taking, or any material loss of or substantial damage to any
Unencumbered Property, in each case, except to the extent that the same could
not reasonably be expected to have a Material Adverse Effect;
(g)    of any Casualty with respect to any Unencumbered Property except to the
extent that the same could not reasonably be expected to have a Material Adverse
Effect;
(h)    of any material permit, license, certificate or approval required with
respect to any Unencumbered Property that lapses or ceases to be in full force
and effect or any claim from any person that any Unencumbered Property, or any
use, activity, operation or maintenance thereof or thereon, is not in compliance
with any Law, in each case, except to the extent that the same could not
reasonably be expected to have a Material Adverse Effect;
(i)    of any material change in accounting policies or financial reporting
practices by any Company, including any determination by the Borrower referred
to in Section 2.10(b); and
(j)    of any labor controversy pending or threatened against any Company, and
any material development in any labor controversy except to the extent that the
same could not reasonably be expected to have a Material Adverse Effect.
Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Parent and the Borrower setting forth details of
the occurrence referred to therein and stating what action the Parent and/or the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
7.04    Payment of Obligations. Each of the Parent and the Borrower shall, and
shall cause each other Loan Party to, pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including: (a) all tax
liabilities, assessments and governmental charges or levies upon a Loan Party or
its properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Loan Party; (b) all lawful claims which,
if unpaid, would by law become a Lien upon its property other than Liens of the
type permitted under Sections 8.01(a) through (g); and (c) all Indebtedness, as
and when due and payable except, in each case, where the failure to do so would
not result in a Material Adverse Effect.
7.05    Preservation of Existence, Etc. Each of the Parent and the Borrower
shall, and shall cause each other Loan Party to (a) preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 8.04; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not have a
Material Adverse Effect; and (c) preserve or renew all of its IP Rights, the
non-preservation of which would have a Material Adverse Effect.
7.06    Maintenance of Properties. Each of the Parent and the Borrower shall,
and shall cause each other Company to (a) maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition except to the extent the failure to do so
would not result in a Material Adverse Effect; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
would not have a Material Adverse Effect; (c) use the standard of care typical
in the industry in the operation and maintenance of its (i) Unencumbered
Properties, and, (ii) as to its other Properties except where the failure to do
so would not have a Material Adverse Effect; and (d) keep the Unencumbered
Properties in good order, repair, operating condition, and appearance, causing
all necessary repairs, renewals, replacements, additions, and improvements to be
promptly made, and not allow any of the Unencumbered Properties to be misused,
abused or wasted or to deteriorate (ordinary wear and tear excepted) except
where the failure to do so would not have a Material Adverse Effect.


48



--------------------------------------------------------------------------------





7.07    Maintenance of Insurance. Each of the Parent and the Borrower shall, and
shall cause each other Company to, maintain with financially sound and reputable
insurance companies not Affiliates of any Company, insurance (including flood
insurance if available or required) with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.
7.08    Compliance with Laws. Each of the Parent and the Borrower shall, and
shall cause each other Subsidiary Guarantor to, comply in all material respects
with the requirements of all Laws (including without limitation Anti-Corruption
Laws and applicable Sanctions) and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not have a Material Adverse Effect.
7.09    Books and Records. Each of the Parent and the Borrower shall, and shall
cause each other Company to: (a) maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of each Company, as the case may be; and (b) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
any Company, as the case may be.
7.10    Inspection Rights. Subject to the rights of tenants, each of the Parent
and the Borrower shall, and shall cause each other Loan Party to, permit
representatives and independent contractors of the Administrative Agent and each
Lender, at the expense of the Administrative Agent or such Lender, to visit and
inspect and photograph any Unencumbered Property and any of its other
properties, to examine its corporate, financial and operating records, and all
recorded data of any kind or nature, regardless of the medium of recording
including all software, writings, plans, specifications and schematics, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers all at the expense of the Borrower and at such
reasonable times during normal business hours, upon reasonable advance notice to
the applicable Loan Party and no more often than once in any period of twelve
(12) consecutive months unless an Event of Default has occurred and is
continuing; provided that when an Event of Default has occurred and is
continuing the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice, subject to the rights of tenants. Any inspection or audit of the
Unencumbered Properties or the books and records, including recorded data of any
kind or nature, regardless of the medium of recording including software,
writings, plans, specifications and schematics of any Loan Party, or the
procuring of documents and financial and other information, by the
Administrative Agent on behalf of itself or on behalf of the Lenders shall be
for the Administrative Agent’s and the Lenders’ protection only, and shall not
constitute any assumption of responsibility to any Loan Party or anyone else
with regard to the condition, construction, maintenance or operation of the
Unencumbered Properties nor the Administrative Agent’s approval of any
certification given to the Administrative Agent nor relieve any Loan Party of
the Borrower’s or any other Loan Party’s obligations.
7.11    Use of Proceeds. Each of the Parent and the Borrower shall, and shall
cause each other Company to, use the proceeds of the Credit Extensions (a) to
refinance the obligations of the Companies under existing facilities, (b) to
finance the acquisition of Properties, (c) to pay operating and leasing expenses
with respect to its Properties, and (d) for general corporate purposes, in each
case, not in contravention of any Law or of any Loan Document.
7.12    Environmental Matters. Each of the Parent and the Borrower shall, and
shall cause each other Loan Party to:
(a)    Violations; Notice to the Administrative Agent. Use reasonable efforts
to:
(i)    Keep the Unencumbered Properties free of Contamination, except to the
extent that any failure to do so could not reasonably be expected to have a
Material Adverse Effect;
(ii)    Promptly deliver to the Administrative Agent a copy of each report
pertaining to any Property or to any Loan Party prepared by or on behalf of such
Loan Party pursuant to a material violation of any Environmental Requirement to
the extent that the same could reasonably be expected to have a Material Adverse
Effect; and
(iii)    As soon as practicable advise the Administrative Agent in writing of
any Environmental Claim or of the discovery of any Contamination on any
Unencumbered Property that could reasonably be


49



--------------------------------------------------------------------------------





expected to have a Material Adverse Effect, as soon as any Loan Party first
obtains knowledge thereof, including a description of the nature and extent of
the Environmental Claim and/or Hazardous Material and all relevant
circumstances.
(b)    Site Assessments and Information. If the Parent or the Borrower fails to
comply with Section 7.12(a) or if any other Event of Default shall have occurred
and be continuing, then if requested by the Administrative Agent, at the
Borrower’s expense, deliver to the Administrative Agent from time to time, but
no more frequently than once per calendar year unless an Event of Default
exists, in each case within seventy five (75) days after the Administrative
Agent’s request, an Environmental Assessment (hereinafter defined) made after
the date of the Administrative Agent’s request. As used in this Agreement, the
term “Environmental Assessment” means a report of an environmental assessment of
any or all Unencumbered Properties and of such scope so as to be compliant with
the guidelines established by the ASTM (including the taking of soil borings and
air and groundwater samples and other above and below ground testing) as the
Administrative Agent may reasonably request to be performed by a licensed
environmental consulting firm reasonably acceptable to the Administrative Agent.
Each applicable Loan Party shall cooperate with each consulting firm making any
such Environmental Assessment and shall supply to the consulting firm all
information available to such Loan Party to facilitate the completion of the
Environmental Assessment. If any Loan Party fails to furnish the Administrative
Agent within thirty (30) days after the Administrative Agent’s request with a
copy of an agreement with an acceptable environmental consulting firm to provide
such Environmental Assessment, or if any Loan Party fails to furnish to the
Administrative Agent such Environmental Assessment within seventy five (75) days
after the Administrative Agent’s request, upon written notice to the Parent and
the Borrower, the Administrative Agent may cause any such Environmental
Assessment to be made at the Borrower’s expense and risk. Subject to the rights
of tenant, the Administrative Agent and its designees are hereby granted access
to the Unencumbered Properties upon written notice, and a license which is
coupled with an interest and irrevocable, to make or cause to be made such
Environmental Assessments. The Administrative Agent may disclose to any
Governmental Authority, to the extent required by Applicable Law, any
information the Administrative Agent ever has about the environmental condition
or compliance of the Unencumbered Properties, but shall be under no duty to
disclose any such information except as may be required by Law. The
Administrative Agent shall be under no duty to make any Environmental Assessment
of the Unencumbered Properties, and in no event shall any such Environmental
Assessment by the Administrative Agent be or give rise to a representation that
any Hazardous Material is or is not present on the Unencumbered Properties, or
that there has been or shall be compliance with any Environmental Requirement,
nor shall any Company or any other Person be entitled to rely on any
Environmental Assessment made by the Administrative Agent or at the
Administrative Agent’s request but the Administrative Agent shall deliver a copy
of such report to the Parent and the Borrower. Neither the Administrative Agent
nor any Lender owes any duty of care to protect any Company or any other Person
against, or to inform them of, any Hazardous Material or other adverse condition
affecting the Unencumbered Properties.
(c)    Remedial Actions. If any Contamination which could reasonably be expected
to have a Material Adverse Effect is discovered on any Unencumbered Property at
any time and regardless of the cause, (i) promptly at the applicable Loan
Parties’ sole expense, remove, treat, and dispose of the Hazardous Material in
compliance with all applicable Environmental Requirements in addition to taking
such other action as is necessary to have the full use and benefit of such
Unencumbered Property as contemplated by the Loan Documents, and provide the
Administrative Agent with satisfactory evidence thereof; and (ii) if reasonably
requested by the Administrative Agent, provide to the Administrative Agent
within thirty (30) days of the Administrative Agent’s request a bond, letter of
credit, or other financial assurance, including self-assurance, evidencing to
the Administrative Agent’s satisfaction that all necessary funds are readily
available to pay the costs and expenses of the actions required by the preceding
clause (i) and to discharge any assessments or liens established against such
Unencumbered Property as a result of the presence of the Hazardous Material on
the Unencumbered Property. After completion of such remedial actions, the
applicable Loan Party shall promptly request regulatory approval, take all
reasonable measures to expedite issuance of such approval and upon receipt
thereof deliver to the Administrative Agent a letter indicating that no further
action is required with respect to the applicable Unencumbered Property or
similar confirmation by the applicable regulator that all required remedial
action as stated above has been taken and successfully completed to the
satisfaction of the applicable regulator. The Loan Parties shall not be deemed
to have satisfied their remedial obligations under this provision until they
have provided the Administrative Agent such confirmation.
7.13    Ground Leases. Solely with respect to Unencumbered Property, each of the
Parent and the Borrower shall, and shall cause each other Loan Party to:


50



--------------------------------------------------------------------------------





(a)    Diligently perform and observe in all material respects all of the terms,
covenants, and conditions of any Acceptable Ground Lease as tenant under such
Acceptable Ground Lease; and
(b)    Promptly notify the Administrative Agent of (i) the giving to the
applicable Subsidiary Guarantor of any notice of any default by such Subsidiary
Guarantor under any Acceptable Ground Lease and deliver to the Administrative
Agent a true copy of each such notice within five (5) Business Days of such
Subsidiary Guarantor’s receipt thereof, and (ii) any bankruptcy, reorganization,
or insolvency of the landlord under any Acceptable Ground Lease or of any notice
thereof, and deliver to the Administrative Agent a true copy of such notice
within five (5) Business Days of the applicable Subsidiary Guarantor’s receipt.
(c)    Exercise any individual option to extend or renew the term of an
Acceptable Ground Lease upon demand by the Administrative Agent made at any time
within thirty (30) days prior to the last day upon which any such option may be
exercised, and each applicable Subsidiary Guarantor hereby expressly authorizes
and appoints the Administrative Agent as its attorney-in-fact to exercise any
such option in the name of and upon behalf of such Subsidiary Guarantor, which
power of attorney shall be irrevocable and shall be deemed to be coupled with an
interest.
If the applicable Subsidiary Guarantor shall default in the performance or
observance of any term, covenant, or condition of any Acceptable Ground Lease on
the part of such Subsidiary Guarantor and shall fail to cure the same prior to
the expiration of any applicable cure period provided thereunder, then the
Administrative Agent shall have the right, but shall be under no obligation, to
pay any sums and to perform any act or take any action as may be appropriate to
cause all of the terms, covenants, and conditions of such Acceptable Ground
Lease on the part of such Subsidiary Guarantor to be performed or observed on
behalf of such Subsidiary Guarantor, to the end that the rights of such
Subsidiary Guarantor in, to, and under such Acceptable Ground Lease shall be
kept unimpaired and free from default. If the landlord under any Acceptable
Ground Lease shall deliver to the Administrative Agent a copy of any notice of
default under such Acceptable Ground Lease, then such notice shall constitute
full protection to the Administrative Agent for any action taken or omitted to
be taken by the Administrative Agent, in good faith, in reliance thereon.
7.14    Unencumbered Properties.Except where the failure to comply with any of
the following would not have a Material Adverse Effect, each of the Parent and
the Borrower shall, and shall use commercially reasonable efforts to cause each
other Loan Party or the applicable tenant, to:
(i)    Pay all real estate and personal property taxes, assessments, water rates
or sewer rents, ground rents, maintenance charges, impositions, and any other
charges, including vault charges and license fees for the use of vaults, chutes
and similar areas adjoining any Unencumbered Property, now or hereafter levied
or assessed or imposed against any Unencumbered Property or any part thereof
(except those which are being contested in good faith by appropriate proceedings
diligently conducted);
(ii)    Promptly pay (or cause to be paid) when due all bills and costs for
labor, materials, and specifically fabricated materials incurred in connection
with any Unencumbered Property (except those which are being contested in good
faith by appropriate proceedings diligently conducted), and in any event never
permit to be created or exist in respect of any Unencumbered Property or any
part thereof any other or additional Lien or security interest other than Liens
permitted by Section 8.01; and
(iii)    Operate the Unencumbered Properties in a good and workmanlike manner
and in all material respects in accordance with all Laws in accordance with such
Loan Party’s prudent business judgment.
(b)    Except where the failure would not have a material and adverse effect on
the value of the Unencumbered Properties, taken as whole, each of the Parent and
the Borrower shall, and shall cause each other Loan Party to, to the extent
owned and controlled by a Loan Party, preserve, protect, renew, extend and
retain all material rights and privileges granted for or applicable to each
Unencumbered Property.


51



--------------------------------------------------------------------------------





ARTICLE VIII.
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied:
8.01    Liens. Each of the Parent and the Borrower shall not, nor shall it
permit any other Loan Party to, directly or indirectly, create, incur, assume or
suffer to exist any Lien upon any Unencumbered Property, other than the
following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 8.01;
(c)    Liens for taxes not yet due and payable or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    easements, rights-of-way, restrictions, restrictive covenants,
encroachments, protrusions and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;
(g)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(i);
(h)    the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person;
(i)    Liens securing obligations in the nature of personal property financing
leases for furniture, furnishings or similar assets, Capital Leases Obligations
and other purchase money obligations for fixed or capital assets; provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the obligations secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition, and (iii) with respect to Capital Leases,
such Liens do not at any time extend to or cover any assets other than the
assets subject to such Capital Leases;
(j)    Liens securing obligations in the nature of the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;
(k)    all Liens, encumbrances and other matters disclosed in any owner’s title
insurance policies or other title reports and updated thereof accepted by the
Administrative Agent; and
(l)    such other title and survey exceptions as the Administrative Agent has
approved in writing in the Administrative Agent’s reasonable discretion.
8.02    Indebtedness. Each of the Parent and the Borrower shall not, nor shall
it permit any other Loan Party to, create, incur, assume or suffer to exist any
Indebtedness, except:


52



--------------------------------------------------------------------------------





(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding on the date hereof and listed on Schedule 8.02
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;
(c)    Guarantees of (i) the Borrower or the Parent in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Guarantor, (ii) the
Parent or the Borrower, in respect of Indebtedness otherwise permitted hereunder
of any Non-Guarantor Subsidiary if, in the case of any Guarantee pursuant to
this clause (ii), (x) no Default shall exist immediately before or immediately
after the making of such Guarantee, and (y) there exists no violation of the
financial covenants set forth in Section 8.14 hereunder on a pro forma basis
after the making of such Guarantee, and (iii) Non-Guarantor Subsidiaries made in
the ordinary course of business;
(d)    obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view”;
(e)    Indebtedness in respect of Capital Leases and purchase money obligations
for fixed or capital assets within the limitations set forth in Section 8.01(i),
and unsecured Indebtedness in the form of trade payables incurred in the
ordinary course of business; and
(f)    Indebtedness of the Borrower or the Parent incurred or assumed after the
date hereof that is either unsecured or is secured by Liens on assets of the
Parent or the Borrower (other than any Unencumbered Property or the Equity
Interests in any Loan Party); provided, such Indebtedness shall be permitted
under this Section 8.02(f) only if: (i) no Default shall exist immediately
before or immediately after the incurrence or assumption of such Indebtedness,
and (ii) there exists no violation of the financial covenants set forth in
Section 8.14 hereunder on a pro forma basis after the incurrence or assumption
of such Indebtedness.
8.03    Investments. Neither the Parent nor the Borrower shall have and shall
not permit the Companies’ to have any Investments other than:
(a)    Investments in the form of cash or Cash Equivalents;
(b)    Investments existing on the date hereof and set forth on Schedule 6.13;
(c)    advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;
(d)    Investments of the Guarantor and the Borrower in the form of Equity
Interests and investments of the Borrower in any wholly-owned Subsidiary, and
Investments of the Borrower directly in, or of any wholly-owned Subsidiary in
another wholly-owned Subsidiary which owns, real property assets which are
functional industrial, manufacturing, warehouse/distribution and/or office
properties located within the United States, provided in each case the
Investments held by the Borrower or Subsidiary are in accordance with the
provisions of this Section 8.03 other than this Section 8.03(d);
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;
(f)    Investments in non-wholly owned Subsidiaries and Unconsolidated
Affiliates;
(g)    Investments in mortgages and mezzanine loans;
(h)    Investments in unimproved land holdings and Construction in Progress;


53



--------------------------------------------------------------------------------





(i)    Investments by the Parent for the redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interests of the Parent or the Borrower
now or hereafter outstanding to the extent permitted under Section 8.06 below;
and
(j)    Other Investments not to exceed at any time ten percent (10%) of Total
Asset Value.
8.04    Fundamental Changes. Each of the Parent and the Borrower shall not, nor
shall it permit any other Loan Party to, directly or indirectly, merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that, so long as no Event of Default has occurred and is
continuing or would result therefrom:
(a)    any Loan Party (other than the Parent or the Borrower) may merge with (i)
the Parent or the Borrower, provided that the Parent or the Borrower, as
applicable, shall be the continuing or surviving Person, or (ii) any other Loan
Party, or (iii) any other Person, provided that if it owns an Unencumbered
Property and is not the surviving entity, then such Property shall cease to be
an Unencumbered Property;
(b)    any Loan Party (other than the Parent or the Borrower) may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
another Loan Party;
(c)    any Loan Party may Dispose of a Property owned by such Loan Party in the
ordinary course of business and for fair value; and
(d)    the Parent or the Borrower may merge or consolidate with another Person
so long as either the Parent or the Borrower, as the case may be, is the
surviving entity, shall remain in pro forma compliance with the covenants set
forth in Section 8.14 below after giving effect to such transaction, and the
Borrower shall have given the Administrative Agent at least fifteen (15)
Business Days’ prior written notice of such merger or consolidation, such notice
to include a certification as to the pro forma compliance referenced above, with
the Borrower agreeing to provide such other financial information as the
Administrative Agent shall reasonably request in order to verify such pro forma
compliance.
Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.
8.05    Dispositions. Each of the Parent, the Borrower or any Loan Party shall
not make any Disposition or enter into any agreement to make any Disposition,
except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Any other Dispositions of Properties or other assets in an arm’s length
transaction; provided that the Borrower and the Parent will remain in pro forma
compliance with the covenants set forth in Section 8.14 after giving effect to
such transaction.
8.06    Restricted Payments. Each of the Parent and the Borrower shall not, nor
shall it permit any other Company to, directly or indirectly, declare or make,
directly or indirectly, any Restricted Payment other than (a) Minimum
Distributions, (b) Restricted Payments made by any Company to the Borrower or
the Parent, or (c) provided no Event of Default shall have occurred and be
continuing at the time of such payment or would result therefrom, other
Restricted Payments.
8.07    Change in Nature of Business. Except for Investments permitted under
Section 8.03, each of the Parent and the Borrower shall not, nor shall it permit
any other Loan Party to, directly or indirectly, engage in any material line of
business substantially different from those lines of business conducted by the
Companies on the date hereof or any business substantially related or incidental
thereto.
8.08    Transactions with Affiliates. Each of the Parent and the Borrower shall
not, nor shall it permit any other Loan Party to, directly or indirectly, enter
into any transaction of any kind with any Affiliate of a Company, whether or not


54



--------------------------------------------------------------------------------





in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Loan Party as would be obtainable by such
Company at the time in a comparable arm’s length transaction with a Person other
than an Affiliate.
8.09    Burdensome Agreements. Each of the Parent and the Borrower shall not,
nor shall it permit any other Loan Party to, directly or indirectly enter into
any Contractual Obligation (other than this Agreement or any other Loan
Document) that directly or indirectly prohibits any Company from (a) creating or
incurring any Lien on any Unencumbered Property unless simultaneously therewith
such Unencumbered Property ceases to be an Unencumbered Property, other than
restrictions or conditions set forth in the Note Purchase Agreements, the Credit
Agreements and, to the extent such restrictions or conditions are customary for
such Indebtedness, any other agreements governing Indebtedness permitted under
Section 8.02, in each case, which restrictions are no more restrictive, taken as
a whole than the comparable restrictions and conditions set forth in this
Agreement as determined in the good faith judgment of the Borrower, (b) other
than restrictions or conditions set forth in the Note Purchase Agreements, the
Credit Agreements and, to the extent such restrictions or conditions are
customary for such Indebtedness, any other agreements governing Indebtedness
permitted under Section 8.02, in each case, which restrictions are no more
restrictive, taken as a whole than the comparable restrictions and conditions
set forth in this Agreement as determined in the good faith judgment of the
Borrower, limiting the ability (i) of any Subsidiary to make Restricted Payments
to the Borrower or any Guarantor or to otherwise transfer property to the
Borrower or any Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness
of the Borrower or (iii) of the Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person; provided, however,
that this clause (iii) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 8.03(e)
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness; or (c) requiring the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.
8.10    Use of Proceeds. Each of the Parent and the Borrower shall not, nor
shall it permit any other Company to, directly or indirectly, use the proceeds
of any Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose. The Borrower shall not request any Credit
Extension, shall not use, and shall ensure that its Subsidiaries and its or
their respective directors, officers, employees and agents do not use the
proceeds of any Credit Extension (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or (ii) in
any manner that would result in the violation of any applicable Sanctions.
8.11    Unencumbered Properties; Ground Leases. Each of the Parent and the
Borrower shall not, nor shall it permit any other Loan Party to, directly or
indirectly:
(a)    Use or occupy or conduct any activity on, or knowingly permit the use or
occupancy of or the conduct of any activity on any Unencumbered Properties by
any tenant, in any manner which violates any Law or which constitutes a public
or private nuisance in any manner which would have a Material Adverse Effect or
which makes void, voidable, or cancelable any insurance then in force with
respect thereto or makes the maintenance of insurance in accordance with
Section 7.07 commercially unreasonable (including by way of increased premium);
(b)    [Reserved];
(c)    Without the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed), (i) impose any material
easement, restrictive covenant, or encumbrance upon any Unencumbered Property,
(ii) execute or file any subdivision plat or condominium declaration affecting
any Unencumbered Property, or (iii) consent to the annexation of any
Unencumbered Property to any municipality;
(d)    Do any act, or suffer to be done any act by any Company or any of its
Affiliates, which would reasonably be expected to materially decrease the value
of any Unencumbered Property (including by way of negligent act);
(e)    [Reserved];
(f)    Allow there to be fewer than twenty-five (25) Unencumbered Properties as
of any date of determination;


55



--------------------------------------------------------------------------------





(g)    Allow the Total Asset Value of the Unencumbered Properties to be less
than One Hundred Fifty Million Dollars ($150,000,000.00);
(h)    Without the prior consent of the Lenders (which consent shall not be
unreasonably withheld or delayed), surrender the leasehold estate created by any
Acceptable Ground Lease or terminate or cancel any Acceptable Ground Lease or
materially modify, change, supplement, alter, or amend any Acceptable Ground
Lease, either orally or in writing, in each case, to the extent such event would
reasonably be expected to be materially adverse to the interests of the Lenders;
and
(i)    Enter into any Contractual Obligations related to any Unencumbered
Property providing for the payment a management fee (or any other similar fee)
to anyone other than a Company if, with respect thereto, the Administrative
Agent has reasonably required that such fee be subordinated to the Obligations
in a manner satisfactory to the Administrative Agent, and an acceptable
subordination agreement has not yet been obtained.
8.12    Environmental Matters. Each of the Parent and the Borrower shall not
knowingly directly or indirectly:
(a)    Cause, commit, permit, or allow to continue (i) any violation of any
Environmental Requirement by or with respect to any Unencumbered Property or any
use of or condition or activity on any Unencumbered Property, or (ii) the
attachment of any environmental Liens on any Unencumbered Property, in each
case, that could reasonably be expected to have a Material Adverse Effect; and
(b)    Place, install, dispose of, or release, or cause, permit, or allow the
placing, installation, disposal, spilling, leaking, dumping, or release of, any
Hazardous Material on any Unencumbered Property in any manner that could
reasonably be expected to have a Material Adverse Effect.
(c)    Use any Hazardous Material on any Unencumbered Property except in such a
manner which could not reasonably be expected to have a Material Adverse Effect.
8.13    Negative Pledge; Indebtedness. Each of the Parent and the Borrower shall
not permit:
(a)    The Equity Interests of the Borrower held by the Parent to be subject to
any Lien.
(b)    Any Person (other than the Parent or the Borrower) that directly or
indirectly owns Equity Interests in any Subsidiary Guarantor to (i) incur any
Indebtedness (whether Recourse Indebtedness or Non-Recourse Indebtedness) (other
than Indebtedness listed on Schedule 8.13 and Additional Permitted
Indebtedness), (ii) provide Guarantees to support Indebtedness (other than
Indebtedness listed on Schedule 8.13 and Additional Permitted Indebtedness), or
(iii) have its Equity Interests subject to any Lien or other encumbrance (other
than in favor of the Administrative Agent).
(c)    Any Subsidiary Guarantor that owns an Unencumbered Property to (i) incur
any Indebtedness (whether Recourse Indebtedness or Non-Recourse Indebtedness)
(other than the Obligations, Indebtedness listed on Schedule 8.13 and Additional
Permitted Indebtedness) or (ii) provide Guarantees to support Indebtedness
(other than the Obligations, Indebtedness listed on Schedule 8.13 and Additional
Permitted Indebtedness).
8.14    Financial Covenants. The Parent shall not, directly or indirectly,
permit:
(a)    Maximum Consolidated Leverage Ratio. As of the last day of any fiscal
quarter, the Consolidated Leverage Ratio to exceed sixty percent (60%); provided
that, if any Material Acquisition shall occur and the Consolidated Leverage
Ratio shall have been less than sixty percent (60%) for at least one full fiscal
quarter immediately preceding the proposed Consolidated Leverage Ratio Covenant
Holiday, then, at the election of the Borrower upon delivery of prior written
notice to the Administrative Agent, concurrently with or prior to the delivery
of a Compliance Certificate pursuant to Section 7.02(a), and provided that no
Default or Event of Default shall have occurred and be continuing, the maximum
Consolidated Leverage Ratio covenant level shall be increased to sixty-five
(65%) for the fiscal quarter in which such Material Acquisition is consummated
and the three (3) fiscal quarters immediately following the fiscal quarter in
which such Material Acquisition is consummated (any such increase a
“Consolidated Leverage Ratio Covenant Holiday”); provided further that not more
than two (2) Consolidated Leverage Ratio Covenant Holidays may be elected by the
Borrower during the term of this Agreement;


56



--------------------------------------------------------------------------------





(b)    Maximum Secured Leverage Ratio. As of the last day of any fiscal quarter,
the Secured Leverage Ratio to exceed forty percent (40%);
(c)    Maximum Unencumbered Leverage Ratio. As of the last day of any fiscal
quarter, the Unencumbered Leverage Ratio to exceed sixty percent (60%); provided
that, if any Material Acquisition shall occur and the Unencumbered Leverage
Ratio shall have been less than sixty percent (60%) for at least one full fiscal
quarter immediately preceding the proposed Unencumbered Leverage Ratio Covenant
Holiday, then, at the election of the Borrower upon delivery of prior written
notice to the Administrative Agent, concurrently with or prior to the delivery
of a Compliance Certificate pursuant to Section 7.02(a), and provided that no
Default or Event of Default shall have occurred and be continuing, the maximum
Unencumbered Leverage Ratio covenant level shall be increased to sixty-five
(65%) for the fiscal quarter in which such Material Acquisition is consummated
and the three (3) fiscal quarters immediately following the fiscal quarter in
which such Material Acquisition is consummated (any such increase an
“Unencumbered Leverage Ratio Covenant Holiday”); provided further that not more
than two (2) Unencumbered Leverage Ratio Covenant Holidays may be elected by the
Borrower during the term of this Agreement;
(d)    Maximum Secured Recourse Debt. As of the last day of any fiscal quarter,
the Secured Recourse Debt Ratio to exceed seven-and-one-half percent (7.5%);
(e)    Minimum Fixed Charge Ratio. As of the last day of any fiscal quarter, the
Fixed Charge Ratio for the Parent, on a consolidated basis, for the fiscal
quarter then ended, annualized, to be less than or equal to 1.5 to 1.0;
(f)    Minimum Unsecured Interest Coverage Ratio. As of the last day of any
fiscal quarter, the Unsecured Interest Coverage Ratio for the Parent, on a
consolidated basis, for the fiscal quarter then ended, annualized, to be less
than or equal to 1.75 to 1.00; and
(g)    Minimum Tangible Net Worth. As of the last day of any fiscal quarter, the
Tangible Net Worth of the Parent, on a consolidated basis, to be less than the
sum of (i) $996,305,000, plus (ii) seventy-five percent (75%) of net proceeds of
any Equity Issuances received by the Parent or the Borrower after December 18,
2014 (other than proceeds received within ninety (90) days after the redemption,
retirement or repurchase of ownership or equity interests in the Borrower or the
Parent, up to the amount paid by the Borrower or the Parent in connection with
such redemption, retirement or repurchase, where, for the avoidance of doubt,
the net effect is that neither the Borrower nor the Parent shall have increased
its Net Worth as a result of any such proceeds).
ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES
9.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) days after the same becomes due, any interest on any Loan
due hereunder, except that there shall be no grace period for interest due on
any applicable Maturity Date, or (iii) within ten (10) days after notice from
the Administrative Agent, any other amount payable to the Administrative Agent
or any Lender hereunder or under any other Loan Document except that there shall
be no grace period for any amount due on any Maturity Date; or
(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.11 or Article VIII (other
than Sections 8.11(a) and (c), or 8.13) or the Parent fails to perform or
observe any term, covenant or agreement contained in the Parent Guaranty or any
Subsidiary Guarantor fails to perform or observe any term, covenant or agreement
contained in the Subsidiary Guaranty; or
(c)    Performance. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, or 7.03, and such
failure continues unremedied for ten (10) Business Days after such failure has
occurred; or
(d)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a), (b), or (c) above)
contained in any Loan Document on its part to be performed or


57



--------------------------------------------------------------------------------





observed and such failure continues unremedied for thirty (30) days after the
earlier of notice from the Administrative Agent or the actual knowledge of the
Loan Party, and in the case of a default that cannot be cured within such thirty
(30) day period despite the Borrower’s diligent efforts but is susceptible of
being cured within ninety (90) days of the Borrower’s receipt of the
Administrative Agent’s original notice, then the Borrower shall have such
additional time as is reasonably necessary to effect such cure, but in no event
in excess of ninety (90) days from the Borrower’s receipt of the Administrative
Agent’s original notice, subject in each instance to the Borrower’s remedial
rights under Section 7.12(c); or
(e)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made and shall not be cured or remedied so that
such representation, warranty, certification or statement of fact is no longer
incorrect or misleading within ten (10) days after the earlier of notice from
the Administrative Agent or the actual knowledge of any Loan Party thereof; or
(f)    Cross-Default. (i) Any Company (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise), after the expiration of any applicable grace periods, in respect of
any Indebtedness or Guarantee (other than (x) Indebtedness hereunder, and (y)
Indebtedness under Swap Contracts) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness or more than the Threshold
Amount to be demanded or to become due or to be repurchased, prepaid, defeased
or redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity, or
such Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Company is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which any Company is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by such Company as a result
thereof is greater than the Threshold Amount; or
(g)    Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or
(h)    Inability to Pay Debts; Attachment. (i) the Parent or the Borrower
becomes unable to pay its debts as they become due, or any Loan Party admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Loan
Party and is not released, vacated or fully bonded within thirty (30) days after
its issue or levy; or
(i)    Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or would have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or


58



--------------------------------------------------------------------------------





(j)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would result in liability of any
Company under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Parent or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or
(k)    Invalidity of Loan Documents. Any Loan Document at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in all material respects; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document, except as expressly permitted hereunder; or
(l)    REIT Status of the Parent. The Parent ceases to be treated as a REIT or
the Parent Shares shall fail to be listed and traded on the New York Stock
Exchange; or
(m)    Change of Control. There occurs any Change of Control.
9.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.
9.03    Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.16, be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, and other Obligations, ratably among the Lenders,
in proportion to the respective amounts described in this clause Third payable
to them;
Fourth, to payment of that portion of the Obligations constituting (x) unpaid
principal of the Loans and (y) payment obligations then owing to the
Administrative Agent, any Lender, or any Affiliate of the Administrative Agent
or any Lender arising from, by virtue of, or pursuant to any Swap Contract,
other than any Excluded Swap Obligation, that relates solely


59



--------------------------------------------------------------------------------





to the Obligations (“Specified Derivatives Providers”), ratably among the
Lenders and the Specified Derivatives Providers in proportion to the respective
amounts described in this clause Fourth payable to them; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.
Notwithstanding the foregoing, Obligations owing to Specified Derivatives
Providers shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider. Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE X.
THE ADMINISTRATIVE AGENT
10.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints BANA to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, neither
the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” (or any other similar term) herein or in any other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
10.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
10.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


60



--------------------------------------------------------------------------------





The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.04    Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
10.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
10.06    Resignation of the Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, subject to the reasonable approval of
the Borrower (with any Lender or affiliate of a Lender being deemed approved,
unless such Lender is a Defaulting Lender, and which approval shall not be
required if an Event Default shall be in existence), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as the Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)


61



--------------------------------------------------------------------------------





(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any pledge security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) the Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as the
Administrative Agent.
10.07    Non-Reliance on the Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
10.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
the Lead Arrangers and Co-Syndication Agents listed on the cover page hereof
shall not have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender hereunder.
10.09    The Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on


62



--------------------------------------------------------------------------------





behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender to authorize
the Administrative Agent to vote in respect of the claim of any Lender in any
such proceeding.


10.10    Guaranty Matters. Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Guarantor from its obligations under a Guaranty
pursuant to the terms of this Agreement.
ARTICLE XI.
MISCELLANEOUS
11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:
(a)    waive any condition set forth in Section 5.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 2.01(b) or 9.02) without the written
consent of such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to a Lender or any scheduled or mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(d)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan, or (subject to clause (iii) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary  to amend the definition of “Default Rate,” waive any obligation of
the Borrower to pay interest at the Default Rate, or change the manner of
computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Rate that would result in a
reduction of any interest rate on any Loan or any fee payable hereunder;
(e)    change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
the Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(g)    release all or substantially all of the value of the Guaranties without
the written consent of each Lender;
and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender. All
communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by


63



--------------------------------------------------------------------------------





such Lender and to the extent not previously provided to such Lender, written
materials and, as appropriate, a brief summary of all oral information provided
to the Administrative Agent by the Borrower in respect of the matter or issue to
be resolved, and (d) shall include the Administrative Agent’s recommended course
of action or determination in respect thereof.
11.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower or the Administrative Agent to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of the Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party


64



--------------------------------------------------------------------------------





have any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages) resulting therefrom.
(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one (1) individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to the Borrower Materials
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its Equity Interests for purposes of United States Federal or
state securities laws.
(e)    Reliance by the Administrative Agent and the Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Draw Requests) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as the Administrative Agent) hereunder and
under the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 2.13), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as the Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. Each Loan Party shall jointly and severally pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including (a) the reasonable fees, charges and disbursements
of counsel for the Administrative Agent; (b) fees and charges of each
consultant, inspector, and engineer; (c) uniform commercial code searches; (d)
judgment and tax lien searches for the Borrower and each Guarantor; (e) escrow
fees; and (f) documentary taxes, in connection with the initial syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii)  all reasonable out-of-pocket


65



--------------------------------------------------------------------------------





expenses incurred by the Administrative Agent or any Lender (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent or any Lender (only if a Default shall be in existence)), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided, however that the Borrower shall
not be required to pay the expenses of more than one law firm acting as counsel
for the Lenders (in addition to expenses for any appropriate local or special
counsel) in connection with such workout or enforcement to the extent the
Lenders reasonably determine that joint representation is appropriate under the
circumstances.
(b)    Indemnification. The Parent and the Borrower shall jointly and severally
indemnify the Administrative Agent (and any sub-agent thereof), each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party resulting from any action, suit, or
proceeding relating to (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Damages related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (w) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any Related Party of such
Indemnitee, (x) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction, (y) for which an
Indemnitee has been compensated pursuant to the terms of this Agreement or the
Fee Letter, or (z) to the extent based upon contractual obligations of such
Indemnitee owing by such Indemnitee to any third party which are not expressly
set forth in this Agreement.
(c)    Reserved.
(d)    Reimbursement by the Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by the Loan Parties to the Administrative Agent (or
any sub-agent thereof), or any Related Party of any of the foregoing (and
without limiting their obligation to do so), each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent) or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Applicable Percentage) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(e)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed


66



--------------------------------------------------------------------------------





to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(f)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(g)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments, and the
repayment, satisfaction or discharge of all the other Obligations.
11.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent (without relieving the
Borrower of its obligation to make any such payment so required), plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by the Lenders. Any Lender may, at no cost or expense to any
Loan Party (except as provided in Section 11.13), at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned (but any such assignment shall be of a
pro rata interest in each of the Loans; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or,


67



--------------------------------------------------------------------------------





if the Commitment is not then in effect, the principal outstanding balance of
the Loans of the assigning Lender subject to each such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 and shall be an assignment of a pro rata interest in each of the
Loans, and the amount assigned to the Eligible Assignee shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender, an Approved Fund or to any Federal Reserve Bank
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Parent or the Borrower or any of their Affiliates or Subsidiaries, or (B)
without the consent of the Administrative Agent and the Borrower, to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural person, or (D) without the consent of the
Borrower, to any Excluded Party.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


68



--------------------------------------------------------------------------------





Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment, provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, an Excluded Party, a Defaulting Lender or
the Parent or the Borrower or any of their Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(d) without
regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 11.13 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation than the Lender from whom it acquired the applicable participation
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
3.06 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.13 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a nonfiduciary agent of the Borrower, maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest


69



--------------------------------------------------------------------------------





error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Reserved.
(g)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.
11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process so
long as the Administrative Agent and any Lender, as the case may be, requests
confidential treatment of such Information to the extent permitted by Law
(provided that the requesting Administrative Agent or Lender shall not be
responsible for the failure by any such party to keep the Information
confidential), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 3.06(c), Section 11.13 or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower provided that the
source of such information was not at the time known to be bound by a
confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such Information. For purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.


70



--------------------------------------------------------------------------------





11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing and the Administrative Agent and the Required Lenders shall have
consented in writing thereto, each Lender and each of their respective
Affiliates (including, for the avoidance of doubt, any Specified Derivatives
Providers) is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or their respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents , and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, by email with a pdf copy attached, or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.
11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting


71



--------------------------------------------------------------------------------





Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent then such provisions shall be deemed to be in effect
only to the extent not so limited.
11.13    Replacement of the Lenders. If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or if any other circumstance exists hereunder that gives the
Borrower the right to replace a Lender as a party hereto, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01, 3.04 and 3.05) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
(e)    A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


72



--------------------------------------------------------------------------------





(c)    WAIVER OF VENUE. EACH OF THE PARENT, THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 PROVIDED THAT, IN
THE CASE OF SERVICE ON ANY LOAN PARTY A COPY IS ALSO DELIVERED TO JEFFREY
SULLIVAN, GENERAL COUNSEL FOR PARENT AND BORROWER. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
(e)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.15    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Parent, the Borrower, and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Lead Arrangers are arm’s-length commercial transactions between the Parent, the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Lead Arrangers, on the other hand,
(B) each of the Parent, the Borrower, and the other Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii)(A) each
of the Administrative Agent, the Lead Arrangers and the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Parent, the Borrower, any other Loan Party, or any of
their respective Affiliates, or any other Person and (B) the Administrative
Agent, the Lead Arrangers and the Lender have no obligation to the Parent, the
Borrower, any other Loan Party, or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lead Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Parent, the Borrower, the other Loan
Parties, and their respective Affiliates, and the Administrative Agent, the Lead
Arrangers and the Lenders have no obligation to disclose any of such interests
to the Parent, the Borrower, any other Loan Party, or any of their respective
Affiliates. To the fullest extent permitted by Law, each of the Parent, the
Borrower, and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent and the Lead Arrangers with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.
11.16    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures , the electronic matching or assignment terms and contract formations
on electronic platforms approved by the Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act,


73



--------------------------------------------------------------------------------





the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
11.17    USA PATRIOT ACT. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
The Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L. No. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record certain information that identifies individuals or
business entities which open an “account” with such financial institution, which
information includes the name, address, and tax identification number of the
Borrower and such other identification information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act and comply with federal law. An “account” for
this purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product. the Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.
11.18    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
11.19    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.






74



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




 
BORROWER:
 
 
 
STAG INDUSTRIAL OPERATING
 
PARTNERSHIP, L.P.,
 
a Delaware limited partnership
 
 
 
By:
STAG Industrial GP, LLC, a Delaware limited
Liability company, its General Partner
 
 
 
By:
/s/ Stephen C. Mecke
 
Name:
Stephen C. Mecke
 
Title:
Authorized Officer
 
 
 
 
 
 
 
PARENT:
 
 
 
STAG INDUSTRIAL, INC.,
 
a Maryland corporation
 
 
 
By:
/s/ Stephen C. Mecke
 
Name:
Stephen C. Mecke
 
Title:
Chief Operating Officer and
 
 
 
 
Executive Vice President
 
 



STAG 2017 Term Loan Agreement

--------------------------------------------------------------------------------







 
 
BANK OF AMERICA, N.A.,
 
 
as the Administrative Agent and a Lender
 
 
 
 
 
 
By:
/s/ Andrew Blomstedt
 
 
Name:
Andrew Blomstedt
 
 
Title:
Senior Vice President



STAG 2017 Term Loan Agreement

--------------------------------------------------------------------------------







 
 
CAPITAL ONE, NATIONAL ASSOCIATION,
 
 
a Co-Syndication Agent and individually as s a Lender
 
 
 
 
 
 
By:
/s/ Frederick H. Denecke
 
 
Name:
Frederick H. Denecke
 
 
Title:
Senior Vice President



STAG 2017 Term Loan Agreement

--------------------------------------------------------------------------------





 
 
PNC BANK NATIONAL ASSOCIATION,
 
 
as a Co-Syndication Agent and individually as a Lender
 
 
 
 
 
 
By:
/s/ John R. Roach, Jr.
 
 
Name:
John R. Roach, Jr.
 
 
Title:
Vice President



STAG 2017 Term Loan Agreement

--------------------------------------------------------------------------------





 
 
ROYAL BANK OF CANADA,
 
 
as a Co-Syndication Agent and individually as a Lender
 
 
 
 
 
 
By:
/s/ Sheena Lee
 
 
Name:
Sheena Lee
 
 
Title:
Authorized Signatory





STAG 2017 Term Loan Agreement

--------------------------------------------------------------------------------





 
 
WELLS FARGO BANK, NATIONAL
 
 
ASSOCIATION,
 
 
as a Co-Syndication Agent and individually as a Lender
 
 
 
 
 
 
By:
/s/ D. Bryan Gregory
 
 
Name:
D. Bryan Gregory
 
 
Title:
Director





STAG 2017 Term Loan Agreement

--------------------------------------------------------------------------------





 
 
BRANCH BANKING AND TRUST COMPANY,
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Mark Edwards
 
 
Name:
Mark Edwards
 
 
Title:
Senior Vice President





STAG 2017 Term Loan Agreement

--------------------------------------------------------------------------------





 
 
CITIBANK, N.A.,
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ John C. Rowland
 
 
Name:
John C. Rowland
 
 
Title:
Vice President





STAG 2017 Term Loan Agreement

--------------------------------------------------------------------------------





 
 
RAYMOND JAMES BANK, N.A.,
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Matt Stein
 
 
Name:
Matt Stein
 
 
Title:
Vice President





STAG 2017 Term Loan Agreement

--------------------------------------------------------------------------------





 
 
REGIONS BANK,
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Paul E. Burgan
 
 
Name:
Paul E. Burgan
 
 
Title:
Vice President





STAG 2017 Term Loan Agreement

--------------------------------------------------------------------------------





 
 
TD BANK, N.A.,
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Rory Desmond
 
 
Name:
Rory Desmond
 
 
Title:
Vice President





STAG 2017 Term Loan Agreement

--------------------------------------------------------------------------------





 
 
U.S. BANK NATIONAL ASSOCIATION,
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Robert H. Kaufman
 
 
Name:
Robert H. Kaufman
 
 
Title:
Vice President, Relationship Manager





STAG 2017 Term Loan Agreement

--------------------------------------------------------------------------------






SCHEDULE 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES
Lender
Commitment
Applicable Percentage
Bank of America, N.A.


$30,000,000


20.00
%
Capital One, National Association


$15,000,000


10.00
%
PNC Bank, National Association


$15,000,000


10.00
%
Royal Bank of Canada


$15,000,000


10.00
%
Wells Fargo Bank, National Association


$15,000,000


10.00
%
Branch Banking and Trust Company


$10,000,000


6.67
%
Citibank, N.A.


$10,000,000


6.67
%
Raymond James Bank, N.A.


$10,000,000


6.67
%
Regions Bank


$10,000,000


6.67
%
TD Bank, N.A.


$10,000,000


6.67
%
U.S. Bank National Association


$10,000,000


6.67
%
Total


$150,000,000


100.00
%












--------------------------------------------------------------------------------








SCHEDULE 4.01


INITIAL UNENCUMBERED PROPERTIES


STAG III Albion, LLC
1105 Weber Road; 907 Weber Road;
600 South 7th Street; 1514 Progress
Drive; 1515, 1545 and
1563 East State Road 8;
Albion
IN
46701
 
811 Commerce Drive
Kendallville
IN
46755
STAG IV Alexandria, LLC
4750 County Road 13 NE
Carlos
MN
56308
STAG Allentown, LLC
7132 Daniels Drive
Allentown
PA
18106
STAG III Arlington L.P.
3311 Pinewood Drive
Arlington
TX
76010
STAG Arlington 2, L.P.
401 N. Great Southwest Parkway
Arlington
TX
76011
STAG Avon, LLC
60 Security Drive
Avon
CT
06001
STAG IV Belfast, LLC
21 Schoodic Drive
Belfast
ME
04915
STAG Belvidere I, LLC
1701 Industrial Court
Belvidere
IL
61008
STAG Belvidere II, LLC
1805 Industrial Court
Belvidere
IL
61008
STAG Belvidere III, LLC
725 Landmark Drive
Belvidere
IL
61008
STAG Belvidere IV, LLC
888 Landmark Drive
Belvidere
IL
61008
STAG Belvidere V, LLC
3915 Morreim Drive and 3925 Morreim Drive
Belvidere
IL
61008
STAG Belvidere VI, LLC
725 & 729 Logistics Drive
Belvidere
IL
61008
STAG Belvidere VII, LLC
795 Landmark Drive
Belvidere
IL
61008
STAG Belvidere VIII, LLC
857 Landmark Drive
Belvidere
IL
61008
STAG Belvidere 10, LLC
3458 Morreim Drive
Belvidere
IL
61008
STAG Belvidere IX, LLC
984 Landmark Drive
Belvidere
IL
61008
STAG Biddeford, LLC
1 Baker’s Way
Biddeford
ME
04007
STAG III Boardman, LLC
365 McClurg Rd. and 8401 Southern Blvd.
Boardman
OH
44512
STAG Buena Vista, LLC
3200 Green Forest Avenue
Buena Vista
VA
24416
STAG Buffalo, LLC
1236-50 William Street
Buffalo
NY
14206
STAG Burlington, LLC
6 Campus Drive
Burlington
NJ
08016
STAG Burlington 2, LLC
1900 River Road
Burlington
NJ
08016
STAG Calhoun, LLC
103 Enterprise Drive
Calhoun
GA
30701
STAG Camarillo 1, LP
3001 East Mission Oaks Blvd
Camarillo
CA
93012
STAG Camarillo 2, LP
3175 East Mission Oaks Blvd
Camarillo
CA
93012
STAG Chatanooga 1, LLC
1100 Wilsom Street
Chattanooga
TN
37406
STAG Chattanooga 2, LLC
1800 Crutchfield Street
Chattanooga
TN
37406
STAG IV Cheektowaga, LLC
40-60 Industrial Parkway
Cheektowaga
NY
14227
STAG III Chesterfield, LLC
50271, 50371, 50501 and
50900 E. Russell Schmidt
Chesterfield
MI
48051
STAG Chester, LLC
2001 Ware Bottom Spring Road
Chester
VA
23836
STAG Chicopee, LLC
2189 Westover Road
Chicopee
MA
01022
STAG Chippewa Falls, LLC
911 Kurth Road and 1406 Lowater Road
Chippewa Falls
WI
54729












--------------------------------------------------------------------------------





STAG III Cincinnati, LLC
1011 Glendale Milford Road
Cincinnati
OH
45215
STAG Clinton, LLC
1330 Carden Farm Drive
Clinton
TN
37716
STAG Columbus, LLC
3900-3990 Business Park Drive
Columbus
OH
43204
STAG Columbia, LLC
185 McQueen Street
Columbia
SC
29172
STAG Dallas, LLC
351 Thomas D. Murphy Drive
Dallas
GA
30132
STAG IV Danville, LLC
1707 Shorewood Drive and
LaGrange
GA
30240
 
1355 Lebanon Road
Danville
KY
40422
STAG III Daytona Beach, LLC
530 Fentress Boulevard
Daytona Beach
FL
32114
STAG Dayton 2, LLC
2815 S. Gettysburg Ave.
Dayton
OH
45424
STAG DeKalb, LLC
1085 Peace Road
DeKalb
IL
60115
STAG De Pere, LLC
2191 American Boulevard
De Pere
WI
54115
STAG Duncan, LLC
110 Hidden Lakes Circle and
112 Hidden Lakes Circle
Duncan
SC
29334
STAG East Windsor
24 Thompson Road
East Windsor
CT
06088
STAG Edgefield, LLC
One Tranter Drive
Edgefield
SC
29824
STAG Elizabethtown, LLC
11 and 33 Industrial Road
Elizabethtown
PA
17022
STAG III Elkhart, LLC
53105 Marina Drive and
23590 County Road 6
Elkhart
IN
46514
STAG El Paso 1, LP
1601 Northwestern Drive
El Paso
TX
79912
STAG El Paso 2, LP
6500 N. Desert Blvd.
El Paso
TX
79912
STAG El Paso 3, LP
1550 Northwestern
El Paso
TX
79912
STAG El Paso 4, LP
1701 Northwestern Drive
El Paso
TX
79912
STAG El Paso 5, LP
1701 Northwestern
El Paso
TX
79912
STAG El Paso, LP
47 Butterfield Circle
El Paso
TX
79906
STAG East Troy, LLC
2761 Buell Drive
East Troy
WI
53120
STAG Erlanger, LLC
1500 Interstate Drive
Erlanger
KY
41018
STAG Fairborn, LLC
1340 E Dayton Yellow Springs Road
Fairborn
OH
45324
STAG Fairfield 3, LLC
4275 Thunderbird Lane
Fairfield
OH
45014
STAG III Farmington, LLC
5786 Collett Road
Farmington
NY
14425
STAG Fort Wayne, LLC
3424 Centennial Drive
Fort Wayne
IN
46808
STAG Franklin, LLC
2001 Commerce Parkway
Franklin
IN
46131
STAG Gahanna, LLC
1120 Morrison Road
Gahanna
OH
43230
STAG Garland, LP
2901 W. Kingsley Road
Garland
TX
75041
STAG Garland 2, LP
3502 Regency Crest Drive
Garland
TX
75041
STAG Germantown, LLC
11900 N. River Lane
Germantown
WI
53022
STAG Golden, LLC
16200 Table Mountain Parkway
Golden
CO
80403
STAG Grand Junction, LLC
2139 Bond Street
Grand Junction
CO
81505
STAG Grand Rapids, LLC
5050 Kendrick Court Drive
Grand Rapids
MI
49512
STAG Greenville, LLC
201 South Park Drive
Greenville
SC
29607
STAG Greer, LLC
149 Metro Court
153 Metro Court
154 Metro Court
169 Metro Court
Greer
SC
29650














--------------------------------------------------------------------------------





STAG Gurnee 2, LLC
3818 Grandville Avenue
Gurnee
IL
60031
STAG Gurnee, LLC
3800 Swanson Court
Gurnee
IL
60031
STAG Hampstead, LLC
630 Hanover Pike
Hampstead
MD
21074
STAG Harrisonburg, LLC
4500 Early Road
Harrisonburg
VA
22801
STAG Harvard, LLC
875 West Diggins Street
Harvard
IL
60033
STAG Hazelwood, LLC
7525 Hazelwood Avenue
Hazelwood
MO
63042
STAG Hebron, LLC
2151 Southpark Drive
Hebron
KY
41018
STAG III Holland, LLC
414 East 40th Street
Holland
MI
49423
STAG Houston 2, L.P.
4949 Windfern Road
Houston
TX
77041
STAG Houston 3, LP
12614 Hempstead Highway
Houston
TX
77092
STAG Houston 4, LP
1020 Rankin Road
Houston
TX
77073
STAG Idaho Falls, LLC
3900 South American Way
Idaho Falls
ID
83402
STAG Industrial Holdings, LLC
1726 Blackhawk Drive
West Chicago
IL
 
STAG Industrial Holdings, LLC
4075 Blue Ridge Industrial Pkwy
Norcross
GA
 
STAG Industrial Holdings, LLC
2001 Centre Avenue
Reading
PA
 
STAG Industrial Holdings, LLC
111 Southchase Boulevard
Greenville
SC
 
STAG Industrial Holdings, LLC
1043 Global Avenue
Graniteville
SC
 
STAG Industrial Hodlings, LLC
128 Crews Drive
Columbia
SC
 
STAG Industrial Holdings, LLC
2151 and 2201 Cabot Blvd. West
Langhorne
PA
 
STAG Industrial Holdings, LLC
7500 Tank Avenue
Warren
MI
 
STAG Industrial Holdings, LLC
400 Lukens Drive
New Castle
DE
 
STAG Industrial Holdings, LLC
35 Otis Street
Westborough
MA
 
STAG Industrial Holdings, LLC
5300 Kennedy Road
Forest Park
GA
 
STAG Industrial Holdings, LLC
5345 Old Dixie Highway
Forest Park
GA
 
STAG Industrial Holdings, LLC
47 Market Street
Gardiner
ME
 
STAG Industrial Holdings, LLC
121 Wheeler Court
Langhorne
PA
 
STAG Industrial Holdings, LLC
3900 Gantz Road
Grove City
OH
 
STAG Industrial Holdings, LLC
16231 Lone Elm Road
Olathe
KS
 
STAG Industrial Holdings, LLC
4949 Southwest 20th St.
Oklahoma City
OK
 
STAG Industrial Holdings, LLC
321 Foster Ave
Wood Dale
IL
 
STAG Industrial Holdings, LLC
9625 55th Street
Kenosha
WI
 
STAG Industrial Holdings, LLC
1800 Bruning Drive
Itasca
IL
 
STAG Industrial Holdings, LLC
Lot 2, Bruning Drive
Itasca
IL
 
STAG Industrial Holdings, LLC
500 W. North Shore Drive
Hartland
WI
 
STAG Industrial Holdings, LLC
1 American Eagle Plaza
Earth City
MO
 
STAG Industrial Holdings, LLC
5675 North Blackstone Road
Spartanburg
SC
 
STAG Industrial Holdings, LLC
222 Old Wire Road
West Columbia
SC
 
STAG Industrial Holdings, LLC
1300 Northwest Avenue
West Chicago
IL
 
STAG Industrial Holdings, LLC
1400 Northwest Avenue
West Chicago
IL
 
STAG Industrial Holdings, LLC
1450 Northwest Avenue
West Chicago
IL
 
STAG Industrial Holdings, LLC
1270 Nuclear Drive
West Chicago
IL
 
STAG Industrial Holdings, LLC
1145 & 1149 Howard Drive
West Chicago
IL
 
STAG Industrial Holdings, LLC
505-507 Stokely Drive
DeForest
WI
 












--------------------------------------------------------------------------------





STAG Industrial Holdings, LLC
4300 Alatex Road
Montgomery
AL
 
STAG Industrial Holdings, LLC
9696 International Blvd.
West Chester
OH
 
STAG Industrial Holdings, LLC
610 Kelsey Court
West Columbia
SC
 
STAG Industrial Holdings, LLC
6688 93rd Avenue-N
Brooklyn Park
MN
 
STAG Industrial Holdings, LLC
4 Craftsman Road
East Windsor
CT
 
STAG Industrial Holdings, LLC
775 Whittaker Road
Jacksonville
FL
 
STAG Industrial Holdings, LLC
9601 North Main Street
Jacksonville
FL
 
STAG Industrial Holdings, LLC
550 Gun Club Road
Jacksonville
FL
 
STAG Industrial Holdings, LLC
555 Zoo Parkway
Jacksonville
FL
 
STAG Industrial Holdings, LLC
17-20 Veronica Avenue
Franklin Township
NJ
 
STAG Industrial Holdings, LLC
40 Pepes Farm Road
Milford
CT
 
STAG Industrial Holdings, LLC
26801 Fargo Avenue
Bedford Heights
OH
 
STAG Industrial Holdings, LLC
12100 Inkster Road
Redford
MI
 
STAG Industrial Holdings, LLC
13301 Stephens Road
Warrant
MI
 
STAG Industrial Holdings, LLC
3751 Sunset Avenue
Waukegan
IL
 
STAG Industrial Holdings, LLC
50 Peachview Blvd.
Gaffney
SC
 
STAG Industrial Holdings, LLC
2800 Concorde Drive
Dayton
OH
 
STAG Industrial Holdings, LLC
775 Logistics Drive
Belvidere
IL
 
STAG Industrial Holdings, LLC
2055 Dublin Drive
San Diego
CA
 
STAG Industrial Holdings, LLC
9601 Woodend Road
Edwardsville
KS
 
STAG Industrial Holdings, LLC
1 Gateway Blvd.
Pedricktown
NJ
 
STAG Industrial Holdings, LLC
125 Richwood Road
Walton
KY
 
STAG Industrial Holdings, LLC
1953 Lanston Street
Rock Hill
SC
 
STAG Industrial Holdings, LLC
2300 Sweeney Drive
Clinton
PA
 
STAG Industrial Holdings, LLC
1100 Paramount Parkway
Batavia
IL
 
STAG Industrial Holdings, LLC
5 Sterling Drive
Wallingford
CT
 
STAG Industrial Holdings, LLC
2761 Hildebrandt Street
Romulus
MI
 
STAG Jackson, LLC
1094 Flex Drive
Jackson
TN
38301
STAG Janesville, LLC
2929 Venture Drive
Janesville
WI
53546
STAG Jefferson City, LLC
1400 Flat Gap Road
Jefferson City
TN
37760
STAG Kansas City 2, LLC
1508 North Chouteau Trafficway
Kansas City
MO
64120
STAG Kentwood, LLC
4070 East Paris Avenue
Kentwood
MI
49512
STAG Knoxville 2, LLC
2525 Quality Lane
Knoxville
TN
37931
STAG Lancaster, LLC
2919 Old Tree Road
Lancaster
PA
17603
STAG Lansing 2, LLC
2780 Sanders Road
Lansing
MI
48917
STAG Lansing 4, LLC
2051 South Canal Road
Lansing
MI
48917
STAG Laurens, LLC
103 Cherry Blossom Drive
Laurens
SC
29360
STAG Lebanon, LLC
1 Keystone Drive
So. Lebanon
PA
17042
STAG Lenexa, LLC
14000 Marshall Drive
Lenexa
KS
66215
STAG III Lewiston, LLC
19 Mollison Way
Lewiston
ME
04240
STAG Libertyville 1, LLC
1755 N. Butterfield Road
Libertyville
IL
60048
STAG Libertyville 2, LLC
1795 N. Butterfield Road
Libertyville
IL
60048












--------------------------------------------------------------------------------





STAG Londonderry, LLC
29 Jack's Bridge Road/Clark Rd
Londonderry
NH
03053
STAG Longmont, LLC
6303 Dry Creek Parkway
Longmont
CO
80503
STAG Loudon, LLC
1700 Elizabeth Lee Parkway
Loudon
TN
37774
STAG Macedonia, LLC
1261 E. Highland Road
Macedonia
OH
44056
STAG Machesney Park, LLC
7166 Greenlee Drive
Machesney Park
IL
61011
STAG III Malden, LLC
219 and 243 Medford Street
Malden
MA
02148
STAG Marion 2, LLC
6301 North Gateway Drive
Marion
IA
52302
STAG Marshall, LLC
1511 George Brown Drive
Marshall
MI
49068
STAG Mascot, LLC
2122 Holston Bend Drive
Mascot
TN
37806
STAG Mascot 2, LLC
9575 Commission Drive
Mascot
TN
37806
STAG III Mason, LLC
800 Pennsylvania Ave
Salem
OH
44460
STAG Mason 3, LLC
7258 Innovation Way
Mason
OH
45040
STAG III Mayville, LLC
605 Fourth Street
Mayville
WI
53050
STAG Mechanicsburg 1, LLC
6350 Brackbill Blvd.
Mechanicsburg
PA
17050
STAG Mechanicsburg 2, LLC
6 Doughten Road
New Kingston
PA
17072
STAG Mechanicsburg 3, LLC
245 Salem Church Road
Mechanicsburg
PA
17050
STAG Montgomery, LLC
2001 Baseline Road
Montgomery
IL
60538
STAG Murfreesboro, LLC
540 New Salem Road
Murfreesboro
TN
37129
STAG Nashua, LLC
80 Northwest Boulevard
Nashua
NH
03063
STAG Nashville, LLC
3258 Ezell Pike
Nashville
TN
37211
STAG III Newark, LLC
111 Pencader Drive and 113 Pencader Drive
Newark
DE
19702
STAG NC Holdings, LP
4000 Westinghouse Blvd.
Charlotte
NC
28273
STAG NC Holdings, LP
913 Airport Road
Salisbury
NC
28144
STAG New Berlin, LLC
5600 S. Moorland Road
New Berlin
WI
53151
STAG New Hope, LLC
5520 North Highway 169
New Hope
MN
55428
STAG Norton, LLC
202 Souh Washington St.
Norton
MA
02766
STAG GI New Jersey, LLC
190 Strykers Road and
Lopatcong
NJ
08865
 
251 Circle Drive North
Piscataway
NJ
08854
STAG North Haven, LLC
300 Montowese Avenue
North Haven
CT
06473
STAG North Jackson 2, LLC
500 South Bailey Road
North Jackson
OH
44451
STAG Novi 2, LLC
25250 Regency Drive
Novi
MI
48375
STAG Oakwood Village, LLC
26350 E Broadway Avenue
Oakwood Village
OK
44146
STAG Ocala, LLC
650 Southwest 27th Avenue
Ocala
FL
32861
STAG Orlando 2, LLC
1854 Central Florida Parkway
Orlando
FL
32837
STAG Orlando, LLC
7050 Overland Road
Orlando
FL
32810
STAG III Pensacola, LLC
1301 North Palofax Street
Pensacola
FL
32501
STAG Phoenix, LLC
4135East Cotton Blvd
Phoenix
AZ
85040
STAG Piedmont 1, LLC
1100 Piedmont Highway
Piedmont
SC
29673
STAG Piedmont 2, LLC
1102 Piedmont Highway
Piedmont
SC
29673
STAG Piedmont 3, LLC
1104 Piedmont Highway
Piedmont
SC
29673
STAG Pineville, LLC
10519 Industrial Drive
Pineville
NC
28134












--------------------------------------------------------------------------------





STAG Plymouth 2, LLC
14835 Pilot Drive
Plymouth
MI
48170
STAG III Pocatello, LLC
805 North Main Street
Pocatello
ID
83204
STAG Portage, LLC
725 George Nelson Drive
Portage
IN
46368
STAG Portland 2, LLC
3150 Barry Drive
Portland
TN
37148
STAG Portland, LLC
125 Industrial Way
Portland
ME
04103
STAG III Rapid City, LLC
1400 Turbine Drive
Rapid City
SD
57703
STAG Reading, LLC
171-173 Tuckerton Road
Muhlenberg Township
PA
19605
STAG Reno, LLC
9025 Moya Blvd.
Reno
NV
89506
STAG Rockwall, L.P.
3400 Discovery Blvd.
Rockwall
TX
75032
STAG Rogers 2, LLC
1101 Easy Street
Rogers
AR
72756
STAG Sauk Village, LLC
21399 Torrence Avenue
Sauk Village
IL
60411
STAG Savage, LLC
14399 Huntington Avenue
Savage
MN
55378
STAG Savannah, LLC
1086 Oracal Parkway
Savannah
GA
31308
STAG III Sergeant Bluff, LLC
102 Sergeant Square Drive
Sergeant Bluff
IA
51054
STAG IV Seville, LLC
5160 & 5180 Greenwich Road
Seville
OH
44273
STAG Shannon, LLC
212 Burlington Drive
Shannon
GA
30172
STAG South Holland, LLC
16750 South Vincennes Road
South Holland
IL
60473
STAG Shreveport, LLC
7540 West Bert Kouns Industrial
Shreveport
LA
71129
STAG Simpsonville, LLC
101 Harrison Bridge Road and
103 Harrison Bridge Road
Simpsonville
SC
29681
STAG Smyrna, LLC
3500 Highlands Parkway
Smyrna
GA
30082
STAG South Bend, LLC
3310 William Richardson Court
South Bend
IN
46628
STAG 5101 South Council Road, LLC
5101 South Council Road
Oklahoma City
OK
73179
STAG Sparks 2, LLC
325 E. Nugget Avenue
Sparks
MD
89436
STAG Spartanburg, LLC
150-160 National Avenue
Spartanburg
SC
29303
STAG Spartanburg 3, LLC
950 Brisack Road
Spartanburg
SC
29303
STAG Springfield, LLC
1000 Titus Road
Springfield
OH
45502
STAG Statham, LLC
1965 Statham Drive
Statham
GA
30666
STAG Stoughton 1, LLC
12 Campanelli Parkway
Stoughton
MA
02072
STAG Stoughton 2, LLC
100 Campanelli Parkway
Stoughton
MA
02072
STAG Strongsville, LLC
12930 Darice Parkway
Strongsville
OH
44149
STAG IV Sun Prairie, LLC
1615 Commerce Drive
Sun Prairie
WI
53590
STAG Toledo, LLC
1800 Jason Street
Toledo
OH
43611
STAG Tulsa, LLC
11607 East 43rd Street
Tulsa
OK
74146
STAG III Twinsburg, LLC
7990 Bavaria Road
Twinsburg
OH
44087
STAG TX Holdings, LP
1650 S. Highway 67
Cedar Hill
TX
75104
STAG TX Holdings, LP
7300 Airport Blvd.
Houston
TX
77061
STAG TX Holdings, LP
1610 Cornerway Boulevard
San Antonio
TX
78219
STAG TX Holdings, LP
13808 Humphrey Road
Laredo
TX
78040
STAG TX Holdings, LP
868 Pear Street
Houston
TX
 
STAG TX Holdings, LP
13627 West Hardy Road
Houston
TX
 
STAG TX Holdings, LP
14620 Henry Road
Houston
TX
 










--------------------------------------------------------------------------------





STAG Visalia, LP
2500 N. Plaza Drive
Visalia
CA
93292
STAG IV Waco, L.P.
101 Apron Road
Waco
TX
76705
STAG West Allis, LLC
2077, 2207, 2145 & 2025 S. 114th St.
West Allis
WI
53227
STAG West Chester, LLC
4700 Muhlhauser Road
Hamilton
OH
45011
STAG Williamsport, LLC
3300 Wahoo Drive
Williamsport
PA
17701
STAG Woodstock, LLC
1005 Courtaulds Drive
Woodstock
IL
60098
STAG III Youngstown LLC
300 Spencer Mattingly Lane
Bardstown
KY
40004
STAG Yorkville, LLC
13900 West Grandview Parkway
Yorkville
WI
53126












--------------------------------------------------------------------------------






SCHEDULE 6.06


LITIGATION


None.











--------------------------------------------------------------------------------






SCHEDULE 6.09


ENVIRONMENTAL MATTERS


None.











--------------------------------------------------------------------------------






SCHEDULE 6.13
SUBSIDIARIES,
OTHER EQUITY INTERESTS AND SUBSIDIARY GUARANTORS




Part (a).    All Subsidiaries of the Parent and the Borrower.


Parent:


Direct Subsidiaries (percentages reflect the Parent ownership interest):


STAG Industrial GP, LLC (100%)
Borrower (95.22% of the limited partnership interests as of 09/30/16)
Indirect Subsidiaries:
All held through Borrower


Borrower:


Direct Subsidiaries (100% ownership by the Borrower unless noted otherwise):


STAG Industrial Management, LLC (99% - remaining 1% owned by STAG TRS, LLC)
STAG Industrial Holdings, LLC
STAG Industrial Holdings II, LLC
STAG Investments Holdings III, LLC
STAG Investments Holdings IV, LLC
STAG GI Investments Holdings, LLC
STAG Industrial TRS, LLC
STAG NC GP, LLC


Indirect Subsidiaries:


STAG III Albion, LLC
STAG III Arlington, L.P.
STAG III Boardman, LLC
STAG III Chesterfield, LLC
STAG III Cincinnati, LLC
STAG III Daytona Beach, LLC
STAG III Elkhart, LLC
STAG III Farmington, LLC
STAG III Holland, LLC


Note: Subsidiaries in italics not included as Subsidiary Guarantors









--------------------------------------------------------------------------------





STAG III Lewiston, LLC
STAG III Malden, LLC
STAG III Mason, LLC
STAG III Mayville, LL
STAG III Newark, LLC
STAG III Pensacola, LLC
STAG III Pocatello, LLC
STAG III Rapid City, LLC
STIR Investments GP III, LLC
STAG III Sergeant Bluff, LLC
STAG III Twinsburg, LLC
STAG III Youngstown, LLC
STAG IV Alexandria, LLC
STAG IV Belfast, LLC
STAG IV Cheektowaga, LLC
STAG IV Danville, LLC
STAG IV Seville, LLC
STAG IV Sun Prairie, LLC
STAG IV Waco, L.P.
STIR Investments GP IV, LLC
STAG GI Charlotte, LLC
STAG GI Cleveland, LLC
STAG GI Goshen, LLC
STAG GI Madison, LLC
STAG GI Mooresville, LLC
STAG GI New Jersey, LLC
STAG GI O’Fallon, LLC
STAG GI Rogers, LLC
STAG GI Salem, LLC
STAG GI Streetsboro, LLC
STAG GI Vonore, LLC
STAG GI Walker, LLC
STIR Lansing, LLC
STAG Louisville, LLC
STAG Fort Worth, LP
STAG TX GP, LLC
STAG North Jackson, LLC
STAG Gloversville 1, LLC
STAG Gloversville 2, LLC
STAG Gloversville 4, LLC
STAG Johnstown 1, LLC
STAG Johnstown 2, LLC
STAG Johnstown 3, LLC
STAG Johnstown 4, LLC
STAG Ware Shoals, LLC
STAG Greenwood 1, LLC
STAG Greenwood 2, LLC
STAG Holland 3, LLC
STAG Independence, LLC
STAG Lafayette 1, LLC
STAG Lafayette 2, LLC









--------------------------------------------------------------------------------





STAG Lafayette 3, LLC
STAG Lansing 3, LLC
STAG Marion, LLC
STAG Novi, LLC
STAG O'Hara, LLC
STAG Phenix City, LLC
STAG Sterling Heights, LLC
STAG Wichita 1, LLC
STAG Wichita 2, LLC
STAG Wichita 4, LLC
STAG Arlington 2, L.P.
STAG TX GP 2, LLC
STAG Avon, LLC
STAG Buffalo, LLC
STAG Chippewa Falls, LLC
STAG Edgefield, LLC
STAG Franklin, LLC
STAG Lansing 2, LLC
STAG Orlando, LLC
STAG Pineville, LLC
STAG Portland 2, LLC
STAG Reading, LLC
STAG Rogers 2, LLC
STAG South Bend, LLC
STAG Spartanburg, LLC
STAG Portage, LLC
STAG Jackson, LLC
STAG El Paso, LP
STIR Investments GP, LLC
STAG Simpsonville, LLC
STAG Dallas, LLC
STAG De Pere, LLC
STAG Duncan, LLC
STAG Buena Vista, LLC
STAG Gurnee, LLC
STAG Kansas City 2, LLC
STAG Chicopee, LLC
STAG Montgomery, LLC
STAG Smyrna, LLC
STAG Statham, LLC
STAG Harrisonburg, LLC
STAG Toledo, LLC
STAG Woodstock, LLC
STAG Columbia, LLC
STAG Golden, LLC
STAG Dekalb, LLC
STAG Ocala, LLC
STAG Marion 2, LLC
STAG Londonderry, LLC
STAG Houston 2, L.P.
STAG Idaho Falls, LLC









--------------------------------------------------------------------------------





STAG Williamsport, LLC
STAG Kentwood, LLC
STAG Marshall, LLC
STAG Belvidere I, LLC
STAG Belvidere II, LLC
STAG Belvidere III, LLC
STAG Belvidere IV, LLC
STAG Belvidere V, LLC
STAG Belvidere VI, LLC
STAG Belvidere VII, LLC
STAG Belvidere VIII, LLC
STAG Belvidere IX, LLC
STAG Nashville, LLC
STAG New Berlin, LLC
STAG Hampstead, LLC
STAG New Hope, LLC
STAG Springfield, LLC
STAG Orlando 2, LLC
STAG North Jackson 2, LLC
STAG Shannon, LLC
STAG Lansing 4, LLC
STAG Harvard, LLC
STAG Sauk Village, LLC
STAG South Holland, LLC
STAG Mascot, LLC
STAG Janesville, LLC
STAG Allentown, LLC
STAG Nashua, LLC
STAG Strongsville, LLC
STAG Columbus, LLC
STAG Savannah, LLC
STAG Garland, LP
STAG West Chester, LLC
STAG Calhoun, LLC
STAG Hebron, LLC
STAG Houston 3, LP
STAG East Troy, LLC
STAG Jefferson City, LLC
STAG Savage, LLC
STAG El Paso 1, LP
STAG El Paso 2, LP
STAG El Paso 3, LP
STAG El Paso 4, LP
STAG Chester, LLC
STAG Mechanicsburg 1, LLC
STAG Mechanicsburg 2, LLC
STAG Mechanicsburg 3, LLC
STAG Mason 3, LLC
STAG Longmont, LLC
STAG Lenexa, LLC
STAG Reno, LLC









--------------------------------------------------------------------------------





STAG Fort Wayne, LLC
STAG Murfreesboro, LLC
STAG Gurnee 2, LLC
STAG Germantown, LLC
STAG Elizabethtown, LLC
STAG Camarillo 1, LP
STAG Camarillo 2, LP
STAG CA GP, LLC
STAG Spartanburg 3, LLC
STAG Houston 4, LP
STAG Burlington, LLC
STAG Greenville, LLC
STAG North Haven, LLC
STAG Plymouth 2, LLC
STAG Oakwood Village, LLC
STAG Stoughton 1, LLC
STAG Stoughton 2, LLC
STAG 5101 South Council Road, LLC
STAG Knoxville 2, LLC
STAG Clinton, LLC
STAG Fairborn, LLC
STAG El Paso 5, LP
STAG Phoenix, LLC
STAG Machesney Park, LLC
STAG Macedonia, LLC
STAG Novi 2, LLC
STAG Grand Junction, LLC
STAG Tulsa, LLC
STAG Chattanooga 1, LLC
STAG Chattanooga 2, LLC
STAG Libertyville 1, LLC
STAG Libertyville 2, LLC
STAG Greer, LLC
STAG Piedmont 1, LLC
STAG Piedmont 2, LLC
STAG Piedmont 3, LLC
STAG Belvidere 10, LLC
STAG Shreveport, LLC
STAG Dayton 2, LLC
STAG West Allis, LLC
STAG Loudon, LLC
STAG Garland 2, LP
STAG Laurens, LLC
STAG Lancaster, LLC
STAG Grand Rapids, LLC
STAG Burlington 2, LLC
STAG Biddeford, LLC
STAG Fairfield 3, LLC
STAG Mascot 2, LLC
STAG Erlanger, LLC
STAG Gahanna, LLC









--------------------------------------------------------------------------------





STAG Norton, LLC
STAG Visalia, LP
STAG NC Holdings, LP
STAG TX Holdings, LP
STAG Rock Hill 2, LLC
STAG Sparks 2, LLC
STAG Hazelwood, LLC
STAG Portland, LLC
STAG East Windsor, LLC
STAG Yorkville, LLC
STAG Rockwall, L.P.
STAG Lebanon, LLC









--------------------------------------------------------------------------------





Part (b).    Other Equity Investments of the Parent and the Borrower.


None.


Part (c).    Subsidiary Guarantors.




Direct Subsidiaries of the Parent and the Borrower:


 
STAG Industrial Holdings, LLC
 
100% owned by Borrower
 
 
STAG Investments Holdings III, LLC
 
100% owned by Borrower
 
 
STAG Investments Holdings IV, LLC
 
100% owned by Borrower
 
 
STAG GI Investments Holdings, LLC
 
100% owned by Borrower
 
 
STAG NC GP, LLC
 
100% owned by Borrower
 





Indirect Subsidiaries:


(i)
100% owned by STAG Investments Holdings III, LLC unless noted:



STAG III Albion, LLC
STAG III Arlington, L.P. (99.5%) (STIR Investments GP III, LLC - 0.5% ownership)
STAG III Boardman, LLC
STAG III Chesterfield, LLC
STAG III Cincinnati, LLC
STAG III Daytona Beach, LLC
STAG III Elkhart, LLC
STAG III Farmington, LLC
STAG III Holland, LLC
STAG III Lewiston, LLC
STAG III Malden, LLC
STAG III Mason, LLC
STAG III Mayville, LLC
STAG III Newark, LLC
STAG III Pensacola, LLC
STAG III Pocatello, LLC
STAG III Rapid City, LLC
STIR Investments GP III, LLC
STAG III Sergeant Bluff, LLC
STAG III Twinsburg, LLC
STAG III Youngstown, LLC




(ii)
100% owned by STAG Investments Holdings IV, LLC unless noted:



STAG IV Alexandria, LLC STAG IV Belfast, LLC STAG IV Cheektowaga, LLC
STAG IV Danville, LLC STAG IV Seville, LLC
STAG IV Sun Prairie, LLC
STAG IV Waco, LP (99.5%) (STIR Investments GP IV, LLC - 0.5% ownership)
STIR Investments GP IV, LLC









--------------------------------------------------------------------------------







(iii)
100% owned by STAG GI Investments Holdings, LLC:



STAG GI New Jersey, LLC




(iv)
100% owned by STAG Industrial Holdings, LLC unless noted:



STAG Arlington 2, L.P. (100%)
STAG TX GP 2, LLC
STAG Avon, LLC
STAG Buffalo, LLC
STAG Chippewa Falls, LLC
STAG Edgefield, LLC
STAG Franklin, LLC
STAG Lansing 2, LLC
STAG Orlando, LLC
STAG Pineville, LLC
STAG Portland 2, LLC
STAG Reading, LLC
STAG Rogers 2, LLC
STAG South Bend, LLC
STAG Spartanburg, LLC
STAG Portage, LLC
STAG Jackson, LLC
STAG El Paso, LP (99.5%) (STIR Investments GP, LLC - 0.5% ownership)
STIR Investments GP, LLC
STAG Simpsonville, LLC
STAG Dallas, LLC
STAG De Pere, LLC
STAG Duncan, LLC
STAG Buena Vista, LLC
STAG Gurnee, LLC
STAG Kansas City 2, LLC
STAG Chicopee, LLC
STAG Montgomery, LLC
STAG Smyrna, LLC
STAG Statham, LLC
STAG Harrisonburg, LLC
STAG Toledo, LLC
STAG Woodstock, LLC
STAG Columbia, LLC
STAG Golden, LLC
STAG DeKalb, LLC
STAG Ocala, LLC
STAG Marion 2, LLC
STAG Londonderry, LLC
STAG Houston 2, L.P. (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG Idaho Falls, LLC
STAG Williamsport, LLC
STAG Kentwood, LLC
STAG Marshall, LLC
STAG Belvidere I, LLC
STAG Belvidere II, LLC
STAG Belvidere III, LLC









--------------------------------------------------------------------------------





STAG Belvidere IV, LLC
STAG Belvidere V, LLC
STAG Belvidere VI, LLC
STAG Belvidere VII, LLC
STAG Belvidere VIII, LLC
STAG Belvidere IX, LLC
STAG Nashville, LLC
STAG New Berlin, LLC
STAG Hampstead, LLC
STAG New Hope, LLC
STAG Springfield, LLC
STAG Orlando 2, LLC
STAG North Jackson 2, LLC
STAG Shannon, LLC
STAG Lansing 4, LLC
STAG Harvard, LLC
STAG Sauk Village, LLC
STAG South Holland, LLC
STAG Mascot, LLC
STAG Janesville, LLC
STAG Allentown, LLC
STAG Nashua, LLC
STAG Strongsville, LLC
STAG Columbus, LLC
STAG Savannah, LLC
STAG Garland, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG West Chester, LLC
STAG Calhoun, LLC
STAG Hebron, LLC
STAG Houston 3, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG East Troy, LLC
STAG Jefferson City, LLC
STAG Savage, LLC
STAG El Paso 1, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG El Paso 2, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG El Paso 3, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG El Paso 4, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG Chester, LLC
STAG Mechanicsburg 1, LLC
STAG Mechanicsburg 2, LLC
STAG Mechanicsburg 3, LLC
STAG Mason 3, LLC
STAG Longmont, LLC
STAG Lenexa, LLC
STAG Reno, LLC
STAG Fort Wayne, LLC
STAG Murfreesboro, LLC
STAG Gurnee 2, LLC
STAG Germantown, LLC
STAG Elizabethtown, LLC
STAG Camarillo 1, LP (99.5%) (STAG TX CA, LLC - 0.5% ownership)
STAG Camarillo 2, LP (99.5%) (STAG TX CA, LLC - 0.5% ownership)
STAG CA GP, LLC
STAG Spartanburg 3, LLC
STAG Houston 4 LP (99.5%) (STAG TX GP2, LLC - 0.5% ownership)
STAG Burlington, LLC









--------------------------------------------------------------------------------





STAG Greenville, LLC
STAG North Haven, LLC
STAG Plymouth 2, LLC
STAG Oakwood Village, LLC
STAG Stoughton 1, LLC
STAG Stoughton 2, LLC
STAG 5101 South Council Road, LLC
STAG Knoxville 2, LLC
STAG Clinton, LLC
STAG Fairborn, LLC
STAG El Paso 5, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG Phoenix, LLC
STAG Machesney Park, LLC
STAG Macedonia, LLC
STAG Novi 2, LLC
STAG Grand Junction, LLC
STAG Tulsa, LLC
STAG Chattanooga 1, LLC
STAG Chattanooga 2, LLC
STAG Libertyville 1, LLC
STAG Libertyville 2, LLC
STAG Greer, LLC
STAG Piedmont 1, LLC
STAG Piedmont 2, LLC
STAG Piedmont 3, LLC
STAG Belvidere 10, LLC
STAG Shreveport, LLC
STAG Dayton 2, LLC
STAG West Allis, LLC
STAG Loudon, LLC
STAG Garland 2, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG Laurens, LLC
STAG Lancaster, LLC
STAG Grand Rapids, LLC
STAG Burlington 2, LLC
STAG Biddeford, LLC
STAG Fairfield 3, LLC
STAG Mascot 2, LLC
STAG Erlanger, LLC
STAG Gahanna, LLC
STAG Norton, LLC
STAG Visalia, LP
STAG TX Holdings, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG Sparks 2, LLC
STAG Hazelwood, LLC
STAG Portland, LLC
STAG East Windsor, LLC
STAG Yorkville, LLC
STAG Rockwall, L.P. (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG Lebanon, LLC


(v)
Owned by STAG NC GP, LLC:



STAG NC Holdings, LP (99.5%) (STAG NC GP, LLC - 0.5% ownership)











--------------------------------------------------------------------------------






SCHEDULE 6.18
INTELLECTUAL PROPERTY MATTERS


None.











--------------------------------------------------------------------------------






SCHEDULE 8.01
EXISTING LIENS


None.











--------------------------------------------------------------------------------






SCHEDULE 8.13


Existing Indebtedness


Loan
Balance (in millions) as of December 31, 2016
Balance (in millions) as of March 31, 2017
Balance (in millions) as of June 30, 2017
Interest Rate Type


Interest Rate as of March 31,
2017
Maturity Date
Wells Fargo Bank, N.A. Unsecured Revolving Credit Facility
28.0
71.0
130.00
VARIABLE
LIBOR + 1.15%
12/18/19
Union Fidelity Life Insurance, Co. (Hazelwood)
5.4
0
0
FIXED
5.81%
04/30/17
Webster Bank N.A. (Portland)
2.9
0
0
FIXED
3.66%
05/29/17
Webster Bank N.A. (East Windsor)
3.1
0
0
FIXED
3.64%
05/31/17
Connecticut General Life Insurance Company (Tranche 1)
35.3
35.2
35.0
FIXED
6.50%
02/01/18
Connecticut General Life Insurance Company (Tranche 2)
36.9
36.7
36.5
FIXED
5.75%
02/01/18
Connecticut General Life Insurance Company (Tranche 3)
16.1
16.1
16.0
FIXED
5.88%
02/01/18
Wells Fargo Bank, N.A. Unsecured Term Loan A
150.0
150.0
150.0
VARIABLE
LIBOR + 1.30%
03/31/22
Wells Fargo Bank, N.A. Unsecured Term Loan B
150.0
150.0
150.0
VARIABLE
LIBOR + 1.30%
03/21/21
Wells Fargo Bank, N.A. Unsecured Term Loan C
150.0
150.0
150.0
VARIABLE
LIBOR + 1.30%
09/29/20
Wells Fargo Bank, N.A. (CMBS loan)
56.6
56.2
55.8
FIXED
4.31%
12/01/22
Wells Fargo Bank, N.A. (CMBS Yorkville)
4.0
4.0
0
FIXED
5.90%
08/01/17
Thrivent Financial for Lutherans (Rock Hill 2)
4.0
4.0
4.0
FIXED
4.78%
12/15/23
Series A Unsecured Notes
50.0
50.0
50.0
FIXED
4.98%
10/01/24
Series B Unsecured Notes
50.0
50.0
50.0
FIXED
4.98%
07/01/26
Series C Unsecured Notes
80.0
80.0
80.0
FIXED
4.42%
12/30/26
Series D Unsecured Notes
100.0
100.0
100.0
FIXED
4.32%
02/20/25
Series E Unsecured Notes
20.0
20.0
20.0
FIXED
4.42%
02/20/27
Series F Unsecured Notes
100.0
100.0
100.0
FIXED
3.98%
01/05/23
Total
$1,042.3
$1,073.2
$1,127.3
 
 
 



(1)
The above amounts are principal amounts only and do not include any unamortized
fair market value premiums.












--------------------------------------------------------------------------------






SCHEDULE 11.02


ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES


PARENT AND BORROWER:


c/o STAG Industrial, Inc.
One Federal Street, 23rd Floor
Boston, Massachusetts 02110
Attention: Jeffrey M. Sullivan, Esq.
Telephone: 617-936-1343
Telecopier: 617-574-0052
Electronic Mail: jsullivan@stagindustrial.com
Website Address: stagindustrial.com
U.S. Taxpayer Identification Number for the Parent: 27-3099608
U.S. Taxpayer Identification Number for the Borrower: 27-1536464


with a copy to:


DLA Piper LLP (US)
33 Arch Street, 26th Floor
Boston, MA 02110
Attention: John Sullivan, Esq.
Telephone: 617-406-6000
Telecopier: 617-406-6100
Electronic Mail:john.sullivan@dlapiper.com


ADMINISTRATIVE AGENT:


The Administrative Agent’s Office
(for payments and Requests for Credit Extensions):


Bank of America, N.A.
225 Franklin Street
MA1 225 02 04
Boston, MA 02110
Attention: Andrew Rosen
Telephone No.: (617) 346 4241
Telecopy No.: (617) 346 5025


with copies to:


Bank of America, N.A.
225 Franklin Street
MA1 225 02 04
Boston, MA 02110
Attention: Andrew R. Blomstedt
Telephone No.: (617) 346 3491
Telecopy No.: (617) 346 5025











--------------------------------------------------------------------------------






SCHEDULE RO




Chief Executive Officer/President
Benjamin S. Butcher
Chief Financial Officer
William R. Crooker
Chief Operating Officer
Stephen C. Mecke
Controller
Jaclyn Paul
Secretary
Jeffrey M. Sullivan
Assistant Secretary
Alan H. Simmons












--------------------------------------------------------------------------------






EXHIBIT A


FORM OF DRAW REQUEST
[Borrower’s Letterhead]


TO:    BANK OF AMERICA, N.A. (“Lender”)
DATE         


BORROWER    STAG Industrial Operating Partnership, L.P.


FOR PERIOD ENDING     


In accordance with the Term Loan Agreement in the amount of $150,000,000 dated
July 28, 2017 (the “Agreement”), among STAG Industrial Operating Partnership,
L.P. (the “Borrower”), STAG Industrial, Inc., a Maryland corporation and the
sole member of the sole general partner of the Borrower, the Lenders from time
to time party thereto, and Bank of America, N.A., as the Administrative Agent:


A.
Borrower requests a [Committed Borrowing of Committed Loans][a conversion or
continuation of Committed Loans] in the amount of $________________________.
Such amount should be credited as set forth in Borrower Remittance Instructions.



B.
Borrower requests the [Committed Borrowing of Committed Loans][a conversion or
continuation of Committed Loans]:



a.
On ____________________________ (a Business Day).

b.
Comprised of ________________________________.

[Type of Loan requested]
c.
For LIBOR Loans: with an Interest Period of [one (1)][two (2)][three (3)][six
(6)] month(s).



The Borrowing, if any, requested herein complies with the applicable provisions
of Section 2.01 of the Agreement.






AUTHORIZED PERSON/SIGNER:
____________________________________    Dated: ______________________













--------------------------------------------------------------------------------






EXHIBIT B
FORM OF NOTE
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[____________] or its registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Committed Loan from time to time made by the Lender to the Borrower under
that certain Term Loan Agreement, dated as of July [28], 2017 (as amended,
restated, extended, supplemented, or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, STAG Industrial, Inc., a Maryland corporation and
the sole member of the sole general partner of the Borrower, the Lenders from
time to time party thereto, and Bank of America, N.A., as the Administrative
Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Committed Loan from the date of such Committed Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranties. Upon the occurrence and continuation of one or more of the Events of
Default specified in Section 9.01 of the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Committed Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Note and endorse thereon the date, amount and maturity of its Committed
Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
*******









--------------------------------------------------------------------------------





 
BORROWER:
 
 
 
STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
 
 
 
By:
STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 














--------------------------------------------------------------------------------





COMMITTED LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   














--------------------------------------------------------------------------------






EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _______, ____
To:    Bank of America, N.A., as the Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of July [28],
2017 (as amended, restated, extended, supplemented, or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among STAG Industrial Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”), STAG Industrial, Inc., a Maryland
corporation and the sole general partner of the Borrower (the “Parent”), the
Lenders from time to time party thereto, and Bank of America, N.A., as the
Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                  of the Parent, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Parent, for itself and as general partner of the Borrower,
and that:
[Use the following paragraph 1 for fiscal year-end financial statements]
1.    The Parent has delivered the year-end audited financial statements
required by Section 7.01(a) of the Agreement for the fiscal year of the Parent
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use the following paragraph 1 for fiscal quarter-end financial statements]
1.    The Parent has delivered the unaudited financial statements required by
Section 7.01(b) of the Agreement for the fiscal quarter of the Parent ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Companies in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Companies during the accounting period covered by such financial statements.
3.    A review of the activities of the Companies during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Companies performed and observed all of
their Obligations under the Loan Documents, and
[select one:]
[during such fiscal period each Company has performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]
--or--
[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]









--------------------------------------------------------------------------------





4.    The representations and warranties of the Parent and the Borrower
contained in Article VI of the Agreement, and any representations and warranties
of any Loan Party that are contained in any document furnished at any time under
or in connection with the Loan Documents, are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in Section 6.05(b)
shall be deemed to refer to the most-recent statements furnished pursuant to
Section 7.01(b) of the Agreement, in each case, including the statements
delivered in connection with this Compliance Certificate.
5.    The financial covenant analyses and information set forth on Schedules 1
and 2 attached hereto are true and accurate on and as of the date of this
Certificate.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            , 20__.
 
BORROWER:
 
 
 
STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
 
 
 
By:
STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
PARENT:
 
 
 
STAG INDUSTRIAL, INC.,
 
a Maryland corporation
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 


















--------------------------------------------------------------------------------





For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I. Section 8.14(a) – Maximum Consolidated Leverage Ratio.
 
 
A. Consolidated Total Debt as of the Statement Date:
$   
 
B. Total Asset Value as of the Statement Date (See Schedule 2):
$   
 
C. Consolidated Leverage Ratio (Line I.A divided by Line I.B):
   %
 
      Maximum permitted:
60
%
1 
II. Section 8.14(b) – Maximum Secured Leverage Ratio.
 
 
A. Secured Indebtedness of Parent and its Subsidiaries as of the Statement Date:
$   
 
B. Total Asset Value as of the Statement Date (See Schedule 2):
$   
 
C. Secured Leverage Ratio (Line II.A divided by Line II.B):
   %
 
      Maximum permitted:
40%
 
III. Section 8.14(c) – Maximum Unencumbered Leverage Ratio.
 
 
A. Unsecured Indebtedness of Parent and its Subsidiaries as of the Statement
Date:
$   
 
B. Unencumbered Asset Value as of the Statement Date (See Schedule 2):
$   
 
C. Unencumbered Leverage Ratio (Line III.A divided by Line III.B):
   %
 
      Maximum permitted:
60
%
2 
IV. Section 8.14(d) – Maximum Secured Recourse Debt.
 
 
A. Secured Indebtedness which is Recourse Indebtedness with respect to the
Borrower, as of the Statement Date:


$   
 
B. Total Asset Value as of the Statement Date (See Schedule 2):
$   
 
C. Secured Recourse Debt Ratio (Line IV.A divided by Line IV.B):


   %
 
      Maximum permitted:
7.5%
 
V. Section 8.14(e) – Minimum Fixed Charge Ratio.
 
 

1 Provided that, if any Material Acquisition shall occur and the Consolidated
Leverage Ratio shall have been less than sixty percent (60%) for at least one
full fiscal quarter immediately preceding the proposed Consolidated Leverage
Ratio Covenant Holiday, then, at the election of the Borrower upon delivery of
prior written notice to the Administrative Agent, concurrently with or prior to
the delivery of a Compliance Certificate pursuant to Section 7.02(a) of the
Agreement, and provided that no Default or Event of Default shall have occurred
and be continuing, the maximum Consolidated Leverage Ratio covenant level shall
be increased to sixty-five (65%) for the fiscal quarter in which such Material
Acquisition is consummated and the three (3) fiscal quarters immediately
following the fiscal quarter in which such Material Acquisition is consummated
(any such increase a “Consolidated Leverage Ratio Covenant Holiday”); provided
further that not more than two (2) Consolidated Leverage Ratio Covenant Holidays
may be elected by the Borrower during the term of the Agreement.
2 Provided that, if any Material Acquisition shall occur and the Unencumbered
Leverage Ratio shall have been less than sixty percent (60%) for at least one
full fiscal quarter immediately preceding the proposed Unencumbered Leverage
Ratio Covenant Holiday, then, at the election of the Borrower upon delivery of
prior written notice to the Administrative Agent, concurrently with or prior to
the delivery of a Compliance Certificate pursuant to Section 7.02(a) of the
Agreement, and provided that no Default or Event of Default shall have occurred
and be continuing, the maximum Unencumbered Leverage Ratio covenant level shall
be increased to sixty-five (65%) for the fiscal quarter in which such Material
Acquisition is consummated and the three (3) fiscal quarters immediately
following the fiscal quarter in which such Material Acquisition is consummated
(any such increase an “Unencumbered Leverage Ratio Covenant Holiday”); provided
further that not more than two (2) Unencumbered Leverage Ratio Covenant Holidays
may be elected by the Borrower during the term of the Agreement.









--------------------------------------------------------------------------------





A. Consolidated EBITDA for the fiscal quarter ending on the Statement Date (the
“Subject Period”), annualized (See Schedule 2):
$   
B. Consolidated Fixed Charges for the Subject Period, annualized (See Schedule
2):
$   
C. Fixed Charge Ratio (Line V.A. divided by Line V.B):
    to 1
      Minimum required:
1.5 to 1.0
VI. Section 8.14(f) – Minimum Unsecured Interest Coverage Ratio.
 
A. Unencumbered Adjusted NOI (See Schedule 2):
$   
B. Unsecured Interest Expense (See Schedule 2):
$   
C. Unsecured Interest Coverage Ratio (Line VI.A divided by Line VI.B):
$   
      Minimum required:
1.75 to 1.00
VII. Section 8.14(g) – Minimum Tangible Net Worth.
 
A. $996,305,000:
$   
B. Net proceeds of Equity Issuances received by the Parent or the Borrower after
December 18, 2014 to the Statement Date (other than proceeds received within
ninety (90) days after the redemption, retirement or repurchase of ownership or
equity interests in the Borrower or the Parent, up to the amount paid by the
Borrower or the Parent in connection with such redemption, retirement or
repurchase, where, for the avoidance of doubt, the net effect is that neither
the Borrower nor the Parent shall have increased its Net Worth as a result of
any such proceeds) multiplied by 75%:
$   
C. Minimum Tangible Net Worth (Line VII.A plus Line VII.B):
$   
D Tangible Net Worth as of the Statement Date:
$   
E. [Excess][Deficiency] for covenant compliance (Line VII.D minus Line VII.C):
$   














--------------------------------------------------------------------------------







For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
CALCULATION OF TOTAL ASSET VALUE, UNENCUMBERED ASSET VALUE, CONSOLIDATED EBITDA,
CONSOLIDATED FIXED CHARGES, UNENCUMBERED ADJUSTED NOI, UNSECURED INTEREST
EXPENSE, ETC.
(all in accordance with the definition for such term
as set forth in the Agreement)


[Provide Various Calculations]















--------------------------------------------------------------------------------






EXHIBIT D-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (the “Term Loan Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Commitment described below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Term Loan Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
1.    Assignor[s]:                            
                                
2.    Assignee[s]:                            
                                


1
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3    Select as appropriate.

4    Include bracketed language if there are either multiple Assignors or
multiple Assignees.
 











--------------------------------------------------------------------------------





[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.    Borrower:    STAG Industrial Operating Partnership, L.P., a Delaware
limited partnership
4.    Administrative Agent: Bank of America, N.A., as the administrative agent
under the Term Loan Agreement
5.    Term Loan Agreement:     Term Loan Agreement, dated as of July [28], 2017
(as amended, restated, extended, supplemented, or otherwise modified in writing
from time to time, the “Term Loan Agreement”), among the Borrower, STAG
Industrial, Inc., Maryland corporation (the “Parent”), the Lenders from time to
time party thereto, and Bank of America, N.A., as the Administrative Agent
6.    Assigned Interest[s]:
Assignor[s]5
Assignee[s]6
Aggregate
Amount of
Commitment/ Loans
for all Lenders7
Amount of Commitment/ Loans Assigned
Percentage
Assigned of
Commitment/ Loans8
CUSIP
Number
 
 
$______
$______
______%


 
 
 
$______
$______
______%
 
 
 
$______
$______
______%
 
 
 
 
 
 
 
 

[7.    Trade Date:    __________________]9 
Effective Date: __________________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
ASSIGNOR
 
 
 
 
 
[NAME OF ASSIGNOR]
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

    
5    List each Assignor, as appropriate.
6    List each Assignee, as appropriate.

7
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

8    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

9
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.












--------------------------------------------------------------------------------







 
 
ASSIGNEE
 
 
 
 
 
[NAME OF ASSIGNEE]
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 












--------------------------------------------------------------------------------





[Consented to and]10 Accepted:
BANK OF AMERICA, N.A.,
as the Administrative Agent


By:
 
Name:
 
Title:
 



10     To be added only if the consent of the Administrative Agent is required
by the terms of the Term Loan Agreement.











--------------------------------------------------------------------------------





[Consented to:]11 


BORROWER:
 
STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
 
By:
STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner
 
By:
 
Name:
 
Title:
Authorized Officer
 
 
 



11     To be added only if the consent of Borrower and/or other Parties is
required by the terms of the Term Loan Agreement.











--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Term Loan Agreement or any other Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement,
(ii) it meets all the requirements to be an assignee under Section 11.06(b)(iii)
and (v) of the Term Loan Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Term Loan Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Term Loan
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Term Loan Agreement, and has received or has been accorded the
opportunity to receive copies of the most-recent financial statements delivered
pursuant to Sections 7.01(a) and (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Term Loan Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.









--------------------------------------------------------------------------------





EXHIBIT D-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE
(Attached)









--------------------------------------------------------------------------------





Administrative Details Questionnaire


Borrower: STAG Industrial Operating Partnership, L.P., a Delaware limited
partnership
         
Agent Address:
Bank of America, N.A.
Return form to:
 
 
Loan Service Operations
Telephone:
 
 
 
Facsimile:
 
 
 
E-mail:
 
 
Attn:
Email Cc:
 
 
It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.



Legal Name of Lender to appear in Documentation:                         
Signature Block Information:                                         


Signing Term Loan Agreement:         Yes         No
Coming in via Assignment:         Yes         No


Type of Lender:                     
(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle or Other, please specify)


Taxpayer ID Number:     _____________________
Foreign Entity:    Yes     No ________
 
Country of Origin ________________



(If yes, please complete and return appropriate FOREIGN IRS Form [usually Form
W-8BEN or W-ECI])









--------------------------------------------------------------------------------





Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.
 
Primary Credit Contact
 
Secondary Credit Contact
Name:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
E-Mail Address:
 
 
 


Name:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
E-Mail Address:
 
 
 
 
Primary Operations Contact
 
Secondary Operations Contact
Name:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
E-Mail Address:
 
 
 


Name:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
E-Mail Address:
 
 
 










--------------------------------------------------------------------------------





PLEASE COMPLETE FOR ANY ELECTRONIC DISTRIBUTION CONTACTS (In addition to
contacts listed above).


Name:
 
 
 
Working Title:
 
 
 
Address:
 
 
 
 
 
 
 
Telephone:
 
 
 
E-Mail Address:
 
 
 
Access Level
Operational or Credit:
 
 
 










--------------------------------------------------------------------------------





Lender’s Domestic Wire Instructions
Bank Name:
 
City and State:
 
ABA/Routing No.:
 
Account Name:
 
Account No.:
 
FFC Account Name:
 
FFC Account No.:
 
Attention:
 
Reference:
 



Lender’s Foreign Wire Instructions (please include wiring instructions for EACH
currency as applicable)
Bank Name:
 
ABA/Routing No.:
 
Account Name:
 
Account No.:
 
FFC Account Name:
 
FFC Account No.:
 
Attention:
 
Reference:
 
SWIFT:
 
Country of Origin:
 



___________________________, hereby authorizes Bank of America, N.A. to rely on
the payment instructions contained in this Administrative Details Form.


By: _____________________________


Its: ______________________________











--------------------------------------------------------------------------------







Agent’s Wire Instructions
Bank Name:
 
City and State:
 
ABA/Routing No.:
 
Account Name:
 
Account No.:
 
FFC Account Name:
 
FFC Account No.:
 
Attention:
 
Reference:
 










--------------------------------------------------------------------------------





TAX REPORTING INFORMATION (PLEASE REVIEW THE INFORMATION BELOW AND SUBMIT THE
APPROPRIATE IRS TAX FORM ALONG WITH THIS COMPLETED ADMINISTRATIVE DETAILS
QUESTIONNAIRE).


Tax Documents


U.S. DOMESTIC INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.


•
Attach Form W-9 for current Tax Year

•
Confirm Tax ID Number:



FOREIGN INSTITUTIONS:


I. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution:
 
a.) Form W8BEN (Certificate of Foreign Status of Beneficial Owner),
b.) Form W-8ECI (Income Effectively Connected to a U.S. Trade or Business),
c.) Form W-8EXP (Certificate of Foreign Government or Governmental Agency).


A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please be advised that U.S.
tax regulations do not permit the acceptance of faxed forms. An original tax
form must be submitted.


•
Attach Form W-8 for current Tax Year

•
Confirm Tax ID Number:



II. Flow-Through Entities:
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners. Please be advised that U.S. tax regulations
do not permit the acceptance of faxed forms. Original tax form(s) must be
submitted.


•
Attach Form W-8 for current Tax Year

•
Confirm Tax ID Number:



Pursuant to the language contained in the tax section of the Term Loan
Agreement, the applicable tax form for your institution must be completed and
returned prior to the first payment of income. Failure to provide the proper tax
form when requested may subject your institution to U.S. tax withholding.











--------------------------------------------------------------------------------






EXHIBIT E
FORM OF BORROWER REMITTANCE INSTRUCTIONS
(Attached)











--------------------------------------------------------------------------------






EXHIBIT F-1
FORM OF PARENT GUARANTY
(Attached)




--------------------------------------------------------------------------------





EXECUTION VERSION
PARENT GUARANTY AGREEMENT
THIS PARENT GUARANTY AGREEMENT (this “Guaranty”) is executed as of July 28,
2017, by STAG INDUSTRIAL, INC., a Maryland corporation, (“Guarantor”), for the
benefit of the Credit Parties (defined below).
RECITALS:
A.STAG Industrial Operating Partnership, L.P., a Delaware limited partnership
(“Borrower”) may, from time to time, be indebted to the Credit Parties pursuant
to (i) that certain Term Loan Agreement dated of even date herewith (as amended,
modified, supplemented, or restated from time to time, the “Term Loan
Agreement”), among the Borrower, the Guarantor, the Lenders now or hereafter
party to the Term Loan Agreement (the “Lenders”), and Bank of America, N.A., as
Administrative Agent for the benefit of the Lenders (“Administrative Agent”) and
(ii) any Swap Contract entered into by any Lender or Affiliate of a Lender
(other than any Excluded Swap Obligation) that relates solely to the Obligations
(any such Swap Contract, a “Designated Swap Contract”) (Administrative Agent,
the Lenders and any Specified Derivatives Providers, together with their
respective successors and assigns, are each a “Credit Party,” and collectively
the “Credit Parties”). Capitalized terms used herein shall, unless otherwise
indicated, have the respective meanings set forth in the Term Loan Agreement.
B.The Guarantor is a limited partner of, and holds Equity Interests in, the
Borrower and will benefit from the Credit Parties’ extension of credit to the
Borrower.
C.This Guaranty is integral to the transactions contemplated by the Loan
Documents and Designated Swap Contracts, and the execution and delivery hereof
is a condition precedent to the Credit Parties’ obligations to extend credit to
the Borrower under the Loan Documents and Designated Swap Contracts.
NOW, THEREFORE, as an inducement to the Credit Parties to enter into the Term
Loan Agreement and to make Loans to the Borrower thereunder and enter into any
Designated Swap Contracts, and to extend such credit to the Borrower as the
Credit Parties may from time to time agree to extend, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Guarantor hereby guarantees payment of the Guaranteed
Obligations (hereinafter defined) and hereby agrees as follows:
Section 1.    NATURE OF GUARANTY. The Guarantor hereby absolutely and
unconditionally guarantees, as a guarantee of payment and not merely as a
guarantee of collection, prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of any and all
existing and future Obligations including, without limitation, all indebtedness
and liabilities of every kind, nature and character, direct or indirect,
absolute or contingent, liquidated or unliquidated, voluntary or involuntary, of
the Borrower to the Credit Parties arising under the Term Loan Agreement, the
other Loan Documents and Designated Swap Contracts (including, without
limitation, all renewals, extensions, modifications, amendments, and
restatements thereof and all costs, attorneys’ fees and expenses incurred by any
Credit Party in connection with the collection or enforcement thereof)
including, without limitation, any and all environmental indemnifications
contained in the Loan Documents or Designated Swap Contracts (collectively, the
“Guaranteed Obligations”). The Administrative Agent’s books and records showing
the amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon the Guarantor and conclusive for
the purpose of establishing the amount of the Guaranteed Obligations. This
Guaranty shall not be affected by the genuineness, validity, regularity, or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by any fact or circumstance relating
to the Guaranteed Obligations which might otherwise constitute a defense to the
obligations of the Guarantor under this Guaranty.
Section 2.    NO SETOFF OR DEDUCTIONS; TAXES. The Guarantor represents and
warrants that it is incorporated and resident in the United States of America.
All payments by the Guarantor hereunder shall be paid in full, without setoff or
counterclaim or any deduction or withholding whatsoever, including, without
limitation, for any and all present and future taxes. If the Guarantor must make
a payment under this Guaranty, then the Guarantor represents




--------------------------------------------------------------------------------





and warrants that it will make the payment from its offices located in the
United States of America to the Administrative Agent, for the benefit of the
Credit Parties, so that no withholding tax is imposed on such payment.
Notwithstanding the foregoing, if the Guarantor makes a payment under this
Guaranty to which withholding tax applies, or any taxes (other than Excluded
Taxes) are at any time imposed on any payments under or in respect of this
Guaranty including, but not limited to, payments made pursuant to this Section
2, then the Guarantor shall pay all such taxes to the relevant authority in
accordance with applicable law such that each Credit Party, as applicable,
receives the sum it would have received had no such deduction or withholding
been made and shall also pay to the Administrative Agent, for the benefit of the
Credit Parties, on demand, all additional amounts which the Administrative Agent
specifies as necessary to preserve the after-tax yield the Credit Parties would
have received if such taxes had not been imposed. The Guarantor shall promptly
provide the Administrative Agent with an original receipt or certified copy
issued by the relevant authority evidencing the payment of any such amount
required to be deducted or withheld.
Section 3.    NO TERMINATION. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Credit Parties or facilities provided by the Credit
Parties with respect to the Guaranteed Obligations are terminated. All payments
under this Guaranty shall be made at the Administrative Agent’s Office in
Dollars.
Section 4.    WAIVER OF NOTICES. The Guarantor waives notice of the acceptance
of this Guaranty and of the extension or continuation of the Guaranteed
Obligations or any part thereof. The Guarantor further waives presentment,
protest, notice, dishonor or default, demand for payment, notice of intent to
accelerate, notice of acceleration, and any other notices to which the Guarantor
might otherwise be entitled.
Section 5.    NO SUBROGRATION. The Guarantor shall not exercise any right of
subrogation, contribution, or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Credit Parties or facilities provided by the Credit
Parties with respect to the Guaranteed Obligations are terminated. If any
amounts are paid to the Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Credit Parties and
shall forthwith be paid to the Administrative Agent, for the benefit of the
Credit Parties, to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.
Section 6.    WAIVER OF SURETYSHIP DEFENSES. The Guarantor agrees that the
Credit Parties may, at any time and from time to time, and without notice to the
Guarantor, make any agreement with the Borrower or with any other person or
entity liable on any of the Guaranteed Obligations, for the extension, renewal,
payment, compromise, discharge, or release of the Guaranteed Obligations, or for
any modification or amendment of the terms thereof or of any instrument or
agreement evidencing the Guaranteed Obligations, all without in any way
impairing, releasing, discharging, or otherwise affecting the obligations of the
Guarantor under this Guaranty. The Guarantor waives any defense arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever of the liability of the
Borrower, or any claim that the Guarantor’s obligations exceed or are more
burdensome than those of the Borrower and waives the benefit of any statute of
limitations affecting the liability of the Guarantor hereunder. The Guarantor
waives any right to enforce any remedy which the Guarantor now has or may
hereafter have against the Borrower and waives any benefit of and any right to
participate in any security now or hereafter held by the Administrative Agent
for the benefit of the Credit Parties. Further, the Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of the Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of the Guarantor.
Section 7.    EXHAUSTION OF OTHER REMEDIES NOT REQUIRED. The obligations of the
Guarantor hereunder are those of primary obligor, and not merely as surety, and
are independent of the Guaranteed Obligations. The Guarantor waives diligence by
any of the Credit Parties and action on delinquency in respect of the Guaranteed
Obligations or any part thereof, including, without limitation any provisions of
law requiring any Credit Party to exhaust any right or remedy or to take any
action against the Borrower, any other guarantor, or any other person, entity,
or property before enforcing this Guaranty against the Guarantor.




--------------------------------------------------------------------------------





Section 8.    REINSTATEMENT. Notwithstanding anything in this Guaranty to the
contrary, this Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any portion of the Guaranteed
Obligations is revoked, terminated, rescinded, or reduced or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or any other person or entity or otherwise, as if such payment had not
been made and whether or not the Administrative Agent is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.
Section 9.    SUBORDINATION. The Guarantor hereby expressly subordinates the
payment of all obligations and indebtedness of the Borrower owing to the
Guarantor, whether now existing or hereafter arising and whether those
obligations are (a) direct, indirect, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, (b) due or to become due to
the Guarantor, (c) held by or are to be held by the Guarantor, (d) created
directly or acquired by assignment or otherwise, or (e) evidenced in writing
(the “Subordinated Debt”) to the indefeasible payment in full of all Guaranteed
Obligations. The Guarantor agrees not to accept any payment of such Subordinated
Debt from the Borrower if a Default exists. If the Guarantor receives any
payment of any Subordinated Debt in violation of the foregoing, then the
Guarantor shall hold that payment in trust for the Credit Parties and promptly
turn it over to the Administrative Agent, for the benefit of the Credit Parties,
in the form received (with any necessary endorsements), to be applied in
accordance with the Term Loan Agreement, but without reducing or affecting in
any manner the liability of the Guarantor under this Guaranty.
Section 10.    STAY OF ACCELERATION. In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed, upon the insolvency,
bankruptcy, or reorganization of the Borrower or any other person or entity, or
otherwise, all such amounts shall nonetheless be payable by the Guarantor
immediately upon demand by the Administrative Agent.
Section 11.     INDEMNIFICATION AND EXPENSES.
(a)    The Guarantor shall indemnify each Credit Party and each Related Party of
any of the Credit Parties (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, and related expenses (including, without limitation, the
fees, charges, and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or any Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery or enforcement of this Guaranty or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder, the consummation of the transactions contemplated hereby,
or, in the case of the Administrative Agent and its Related Parties only, the
administration of this Guaranty; or (ii) any actual or prospective claim,
litigation, investigation, or proceeding relating to any of the foregoing,
whether based on contract, tort, or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee and its
Related Parties, be available to the extent that such losses, claims, damages,
liabilities, or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Related Parties.
(b)    The Guarantor shall pay to the Administrative Agent upon demand the
amount of any and all reasonable out-of-pocket costs and expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, that
the Administrative Agent may incur in connection with the administration of this
Guaranty, including, without limitation, any such costs and expenses incurred in
the preservation, protection, or enforcement of any rights of any Credit Party
in any case commenced by or against the Guarantor under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute. The
obligations of the Guarantor under the preceding sentence shall survive
termination of this Guaranty.
Section 12.    AMENDMENTS. No amendment, modification, termination, or waiver of
any provision of this Guaranty, and no consent to any departure by the Guarantor
from the terms and conditions hereof, shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent and the
Guarantor. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.




--------------------------------------------------------------------------------





Section 13.    NOTICES. Any notice or other communication herein required or
permitted to be given shall be in writing and shall be in accordance with the
provisions of Section 11.02 of the Term Loan Agreement. All notices or other
communications hereunder shall be made to the applicable address, as follows:
(i) if addressed to the Borrower or Guarantor then to the address as follows:
c/o STAG Industrial, Inc. One Federal Street, 23rd Floor, Boston, Massachusetts
02110 Attention: Jeffrey M. Sullivan, Esq. Telephone No: 617-936-1343,
Telecopier No.: 617-574-0052, with a copy to DLA Piper LLP (US), 1251 Avenue of
the Americas, New York, New York 10020, Attention: Jamie Knox, Telephone No:
212-335-4500 (ii) if addressed to the Administrative Agent, then to the address
as follows: Bank of America, N.A., 225 Franklin Street, MA1 225 02 04, Boston,
MA 02110, Attention: Andrew Rosen, Telephone No. (617) 346 4241, with copies to
Bank of America, N.A., 225 Franklin Street, MA1 225 02 04, Boston, MA 02110,
Attention: Andrew R. Blomstedt, Telephone No.: (617) 346 3491. Any party to this
Guaranty may change its address, telecopier or telephone number for notices and
other communications in accordance with the terms and provisions set forth in
Section 11.02(d) of the Term Loan Agreement.
Section 14.    NO WAIVER; ENFORCEABILITY. No failure by any Credit Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.
Section 15.    ASSIGNMENT. This Guaranty shall: (a) bind the Guarantor and its
successors and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent (and any attempted assignment without such consent shall be
void); and (b) inure to the benefit of each of the Credit Parties and their
respective successors and assigns and the Credit Parties may, without notice to
the Guarantor and without affecting the Guarantor’s obligations hereunder,
assign or sell participations in the Guaranteed Obligations and this Guaranty,
in whole or in part. The Guarantor agrees that the Credit Parties may disclose
to any prospective purchaser and any purchaser of all or part of the Guaranteed
Obligations any and all information in the Credit Parties’ possession concerning
the Guarantor, this Guaranty, and any security for this Guaranty to the extent
permitted under, and in compliance with, the terms of the Term Loan Agreement.
Section 16.    CONDITION OF THE BORROWER. The Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower such information concerning the financial condition, business,
and operations of the Borrower as the Guarantor requires, and that no Credit
Party shall have any duty, and the Guarantor is not relying on any Credit Party
at any time, to disclose to the Guarantor any information relating to the
business, operations, or financial condition of the Borrower.
Section 17.    RIGHTS OF SETOFF. If and to the extent any payment is not made
when due hereunder, then the Administrative Agent and each other Credit Party
(with the prior consent of the Administrative Agent) may setoff and charge from
time to time any amount so due against any or all of the Guarantor’s accounts or
deposits with the Administrative Agent or such other Credit Party.
Section 18.    OTHER GUARANTEES. Unless otherwise agreed by the Administrative
Agent, the applicable Credit Party and the Guarantor in writing, this Guaranty
is not intended to supersede or otherwise affect any other guaranty now or
hereafter given by the Guarantor for the benefit of the Credit Parties or any
term or provision thereof.
Section 19. GOVERNING LAW; JURISDICTION; ETC.
(a)GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)SUBMISSION TO JURISDICTION. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY




--------------------------------------------------------------------------------





APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AGAINST THE GUARANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c)WAIVER OF VENUE. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN SECTION 19(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE TERM LOAN
AGREEMENT PROVIDED THAT, IN THE CASE OF SERVICE ON THE GUARANTOR A COPY IS ALSO
DELIVERED TO JEFFREY M. SULLIVAN, GENERAL COUNSEL FOR GUARANTOR (WHOSE CONTACT
INFORMATION IS NOTED IN SECTION 13 ABOVE). NOTHING IN THIS GUARANTY WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
(e)WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.
Section 20.    COUNTERPARTS. This Guaranty may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
Section 21. FINAL AGREEMENT. THIS GUARANTY, THE OTHER LOAN DOCUMENTS AND
DESIGNATED SWAP CONTRACTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first written above.


 
PARENT:
 
 
 
STAG INDUSTRIAL, INC.,
 
a Maryland corporation
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 









--------------------------------------------------------------------------------






EXHIBIT F-2
FORM OF SUBSIDIARY GUARANTY
(Attached)




--------------------------------------------------------------------------------





EXECUTION VERSION
SUBSIDIARY GUARANTY AGREEMENT
THIS SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty”) is executed as of July 28,
2017, by EACH OF THE SUBSIDIARIES OF STAG INDUSTRIAL OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (“Borrower”), LISTED ON SCHEDULE 1 ATTACHED
HERETO or who become a party hereto pursuant to Section 21 below (each a
“Guarantor” and collectively, “Guarantors”), for the benefit of the Credit
Parties (defined below).
RECITALS:
A.The Borrower may, from time to time, be indebted to the Credit Parties
pursuant to (i) that certain Term Loan Agreement dated of even date herewith (as
amended, modified, supplemented, or restated from time to time, the “Term Loan
Agreement”), among the Borrower, STAG Industrial, Inc., a Maryland corporation,
the sole member of the sole general partner of the Borrower (“Parent”), the
Lenders now or hereafter party to the Term Loan Agreement (the “Lenders”), and
Bank of America, N.A., as the Administrative Agent for the benefit of the
Lenders (“Administrative Agent”) and (ii) any Swap Contract entered into by any
Lender or Affiliate of a Lender (other than any Excluded Swap Obligation) that
relates solely to the Obligations (any such Swap Contract, a “Designated Swap
Contract”) (Administrative Agent, the Lenders and any Specified Derivatives
Providers, together with their respective successors and assigns, are each a
“Credit Party,” and collectively the “Credit Parties”). Capitalized terms used
herein shall, unless otherwise indicated, have the respective meanings set forth
in the Term Loan Agreement.
B.Each Guarantor is a Subsidiary of the Borrower and will, directly or
indirectly, benefit from the Credit Parties’ extension of credit to the
Borrower.
C.This Guaranty is integral to the transactions contemplated by the Loan
Documents and Designated Swap Contracts, and the execution and delivery hereof
is a condition precedent to the Credit Parties’ obligations to extend credit to
the Borrower under the Loan Documents and Designated Swap Contracts.
NOW, THEREFORE, as an inducement to the Credit Parties to enter into the Term
Loan Agreement and to make Loans to the Borrower thereunder and enter into any
Designated Swap Contracts, and to extend such credit to the Borrower as the
Credit Parties may from time to time agree to extend, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Guarantors hereby jointly and severally guarantee payment of
the Guaranteed Obligations (hereinafter defined) and hereby agree as follows:
Section 1.    NATURE OF GUARANTY. Each Guarantor hereby absolutely and
unconditionally guarantees, jointly and severally, as a guarantee of payment and
not merely as a guarantee of collection, prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
any and all existing and future Obligations (other than Excluded Swap
Obligations) including, without limitation, all indebtedness and liabilities of
every kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary, of the Borrower to the
Credit Parties arising under the Term Loan Agreement, the other Loan Documents
and Designated Swap Contracts (including, without limitation, all renewals,
extensions, modifications, amendments, and restatements thereof and all costs,
attorneys’ fees and expenses incurred by any Credit Party in connection with the
collection or enforcement thereof) including, without limitation, any and all
environmental indemnifications contained in the Loan Documents or Designated
Swap Contracts (collectively, the “Guaranteed Obligations”). The Administrative
Agent’s books and records showing the amount of the Guaranteed Obligations shall
be admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor and conclusive for the purpose of establishing the amount of the
Guaranteed Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity, or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty.




--------------------------------------------------------------------------------





Section 2.    NO SETOFF OR DEDUCTIONS; TAXES. Each Guarantor represents and
warrants that it is formed and resident in the United States of America. All
payments by any Guarantor hereunder shall be paid in full, without setoff or
counterclaim or any deduction or withholding whatsoever, including, without
limitation, for any and all present and future taxes. If any Guarantor must make
a payment under this Guaranty, then such Guarantor represents and warrants that
it will make the payment from its offices located in the United States of
America to the Administrative Agent, for the benefit of the Credit Parties, so
that no withholding tax is imposed on such payment. Notwithstanding the
foregoing, if any Guarantor makes a payment under this Guaranty to which
withholding tax applies, or any taxes (other than Excluded Taxes) are at any
time imposed on any payments under or in respect of this Guaranty including, but
not limited to, payments made pursuant to this Section 2, then such Guarantor
shall pay all such taxes to the relevant authority in accordance with applicable
law such that each Credit Party, as applicable, receives the sum it would have
received had no such deduction or withholding been made and shall also pay to
the Administrative Agent, for the benefit of the Credit Parties, on demand, all
additional amounts which the Administrative Agent specifies as necessary to
preserve the after-tax yield the Credit Parties would have received if such
taxes had not been imposed. The Guarantors shall promptly provide the
Administrative Agent with an original receipt or certified copy issued by the
relevant authority evidencing the payment of any such amount required to be
deducted or withheld.
Section 3.    NO TERMINATION. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Credit Parties or facilities provided by the Credit
Parties with respect to the Guaranteed Obligations are terminated. All payments
under this Guaranty shall be made at the Administrative Agent’s Office in
Dollars.
Section 4.    WAIVER OF NOTICES. Each Guarantor waives notice of the acceptance
of this Guaranty and of the extension or continuation of the Guaranteed
Obligations or any part thereof. Each Guarantor further waives presentment,
protest, notice, dishonor or default, demand for payment, notice of intent to
accelerate, notice of acceleration, and any other notices to which any Guarantor
might otherwise be entitled.
Section 5.    NO SUBROGRATION. No Guarantor shall exercise any right of
subrogation, contribution, or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Credit Parties or facilities provided by the Credit
Parties with respect to the Guaranteed Obligations are terminated. If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Credit Parties and
shall forthwith be paid to the Administrative Agent, for the benefit of the
Credit Parties, to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.
Section 6.    WAIVER OF SURETYSHIP DEFENSES. Each Guarantor agrees that the
Credit Parties may, at any time and from time to time, and without notice to the
Guarantors, make any agreement with the Borrower or with any other person or
entity liable on any of the Guaranteed Obligations, for the extension, renewal,
payment, compromise, discharge, or release of the Guaranteed Obligations, or for
any modification or amendment of the terms thereof or of any instrument or
agreement evidencing the Guaranteed Obligations, all without in any way
impairing, releasing, discharging, or otherwise affecting the obligations of any
Guarantor under this Guaranty. Each Guarantor waives any defense arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever of the liability of the
Borrower, or any claim that any Guarantor’s obligations exceed or are more
burdensome than those of the Borrower and waives the benefit of any statute of
limitations affecting the liability of any Guarantor hereunder. Each Guarantor
waives any right to enforce any remedy which such Guarantor now has or may
hereafter have against the Borrower and waives any benefit of and any right to
participate in any security now or hereafter held by the Administrative Agent
for the benefit of the Credit Parties. Further, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.
Section 7.    EXHAUSTION OF OTHER REMEDIES NOT REQUIRED. The obligations of each
Guarantor hereunder are those of primary obligor, and not merely as surety, and
are independent of the Guaranteed Obligations. Each Guarantor waives diligence
by any of the Credit Parties and action on delinquency in respect of the
Guaranteed Obligations or any part thereof, including, without limitation any
provisions of law requiring any Credit Party to exhaust




--------------------------------------------------------------------------------





any right or remedy or to take any action against the Borrower, any other
guarantor, or any other person, entity, or property before enforcing this
Guaranty against any Guarantor.
Section 8.    REINSTATEMENT. Notwithstanding anything in this Guaranty to the
contrary, this Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any portion of the Guaranteed
Obligations is revoked, terminated, rescinded, or reduced or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or any other person or entity or otherwise, as if such payment had not
been made and whether or not the Administrative Agent is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.
Section 9.    SUBORDINATION. Each Guarantor hereby expressly subordinates the
payment of all obligations and indebtedness of the Borrower owing to such
Guarantor, whether now existing or hereafter arising and whether those
obligations are (a) direct, indirect, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, (b) due or to become due to
such Guarantor, (c) held by or are to be held by such Guarantor, (d) created
directly or acquired by assignment or otherwise, or (e) evidenced in writing
(the “Subordinated Debt”) to the indefeasible payment in full of all Guaranteed
Obligations. Each Guarantor agrees not to accept any payment of such
Subordinated Debt from the Borrower if a Default exists. If any Guarantor
receives any payment of any Subordinated Debt in violation of the foregoing,
then such Guarantor shall hold that payment in trust for the Credit Parties and
promptly turn it over to the Administrative Agent, for the benefit of the Credit
Parties, in the form received (with any necessary endorsements), to be applied
in accordance with the Term Loan Agreement, but without reducing or affecting in
any manner the liability of any Guarantor under this Guaranty.
Section 10.    INFORMATION. Each Guarantor agrees to furnish promptly to the
Administrative Agent any and all financial or other information regarding such
Guarantor or its property as the Administrative Agent may reasonably request in
writing.
Section 11.    STAY OF ACCELERATION. In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed, upon the insolvency,
bankruptcy, or reorganization of the Borrower or any other person or entity, or
otherwise, all such amounts shall nonetheless be payable by the Guarantors
immediately upon demand by the Administrative Agent.
Section 12. INDEMNIFICATION AND EXPENSES.
(a)    Each Guarantor shall indemnify each Credit Party and each Related Party
of any of the Credit Parties (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, and related expenses (including, without limitation, the
fees, charges, and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or any Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery or enforcement of this Guaranty or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder, the consummation of the transactions contemplated hereby,
or, in the case of the Administrative Agent and its Related Parties only, the
administration of this Guaranty; or (ii) any actual or prospective claim,
litigation, investigation, or proceeding relating to any of the foregoing,
whether based on contract, tort, or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee and its
Related Parties, be available to the extent that such losses, claims, damages,
liabilities, or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Related Parties.
(b)    Each Guarantor shall pay to the Administrative Agent upon demand the
amount of any and all reasonable out-of-pocket costs and expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, that
the Administrative Agent may incur in connection with the administration of this
Guaranty, including, without limitation, any such costs and expenses incurred in
the preservation, protection, or enforcement of any rights of any Credit Party
in any case commenced by or against any Guarantor under the Bankruptcy Code
(Title




--------------------------------------------------------------------------------





11, United States Code) or any similar or successor statute. The obligations of
the Guarantors under the preceding sentence shall survive termination of this
Guaranty.
Section 13.    AMENDMENTS. No amendment, modification, termination, or waiver of
any provision of this Guaranty, and no consent to any departure by any Guarantor
from the terms and conditions hereof, shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent and each
Guarantor. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.
Section 14.    NOTICES. Any notice or other communication herein required or
permitted to be given shall be in writing and shall be in accordance with the
provisions of Section 11.02 of the Term Loan Agreement. All notices or other
communications hereunder shall be made to the applicable address, as follows:
(i) if addressed to the Borrower or any Guarantor then to the address as
follows: c/o STAG Industrial, Inc., One Federal Street, 23rd Floor, Boston,
Massachusetts 02110 Attention: Jeffrey M. Sullivan, Esq. Telephone No:
617-936-1343, Telecopier No.: 617-574-0052, with a copy to DLA Piper LLP (US),
1251 Avenue of the Americas, New York, New York 10020, Attention: Jamie Knox,
Telephone No: 212-335-4500 (ii) if addressed to the Administrative Agent, then
to the address as follows: Bank of America, N.A., 225 Franklin Street, MA1 225
02 04, Boston, MA 02110, Attention: Andrew Rosen, Telephone No. (617) 346 4241,
with copies to Bank of America, N.A., 225 Franklin Street, MA1 225 02 04,
Boston, MA 02110, Attention: Andrew R. Blomstedt, Telephone No.: (617) 346 3491.
Any party to this Guaranty may change its address, telecopier or telephone
number for notices and other communications in accordance with the terms and
provisions set forth in Section 11.02(d) of the Term Loan Agreement.
Section 15.    NO WAIVER; ENFORCEABILITY. No failure by any Credit Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.
Section 16.    ASSIGNMENT. This Guaranty shall: (a) bind each Guarantor and its
successors and assigns, provided that no Guarantor may assign its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent (and any attempted assignment without such consent shall be
void); and (b) inure to the benefit of each of the Credit Parties and their
respective successors and assigns and the Credit Parties may, without notice to
any Guarantor and without affecting any Guarantor’s obligations hereunder,
assign or sell participations in the Guaranteed Obligations and this Guaranty,
in whole or in part. Each Guarantor agrees that the Credit Parties may disclose
to any prospective purchaser and any purchaser of all or part of the Guaranteed
Obligations any and all information in the Credit Parties’ possession concerning
any Guarantor, this Guaranty, and any security for this Guaranty to the extent
permitted under, and in compliance with, the terms of the Term Loan Agreement.
Section 17.    CONDITION OF BORROWER. Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower such information concerning the financial condition, business,
and operations of the Borrower as Guarantors require, and that no Credit Party
shall have any duty, and the Guarantors are not relying on any Credit Party at
any time, to disclose to the Guarantors any information relating to the
business, operations, or financial condition of the Borrower.
Section 18.    RIGHTS OF SETOFF. If and to the extent any payment is not made
when due hereunder, then the Administrative Agent and each other Credit Party
(with the prior consent of the Administrative Agent) may setoff and charge from
time to time any amount so due against any or all of the Guarantors’ accounts or
deposits with the Administrative Agent or such other Credit Party.
Section 19.    OTHER GUARANTEES. Unless otherwise agreed by the Administrative
Agent, the applicable Credit Party and the Guarantors in writing, this Guaranty
is not intended to supersede or otherwise affect any other guaranty now or
hereafter given by the Guarantors for the benefit of the Credit Parties or any
term or provision thereof.




--------------------------------------------------------------------------------





Section 20. REPRESENTATIONS AND WARRANTIES; LOAN DOCUMENTS. By execution hereof,
each Guarantor covenants and agrees that certain representations, warranties,
terms, covenants, and conditions set forth in the Loan Documents and Designated
Swap Contracts are applicable by their terms to such Guarantor and shall be
imposed upon such Guarantor, and each Guarantor reaffirms that each such
representation and warranty is true and correct and covenants and agrees to
promptly and properly perform, observe, and comply with each such term,
covenant, or condition. Moreover, each Guarantor acknowledges and agrees that
this Guaranty is subject to the setoff provisions as noted in Section 18 above
in favor of the Credit Parties. In the event the Term Loan Agreement, any other
Loan Document or Designated Swap Contract shall cease to remain in effect for
any reason whatsoever during any period when any part of the Guaranteed
Obligations remains unpaid, such terms, covenants, and agreements of the Term
Loan Agreement, such other Loan Document or Designated Swap Contract
incorporated herein by this reference and which are, by their terms, made
applicable to any Guarantors shall nevertheless continue in full force and
effect as obligations of each Guarantor under this Guaranty.
Section 21.    ADDITIONAL GUARANTORS. The initial Guarantors hereunder shall be
each of the Subsidiary Guarantors of the Borrower that are signatories hereto
and that are listed on Schedule 1 attached hereto. From time to time subsequent
to the time hereof, additional Subsidiary Guarantors of the Borrower may become
parties hereto as additional Guarantors (each an “Additional Guarantor”) by
executing a counterpart of this Guaranty in the form of Exhibit A attached
hereto. Upon delivery of any such counterpart to the Administrative Agent,
notice of which is hereby waived by the Guarantors, each such Additional
Guarantor shall be a Guarantor and shall be a party hereto as if such Additional
Guarantor were an original signatory hereof. Each Guarantor expressly agrees
that its obligations arising hereunder shall not be affected or diminished by
the addition or release of any other Guarantor hereunder, or by any election by
the Administrative Agent not to cause any Subsidiary Guarantor of the Borrower
to become an Additional Guarantor hereunder. This Guaranty shall be fully
effective as to any Guarantor that is or becomes a party hereto regardless of
whether any such person becomes or fails to become or ceases to be a Guarantor
hereunder.
Section 22.    RELEASE OF GUARANTORS. Subject to the provisions of the Term Loan
Agreement, a Guarantor may be released from its obligations under this Guaranty
by the Administrative Agent’s execution of a Release of Guaranty in the form of
Exhibit B attached hereto. Each Guarantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the release of any
other Guarantor hereunder.
Section 23. GOVERNING LAW; JURISDICTION; ETC.
(a)GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY




--------------------------------------------------------------------------------





NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 23(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE TERM LOAN
AGREEMENT PROVIDED THAT, IN THE CASE OF SERVICE ON ANY GUARANTOR A COPY IS ALSO
DELIVERED TO JEFFREY SULLIVAN, GENERAL COUNSEL FOR THE BORROWER AND PARENT
(WHOSE CONTACT INFORMATION IS NOTED IN SECTION 14 ABOVE). NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.
(e)WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 23.
Section 24.    COUNTERPARTS. This Guaranty may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
Section 25.     ACKNOWLEDGMENT OF BENEFITS; CONTRIBUTION; EFFECT OF AVOIDANCE
PROVISIONS.
(a)Each Guarantor acknowledges that it has received, or will receive,
significant financial and other benefits, either directly or indirectly, from
the proceeds of the Loans made by the Lenders to the Borrower pursuant to the
Term Loan Agreement and the entry by the Borrower into Designated Swap
Contracts; that the benefits received by such Guarantor are reasonably
equivalent consideration for such Guarantor's execution of this Guaranty; and
that such benefits include, without limitation, the access to capital afforded
to the Borrower pursuant to the Term Loan Agreement from which the activities of
such Guarantor will be supported, the refinancing of certain existing
indebtedness of the Borrower and such Guarantor from the proceeds of the Loans,
and the ability to refinance that indebtedness at a lower interest rate and
otherwise on more favorable terms than would be available to it if the Borrowing
Base Properties owned by such Guarantor’s were being financed on a stand-alone
basis. Each Guarantor is executing this Agreement and the other Loan Documents
in consideration of those benefits received by it.
(b)Each Guarantor hereby agrees as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law. Such contribution rights
shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been indefeasibly
and irrevocably paid in full, and none of the Guarantors shall exercise any such
contribution rights until the Guaranteed Obligations have been indefeasibly and
irrevocably paid in full.
(c)It is the intent of each Guarantor, the Administrative Agent and the Lenders
that in any proceeding under any Debtor Relief Laws, such Guarantor's maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Guarantor hereunder (or any other




--------------------------------------------------------------------------------





obligations of such Guarantor to the Administrative Agent and the other Lenders
under the Loan Documents) to be avoidable or unenforceable against such
Guarantor in such proceeding as a result of applicable Laws, including, without
limitation, (i) Section 548 of the Bankruptcy Code of the United States and (ii)
any state fraudulent transfer or fraudulent conveyance act or statute applied in
such proceeding, whether by virtue of Section 544 of the Bankruptcy Code of the
United States or otherwise. The Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the other Credit
Parties under the Loan Documents and Designated Swap Contracts) shall be
determined in any such proceeding are referred to herein as “Avoidance
Provisions”. Accordingly, to the extent that the obligations of a Guarantor
hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guaranteed Obligations for which such Guarantor shall be
liable hereunder shall be reduced to the greater of (A) the amount which, as of
the time any of the Guaranteed Obligations are deemed to have been incurred by
such Guarantor under the Avoidance Provisions, would not cause the obligations
of such Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the other Credit Parties under the Loan Documents or
Designated Swap Contracts), to be subject to avoidance under the Avoidance
Provisions or (B) the amount which, as of the time demand is made hereunder upon
such Guarantor for payment on account of the Guaranteed Obligations, would not
cause the obligations of such Guarantor hereunder (or any other obligations of
such Guarantor to the Administrative Agent and the Credit Parties under the Loan
Documents and the Designated Swap Contracts), to be subject to avoidance under
the Avoidance Provisions. The provisions under this Section are intended solely
to preserve the rights of the Administrative Agent and the Lender hereunder to
the maximum extent that would not cause the obligations of any Guarantor
hereunder to be subject to avoidance under the Avoidance Provisions, and no
Guarantor or any other Person shall have any right or claim under this Section
as against the Administrative Agent and the Credit Parties that would not
otherwise be available to such Person under the Avoidance Provisions.
Section 26.     FINAL AGREEMENT. THIS GUARANTY, THE OTHER LOAN DOCUMENTS AND
DESIGNATED SWAP CONTRACTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
Section 27.    KEEPWELL. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of any Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until termination of this Guaranty in accordance with
Section 3 hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. “Qualified
ECP Guarantor” means, in respect of any Swap Obligation, each Loan Party
(including the Borrower) that has total assets exceeding $10,000,000 at the time
the relevant Guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. “Swap
Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first written above.
SUBSIDIARY GUARANTORS:


STAG Investments Holdings III, LLC
STAG III Albion, LLC
STAG III Boardman, LLC
STAG III Chesterfield, LLC
STAG III Cincinnati, LLC
STAG III Daytona Beach, LLC
STAG III Elkhart, LLC
STAG III Farmington, LLC
STAG III Holland, LLC
STAG III Lewiston, LLC
STAG III Malden, LLC
STAG III Mason, LLC
STAG III Mayville, LLC
STAG III Newark, LLC
STAG III Pensacola, LLC
STAG III Pocatello, LLC
STAG III Rapid City, LLC
STIR Investments GP III, LLC
STAG III Sergeant Bluff, LLC
STAG III Twinsburg, LLC
STAG III Youngstown, LLC
STAG Investments Holdings IV, LLC
STAG IV Alexandria, LLC
STAG IV Belfast, LLC
STAG IV Cheektowaga, LLC
STAG IV Danville, LLC
STAG IV Seville, LLC
STAG IV Sun Prairie, LLC
STIR Investments GP IV, LLC
STAG GI Investments Holdings, LLC
STAG GI New Jersey, LLC
STAG Industrial Holdings, LLC
STAG TX GP 2, LLC
STAG Avon, LLC
STAG Buffalo, LLC
STAG Chippewa Falls, LLC
STAG Edgefield, LLC
STAG Franklin, LLC
STAG Lansing 2, LLC
STAG Orlando, LLC
STAG Pineville, LLC






--------------------------------------------------------------------------------





STAG Portland 2, LLC
STAG Reading, LLC
STAG Rogers 2, LLC
STAG South Bend, LLC
STAG Spartanburg, LLC
STAG Portage, LLC
STAG Jackson, LLC
STAG El Paso, LP
STIR Investments GP, LLC
STAG Simpsonville, LLC
STAG Dallas, LLC
STAG De Pere, LLC
STAG Duncan, LLC
STAG Buena Vista, LLC
STAG Gurnee, LLC
STAG Kansas City 2, LLC
STAG Chicopee, LLC
STAG Montgomery, LLC
STAG Smyrna, LLC
STAG Statham, LLC
STAG Harrisonburg, LLC
STAG Toledo, LLC
STAG Woodstock, LLC
STAG Columbia, LLC
STAG Golden, LLC
STAG DeKalb, LLC
STAG Ocala, LLC
STAG Marion 2, LLC
STAG Londonderry, LLC
STAG Idaho Falls, LLC
STAG Williamsport, LLC
STAG Kentwood, LLC
STAG Marshall, LLC
STAG Belvidere I, LLC
STAG Belvidere II, LLC
STAG Belvidere III, LLC
STAG Belvidere IV, LLC
STAG Belvidere V, LLC
STAG Belvidere VI, LLC
STAG Belvidere VII, LLC
STAG Belvidere VIII, LLC
STAG Belvidere IX, LLC
STAG Nashville, LLC
STAG New Berlin, LLC
STAG Hampstead, LLC
STAG New Hope, LLC
STAG Springfield, LLC








--------------------------------------------------------------------------------





STAG Orlando 2, LLC
STAG North Jackson 2, LLC
STAG Shannon, LLC
STAG Lansing 4, LLC
STAG Harvard, LLC
STAG Sauk Village, LLC
STAG South Holland, LLC
STAG Mascot, LLC
STAG Janesville, LLC
STAG Allentown, LLC
STAG Nashua, LLC
STAG Strongsville, LLC
STAG Columbus, LLC
STAG Savannah, LLC
STAG West Chester, LLC
STAG Calhoun, LLC
STAG Hebron, LLC
STAG Houston 3, LP
STAG East Troy, LLC
STAG Jefferson City, LLC
STAG Savage, LLC
STAG Chester, LLC
STAG Mechanicsburg 1, LLC
STAG Mechanicsburg 2, LLC
STAG Mechanicsburg 3, LLC
STAG Mason 3, LLC
STAG Longmont, LLC
STAG Lenexa, LLC
STAG Reno, LLC
STAG Fort Wayne, LLC
STAG Murfreesboro, LLC
STAG Gurnee 2, LLC
STAG Germantown, LLC
STAG Elizabethtown, LLC
STAG CA GP, LLC
STAG Spartanburg 3, LLC
STAG Burlington, LLC
STAG Greenville, LLC
STAG North Haven, LLC
STAG Plymouth 2, LLC
STAG Oakwood Village, LLC
STAG Stoughton 1, LLC
STAG Stoughton 2, LLC
STAG 5101 South Council Road, LLC
STAG Knoxville 2, LLC
STAG Clinton, LLC
STAG Fairborn, LLC






--------------------------------------------------------------------------------





STAG Phoenix, LLC
STAG Machesney Park, LLC
STAG Macedonia, LLC
STAG Novi 2, LLC
STAG Grand Junction, LLC
STAG Tulsa, LLC
STAG Chattanooga 1, LLC
STAG Chattanooga 2, LLC
STAG Libertyville 1, LLC
STAG Libertyville 2, LLC
STAG Greer, LLC
STAG Piedmont 1, LLC
STAG Piedmont 2, LLC
STAG Piedmont 3, LLC
STAG Belvidere 10, LLC
STAG Shreveport, LLC
STAG Dayton 2, LLC
STAG West Allis, LLC
STAG Loudon, LLC
STAG Laurens, LLC
STAG Lancaster, LLC
STAG Grand Rapids, LLC
STAG Burlington 2, LLC
STAG Biddeford, LLC
STAG Fairfield 3, LLC
STAG Mascot 2, LLC
STAG Erlanger, LLC
STAG Gahanna, LLC
STAG Norton, LLC
STAG NC GP, LLC
STAG Sparks 2, LLC
STAG Hazelwood, LLC
STAG Portland, LLC
STAG East Windsor, LLC
STAG Lebanon, LLC
STAG Yorkville, LLC
each a Delaware limited liability company


By:
 
Name:
 
Title:
 



(Signatures continue on the next page)






--------------------------------------------------------------------------------





STAG III Arlington, L.P.,
a Delaware limited partnership
 
 
 
 
By:
STIR Investments GP III, LLC,
 
 
 
a Delaware limited liability company,
 
 
 
its General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
STAG IV Waco, LP,
a Delaware limited partnership
 
 
 
 
By:
STIR Investments GP IV, LLC,
 
 
 
a Delaware limited liability company,
 
 
 
its General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 



(Signatures continue on the next page)




--------------------------------------------------------------------------------





STAG Arlington 2, L.P.
STAG Houston 2, L.P.
STAG Garland, LP
STAG Houston 3, LP
STAG El Paso 1, LP
STAG El Paso 2, LP
STAG El Paso 3, LP
STAG El Paso 4, LP
STAG Houston 4, LP
STAG El Paso 5, LP
STAG Garland 2, LP
STAG TX Holdings, LP
STAG Rockwall, L.P.


each a Delaware limited partnership


By:
STAG TX GP 2, LLC
 
 
 
a Delaware limited liability company,
 
 
 
its General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 



STAG Camarillo 1, LP
STAG Camarillo 2, LP
STAG Visalia, LP


each, a Delaware limited partnership


By:
STAG CA GP, LLC
 
 
 
a Delaware limited liability company,
 
 
 
its General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 

(Signatures continue on the next page)






--------------------------------------------------------------------------------





STAG El Paso, LP,
a Delaware limited partnership


By:
STIR Investments GP, LLC
 
 
 
a Delaware limited liability company,
 
 
 
its General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 







STAG NC Holdings, LP
a Delaware limited partnership


By:
STAG NC GP, LLC,
 
 
 
a Delaware limited liability company,
 
 
 
their General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 









--------------------------------------------------------------------------------





SCHEDULE 1
INITIAL GUARANTORS


1.
STAG Investments Holdings III, LLC, a Delaware limited liability company

2.STAG III Albion, LLC, a Delaware limited liability company
3.STAG III Arlington, L.P., a Delaware limited partnership
4.STAG III Boardman, LLC, a Delaware limited liability company
5.STAG III Chesterfield, LLC, a Delaware limited liability company
6.STAG III Cincinnati, LLC, a Delaware limited liability company
7.STAG III Daytona Beach, LLC, a Delaware limited liability company
8.STAG III Elkhart, LLC, a Delaware limited liability company
9.STAG III Farmington, LLC, a Delaware limited liability company
10.STAG III Holland, LLC, a Delaware limited liability company
11.STAG III Lewiston, LLC, a Delaware limited liability company
12.STAG III Malden, LLC, a Delaware limited liability company
13.STAG III Mason, LLC, a Delaware limited liability company
14.STAG III Mayville, LLC, a Delaware limited liability company
15.STAG III Newark, LLC, a Delaware limited liability company
16.STAG III Pensacola, LLC, a Delaware limited liability company
17.STAG III Pocatello, LLC, a Delaware limited liability company
18.STAG III Rapid City, LLC, a Delaware limited liability company
19.STIR Investments GP III, LLC, a Delaware limited liability company
20.STAG III Sergeant Bluff, LLC, a Delaware limited liability company
21.STAG III Twinsburg, LLC, a Delaware limited liability company
22.STAG III Youngstown, LLC, a Delaware limited liability company
23.STAG Investments Holdings IV, LLC, a Delaware limited liability company
24.STAG IV Alexandria, LLC, a Delaware limited liability company
25.STAG IV Belfast, LLC, a Delaware limited liability company
26.STAG IV Cheektowaga, LLC, a Delaware limited liability company
27.STAG IV Danville, LLC, a Delaware limited liability company
28.STAG IV Seville, LLC, a Delaware limited liability company
29.STAG IV Sun Prairie, LLC, a Delaware limited liability company
30.STAG IV Waco, L.P., a Delaware limited partnership
31.STIR Investments GP IV, LLC, a Delaware limited liability company
32.STAG GI Investments Holdings, LLC, a Delaware limited liability company
33.STAG GI New Jersey, LLC, a Delaware limited liability company
34.STAG Industrial Holdings, LLC, a Delaware limited liability company
35.STAG Arlington 2, L.P., a Delaware limited partnership
36.STAG TX GP 2, LLC, a Delaware limited liability company
37.STAG Avon, LLC, a Delaware limited liability company
38.STAG Buffalo, LLC, a Delaware limited liability company
39.STAG Chippewa Falls, LLC, a Delaware limited liability company
40.STAG Edgefield, LLC, a Delaware limited liability company
41.STAG Franklin, LLC, a Delaware limited liability company
42.STAG Lansing 2, LLC, a Delaware limited liability company
43.STAG Orlando, LLC, a Delaware limited liability company
44.STAG Pineville, LLC, a Delaware limited liability company
45.STAG Portland 2, LLC, a Delaware limited liability company
46.STAG Reading, LLC, a Delaware limited liability company
47.STAG Rogers 2, LLC, a Delaware limited liability company
48.STAG South Bend, LLC, a Delaware limited liability company
49.STAG Spartanburg, LLC, a Delaware limited liability company
50.STAG Portage, LLC, a Delaware limited liability company
51.STAG Jackson, LLC, a Delaware limited liability company




--------------------------------------------------------------------------------





52.STAG El Paso, LP, a Delaware limited partnership
53.STIR Investments GP, LLC, a Delaware limited liability company
54.STAG Simpsonville, LLC, a Delaware limited liability company
55.STAG Dallas, LLC, a Delaware limited liability company
56.STAG De Pere, LLC, a Delaware limited liability company
57.STAG Duncan, LLC, a Delaware limited liability company
58.STAG Buena Vista, LLC, a Delaware limited liability company
59.STAG Gurnee, LLC, a Delaware limited liability company
60.STAG Kansas City 2, LLC, a Delaware limited liability company
61.STAG Chicopee, LLC, a Delaware limited liability company
62.STAG Montgomery, LLC, a Delaware limited liability company
63.STAG Smyrna, LLC, a Delaware limited liability company
64.STAG Statham, LLC, a Delaware limited liability company
65.STAG Harrisonburg, LLC, a Delaware limited liability company
66.STAG Toledo, LLC, a Delaware limited liability company
67.STAG Woodstock, LLC, a Delaware limited liability company
68.STAG Columbia, LLC, a Delaware limited liability company
69.STAG Golden, LLC, a Delaware limited liability company
70.STAG DeKalb, LLC, a Delaware limited liability company
71.STAG Ocala, LLC, a Delaware limited liability company
72.STAG Marion 2, LLC, a Delaware limited liability company
73.STAG Londonderry, LLC, a Delaware limited liability company
74.STAG Houston 2, L.P., a Delaware limited partnership
75.STAG Idaho Falls, LLC, a Delaware limited liability company
76.STAG Williamsport, LLC, a Delaware limited liability company
77.STAG Kentwood, LLC, a Delaware limited liability company
78.STAG Marshall, LLC, a Delaware limited liability company
79.STAG Belvidere I, LLC, a Delaware limited liability company
80.STAG Belvidere II, LLC, a Delaware limited liability company
81.STAG Belvidere III, LLC, a Delaware limited liability company
82.STAG Belvidere IV, LLC, a Delaware limited liability company
83.STAG Belvidere V, LLC, a Delaware limited liability company
84.STAG Belvidere VI, LLC, a Delaware limited liability company
85.STAG Belvidere VII, LLC, a Delaware limited liability company
86.STAG Belvidere VIII, LLC, a Delaware limited liability company
87.STAG Belvidere IX, LLC, a Delaware limited liability company
88.STAG Nashville, LLC, a Delaware limited liability company
89.STAG New Berlin, LLC, a Delaware limited liability company
90.STAG Hampstead, LLC, a Delaware limited liability company
91.STAG New Hope, LLC, a Delaware limited liability company
92.STAG Springfield, LLC, a Delaware limited liability company
93.STAG Orlando 2, LLC, a Delaware limited liability company
94.STAG North Jackson 2, LLC, a Delaware limited liability company
95.STAG Shannon, LLC, a Delaware limited liability company
96.STAG Lansing 4, LLC, a Delaware limited liability company
97.STAG Harvard, LLC, a Delaware limited liability company
98.STAG Sauk Village, LLC, a Delaware limited liability company
99.STAG South Holland, LLC, a Delaware limited liability company
100.STAG Mascot, LLC, a Delaware limited liability company
101.STAG Janesville, LLC, a Delaware limited liability company
102.STAG Allentown, LLC, a Delaware limited liability company
103.STAG Nashua, LLC, a Delaware limited liability company
104.STAG Strongsville, LLC, a Delaware limited liability company
105.STAG Columbus, LLC, a Delaware limited liability company




--------------------------------------------------------------------------------





106.STAG Savannah, LLC, a Delaware limited liability company
107.STAG Garland, LP, a Delaware limited partnership
108.STAG West Chester, LLC, a Delaware limited liability company
109.STAG Calhoun, LLC, a Delaware limited liability company
110.STAG Hebron, LLC, a Delaware limited liability company
111.STAG Houston 3, LP, a Delaware limited partnership
112.STAG East Troy, LLC, a Delaware limited liability company
113.STAG Jefferson City, LLC, a Delaware limited liability company
114.STAG Savage, LLC, a Delaware limited liability company
115.STAG El Paso 1, LP, a Delaware limited partnership
116.STAG El Paso 2, LP, a Delaware limited partnership
117.STAG El Paso 3, LP, a Delaware limited partnership
118.STAG El Paso 4, LP, a Delaware limited partnership
119.STAG Chester, LLC, a Delaware limited liability company
120.STAG Mechanicsburg 1, LLC, a Delaware limited liability company
121.STAG Mechanicsburg 2, LLC, a Delaware limited liability company
122.STAG Mechanicsburg 3, LLC, a Delaware limited liability company
123.STAG Mason 3, LLC, a Delaware limited liability company
124.STAG Longmont, LLC, a Delaware limited liability company
125.STAG Lenexa, LLC, a Delaware limited liability company
126.STAG Reno, LLC, a Delaware limited liability company
127.STAG Fort Wayne, LLC, a Delaware limited liability company
128.STAG Murfreesboro, LLC, a Delaware limited liability company
129.STAG Gurnee 2, LLC, a Delaware limited liability company
130.STAG Germantown, LLC, a Delaware limited liability company
131.STAG Elizabethtown, LLC, a Delaware limited liability company
132.STAG Camarillo 1, LP, a Delaware limited partnership
133.STAG Camarillo 2, LP, a Delaware limited partnership
134.STAG CA GP, LLC, a Delaware limited liability company
135.STAG Spartanburg 3, LLC, a Delaware limited liability company
136.STAG Houston 4, LP, a Delaware limited partnership
137.STAG Burlington, LLC, a Delaware limited liability company
138.STAG Greenville, LLC, a Delaware limited liability company
139.STAG North Haven, LLC, a Delaware limited liability company
140.STAG Plymouth 2, LLC, a Delaware limited liability company
141.STAG Oakwood Village, LLC, a Delaware limited liability company
142.STAG Stoughton 1, LLC, a Delaware limited liability company
143.STAG Stoughton 2, LLC, a Delaware limited liability company
144.STAG 5101 South Council Road, LLC, a Delaware limited liability company
145.STAG Knoxville 2, LLC, a Delaware limited liability company
146.STAG Clinton, LLC, a Delaware limited liability company
147.STAG Fairborn, LLC, a Delaware limited liability company
148.STAG El Paso 5, LP, a Delaware limited partnership
149.STAG Phoenix, LLC, a Delaware limited liability company
150.STAG Machesney Park, LLC, a Delaware limited liability company
151.STAG Macedonia, LLC, a Delaware limited liability company
152.STAG Novi 2, LLC, a Delaware limited liability company
153.STAG Grand Junction, LLC, a Delaware limited liability company
154.STAG Tulsa, LLC, a Delaware limited liability company
155.STAG Chattanooga 1, LLC, a Delaware limited liability company
156.STAG Chattanooga 2, LLC, a Delaware limited liability company
157.STAG Libertyville 1, LLC, a Delaware limited liability company
158.STAG Libertyville 2, LLC, a Delaware limited liability company
159.STAG Greer, LLC, a Delaware limited liability company




--------------------------------------------------------------------------------





160.STAG Piedmont 1, LLC, a Delaware limited liability company
161.STAG Piedmont 2, LLC, a Delaware limited liability company
162.STAG Piedmont 3, LLC, a Delaware limited liability company
163.STAG Belvidere 10, LLC, a Delaware limited liability company
164.STAG Shreveport, LLC, a Delaware limited liability company
165.STAG Dayton 2, LLC, a Delaware limited liability company
166.STAG West Allis, LLC, a Delaware limited liability company
167.STAG Loudon, LLC, a Delaware limited liability company
168.STAG Garland 2, LP, a Delaware limited partnership
169.STAG Laurens, LLC, a Delaware limited liability company
170.STAG Lancaster, LLC, a Delaware limited liability company
171.STAG Grand Rapids, LLC, a Delaware limited liability company
172.STAG Burlington 2, LLC, a Delaware limited liability company
173.STAG Biddeford, LLC, a Delaware limited liability company
174.STAG Fairfield 3, LLC, a Delaware limited liability company
175.STAG Mascot 2, LLC, a Delaware limited liability company
176.STAG Erlanger, LLC, a Delaware limited liability company
177.STAG Gahanna, LLC, a Delaware limited liability company
178.STAG Norton, LLC, a Delaware limited liability company
179.STAG Visalia, LP, a Delaware limited partnership
180.STAG TX Holdings, LP, a Delaware limited partnership
181.STAG NC Holdings, LP, a Delaware limited partnership
182.STAG NC GP, LLC, a Delware limited liability company
183.STAG Sparks 2, LLC, a Delaware limited liability company
184.STAG Hazelwood, LLC, a Delaware limited liability company
185.STAG Portland, LLC, a Delaware limited liability company
186.STAG East Windsor, LLC, a Delaware limited liability company
187.STAG Rockwall, L.P., a Delaware limited partnership
188.STAG Lebanon, LLC, a Delaware limited liability company
189.STAG Yorkville, LLC, a Delaware limited liability company






--------------------------------------------------------------------------------





EXHIBIT A
COUNTERPART TO SUBSIDIARY GUARANTY AGREEMENT
Reference is hereby made to that certain Subsidiary Guaranty Agreement
(hereinafter the “Subsidiary Guaranty”) dated as of July 28, 2017, executed and
delivered by the parties listed on SCHEDULE 1 ATTACHED HERETO pursuant to that
certain Term Loan Agreement dated as of July 28, 2017 (as from time to time may
be amended, modified, or restated, the “Term Loan Agreement”), by and among STAG
Industrial Operating Partnership, L.P. as Borrower, STAG Industrial, Inc., a
Maryland corporation, as Parent of Borrower, Bank of America, N.A., as the
Administrative Agent and each lender, including the Administrative Agent, from
time to time party to the Term Loan Agreement. Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Subsidiary
Guaranty.
In witness whereof, the undersigned Additional Guarantor has caused this
Subsidiary Guaranty
Agreement to be executed and delivered by its officer thereunto duly authorized
as of    ___, 20___.
[NAME OF ADDITIONAL GUARANTOR]


By:    
Name:     
Title:




--------------------------------------------------------------------------------





SCHEDULE 1
EXISTING SUBSIDIARY GUARANTORS


1.STAG Investments Holdings III, LLC, a Delaware limited liability company
2.STAG III Albion, LLC, a Delaware limited liability company
3.STAG III Arlington, L.P., a Delaware limited partnership
4.STAG III Boardman, LLC, a Delaware limited liability company
5.STAG III Chesterfield, LLC, a Delaware limited liability company
6.STAG III Cincinnati, LLC, a Delaware limited liability company
7.STAG III Daytona Beach, LLC, a Delaware limited liability company
8.STAG III Elkhart, LLC, a Delaware limited liability company
9.STAG III Farmington, LLC, a Delaware limited liability company
10.STAG III Holland, LLC, a Delaware limited liability company
11.STAG III Lewiston, LLC, a Delaware limited liability company
12.STAG III Malden, LLC, a Delaware limited liability company
13.STAG III Mason, LLC, a Delaware limited liability company
14.STAG III Mayville, LLC, a Delaware limited liability company
15.STAG III Newark, LLC, a Delaware limited liability company
16.STAG III Pensacola, LLC, a Delaware limited liability company
17.STAG III Pocatello, LLC, a Delaware limited liability company
18.STAG III Rapid City, LLC, a Delaware limited liability company
19.STIR Investments GP III, LLC, a Delaware limited liability company
20.STAG III Sergeant Bluff, LLC, a Delaware limited liability company
21.STAG III Twinsburg, LLC, a Delaware limited liability company
22.STAG III Youngstown, LLC, a Delaware limited liability company
23.STAG Investments Holdings IV, LLC, a Delaware limited liability company
24.STAG IV Alexandria, LLC, a Delaware limited liability company
25.STAG IV Belfast, LLC, a Delaware limited liability company
26.STAG IV Cheektowaga, LLC, a Delaware limited liability company
27.STAG IV Danville, LLC, a Delaware limited liability company
28.STAG IV Seville, LLC, a Delaware limited liability company
29.STAG IV Sun Prairie, LLC, a Delaware limited liability company
30.STAG IV Waco, L.P., a Delaware limited partnership
31.STIR Investments GP IV, LLC, a Delaware limited liability company
32.STAG GI Investments Holdings, LLC, a Delaware limited liability company
33.STAG GI New Jersey, LLC, a Delaware limited liability company
34.STAG Industrial Holdings, LLC, a Delaware limited liability company
35.STAG Arlington 2, L.P., a Delaware limited partnership
36.STAG TX GP 2, LLC, a Delaware limited liability company
37.STAG Avon, LLC, a Delaware limited liability company
38.STAG Buffalo, LLC, a Delaware limited liability company
39.STAG Chippewa Falls, LLC, a Delaware limited liability company
40.STAG Edgefield, LLC, a Delaware limited liability company
41.STAG Franklin, LLC, a Delaware limited liability company
42.STAG Lansing 2, LLC, a Delaware limited liability company
43.STAG Orlando, LLC, a Delaware limited liability company
44.STAG Pineville, LLC, a Delaware limited liability company
45.STAG Portland 2, LLC, a Delaware limited liability company
46.STAG Reading, LLC, a Delaware limited liability company
47.STAG Rogers 2, LLC, a Delaware limited liability company
48.STAG South Bend, LLC, a Delaware limited liability company
49.STAG Spartanburg, LLC, a Delaware limited liability company
50.STAG Portage, LLC, a Delaware limited liability company
51.STAG Jackson, LLC, a Delaware limited liability company




--------------------------------------------------------------------------------





52.STAG El Paso, LP, a Delaware limited partnership
53.STIR Investments GP, LLC, a Delaware limited liability company
54.STAG Simpsonville, LLC, a Delaware limited liability company
55.STAG Dallas, LLC, a Delaware limited liability company
56.STAG De Pere, LLC, a Delaware limited liability company
57.STAG Duncan, LLC, a Delaware limited liability company
58.STAG Buena Vista, LLC, a Delaware limited liability company
59.STAG Gurnee, LLC, a Delaware limited liability company
60.STAG Kansas City 2, LLC, a Delaware limited liability company
61.STAG Chicopee, LLC, a Delaware limited liability company
62.STAG Montgomery, LLC, a Delaware limited liability company
63.STAG Smyrna, LLC, a Delaware limited liability company
64.STAG Statham, LLC, a Delaware limited liability company
65.STAG Harrisonburg, LLC, a Delaware limited liability company
66.STAG Toledo, LLC, a Delaware limited liability company
67.STAG Woodstock, LLC, a Delaware limited liability company
68.STAG Columbia, LLC, a Delaware limited liability company
69.STAG Golden, LLC, a Delaware limited liability company
70.STAG DeKalb, LLC, a Delaware limited liability company
71.STAG Ocala, LLC, a Delaware limited liability company
72.STAG Marion 2, LLC, a Delaware limited liability company
73.STAG Londonderry, LLC, a Delaware limited liability company
74.STAG Houston 2, L.P., a Delaware limited partnership
75.STAG Idaho Falls, LLC, a Delaware limited liability company
76.STAG Williamsport, LLC, a Delaware limited liability company
77.STAG Kentwood, LLC, a Delaware limited liability company
78.STAG Marshall, LLC, a Delaware limited liability company
79.STAG Belvidere I, LLC, a Delaware limited liability company
80.STAG Belvidere II, LLC, a Delaware limited liability company
81.STAG Belvidere III, LLC, a Delaware limited liability company
82.STAG Belvidere IV, LLC, a Delaware limited liability company
83.STAG Belvidere V, LLC, a Delaware limited liability company
84.STAG Belvidere VI, LLC, a Delaware limited liability company
85.STAG Belvidere VII, LLC, a Delaware limited liability company
86.STAG Belvidere VIII, LLC, a Delaware limited liability company
87.STAG Belvidere IX, LLC, a Delaware limited liability company
88.STAG Nashville, LLC, a Delaware limited liability company
89.STAG New Berlin, LLC, a Delaware limited liability company
90.STAG Hampstead, LLC, a Delaware limited liability company
91.STAG New Hope, LLC, a Delaware limited liability company
92.STAG Springfield, LLC, a Delaware limited liability company
93.STAG Orlando 2, LLC, a Delaware limited liability company
94.STAG North Jackson 2, LLC, a Delaware limited liability company
95.STAG Shannon, LLC, a Delaware limited liability company
96.STAG Lansing 4, LLC, a Delaware limited liability company
97.STAG Harvard, LLC, a Delaware limited liability company
98.STAG Sauk Village, LLC, a Delaware limited liability company
99.STAG South Holland, LLC, a Delaware limited liability company
100.STAG Mascot, LLC, a Delaware limited liability company
101.STAG Janesville, LLC, a Delaware limited liability company
102.STAG Allentown, LLC, a Delaware limited liability company
103.STAG Nashua, LLC, a Delaware limited liability company
104.STAG Strongsville, LLC, a Delaware limited liability company
105.STAG Columbus, LLC, a Delaware limited liability company




--------------------------------------------------------------------------------





106.STAG Savannah, LLC, a Delaware limited liability company
107.STAG Garland, LP, a Delaware limited partnership
108.STAG West Chester, LLC, a Delaware limited liability company
109.STAG Calhoun, LLC, a Delaware limited liability company
110.STAG Hebron, LLC, a Delaware limited liability company
111.STAG Houston 3, LP, a Delaware limited partnership
112.STAG East Troy, LLC, a Delaware limited liability company
113.STAG Jefferson City, LLC, a Delaware limited liability company
114.STAG Savage, LLC, a Delaware limited liability company
115.STAG El Paso 1, LP, a Delaware limited partnership
116.STAG El Paso 2, LP, a Delaware limited partnership
117.STAG El Paso 3, LP, a Delaware limited partnership
118.STAG El Paso 4, LP, a Delaware limited partnership
119.STAG Chester, LLC, a Delaware limited liability company
120.STAG Mechanicsburg 1, LLC, a Delaware limited liability company
121.STAG Mechanicsburg 2, LLC, a Delaware limited liability company
122.STAG Mechanicsburg 3, LLC, a Delaware limited liability company
123.STAG Mason 3, LLC, a Delaware limited liability company
124.STAG Longmont, LLC, a Delaware limited liability company
125.STAG Lenexa, LLC, a Delaware limited liability company
126.STAG Reno, LLC, a Delaware limited liability company
127.STAG Fort Wayne, LLC, a Delaware limited liability company
128.STAG Murfreesboro, LLC, a Delaware limited liability company
129.STAG Gurnee 2, LLC, a Delaware limited liability company
130.STAG Germantown, LLC, a Delaware limited liability company
131.STAG Elizabethtown, LLC, a Delaware limited liability company
132.STAG Camarillo 1, LP, a Delaware limited partnership
133.STAG Camarillo 2, LP, a Delaware limited partnership
134.STAG CA GP, LLC, a Delaware limited liability company
135.STAG Spartanburg 3, LLC, a Delaware limited liability company
136.STAG Houston 4, LP, a Delaware limited partnership
137.STAG Burlington, LLC, a Delaware limited liability company
138.STAG Greenville, LLC, a Delaware limited liability company
139.STAG North Haven, LLC, a Delaware limited liability company
140.STAG Plymouth 2, LLC, a Delaware limited liability company
141.STAG Oakwood Village, LLC, a Delaware limited liability company
142.STAG Stoughton 1, LLC, a Delaware limited liability company
143.STAG Stoughton 2, LLC, a Delaware limited liability company
144.STAG 5101 South Council Road, LLC, a Delaware limited liability company
145.STAG Knoxville 2, LLC, a Delaware limited liability company
146.STAG Clinton, LLC, a Delaware limited liability company
147.STAG Fairborn, LLC, a Delaware limited liability company
148.STAG El Paso 5, LP, a Delaware limited partnership
149.STAG Phoenix, LLC, a Delaware limited liability company
150.STAG Machesney Park, LLC, a Delaware limited liability company
151.STAG Macedonia, LLC, a Delaware limited liability company
152.STAG Novi 2, LLC, a Delaware limited liability company
153.STAG Grand Junction, LLC, a Delaware limited liability company
154.STAG Tulsa, LLC, a Delaware limited liability company
155.STAG Chattanooga 1, LLC, a Delaware limited liability company
156.STAG Chattanooga 2, LLC, a Delaware limited liability company
157.STAG Libertyville 1, LLC, a Delaware limited liability company
158.STAG Libertyville 2, LLC, a Delaware limited liability company
159.STAG Greer, LLC, a Delaware limited liability company




--------------------------------------------------------------------------------





160.STAG Piedmont 1, LLC, a Delaware limited liability company
161.STAG Piedmont 2, LLC, a Delaware limited liability company
162.STAG Piedmont 3, LLC, a Delaware limited liability company
163.STAG Belvidere 10, LLC, a Delaware limited liability company
164.STAG Shreveport, LLC, a Delaware limited liability company
165.STAG Dayton 2, LLC, a Delaware limited liability company
166.STAG West Allis, LLC, a Delaware limited liability company
167.STAG Loudon, LLC, a Delaware limited liability company
168.STAG Garland 2, LP, a Delaware limited partnership
169.STAG Laurens, LLC, a Delaware limited liability company
170.STAG Lancaster, LLC, a Delaware limited liability company
171.STAG Grand Rapids, LLC, a Delaware limited liability company
172.STAG Burlington 2, LLC, a Delaware limited liability company
173.STAG Biddeford, LLC, a Delaware limited liability company
174.STAG Fairfield 3, LLC, a Delaware limited liability company
175.STAG Mascot 2, LLC, a Delaware limited liability company
176.STAG Erlanger, LLC, a Delaware limited liability company
177.STAG Gahanna, LLC, a Delaware limited liability company
178.STAG Norton, LLC, a Delaware limited liability company
179.STAG Visalia, LP, a Delaware limited partnership
180.STAG TX Holdings, LP, a Delaware limited partnership
181.STAG NC Holdings, LP, a Delaware limited partnership
182.STAG NC GP, LLC, a Delaware limited liability company
183.STAG Sparks 2, LLC, a Delaware limited liability company
184.STAG Hazelwood, LLC, a Delaware limited liability company
185.STAG Portland, LLC, a Delaware limited liability company
186.STAG East Windsor, LLC, a Delaware limited liability company
187.STAG Rockwall, L.P., a Delaware limited partnership
188.STAG Lebanon, LLC, a Delaware limited liability company
189.STAG Yorkville, LLC, a Delaware limited liability company






--------------------------------------------------------------------------------





EXHIBIT B
FORM OF RELEASE OF GUARANTOR
In witness whereof, the undersigned Administrative Agent, on behalf of the
Credit Parties, hereby releases and discharges _______________ from any and all
obligations and liabilities of ____________ to the Credit Parties under that
certain Subsidiary Guaranty Agreement dated as of July 28 , 2017 executed by the
Subsidiary Guarantors of STAG Industrial Operating Partnership, L.P., a Delaware
limited partnership, described therein in favor of the Administrative Agent for
the benefit of the Credit Parties.




Bank of America. N.A.,
as Administrative Agent




By:
Name:
Title:








--------------------------------------------------------------------------------






EXHIBIT H-1


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement dated as of July [28], 2017
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P. as the
Borrower (the “Borrower”), STAG Industrial, Inc., a Maryland corporation and the
sole member of the sole general partner of the Borrower, the Lenders from time
to time party thereto, and Bank of America, N.A., as the Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
[NAME OF LENDER]
By:
 
Name:
 
Title:
 
 
 
Date:
_________ __, 20[ ]







--------------------------------------------------------------------------------






EXHIBIT H-2


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement dated as of July [28], 2017
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P. as the
Borrower (the “Borrower”), STAG Industrial, Inc., a Maryland corporation and the
sole member of the sole general partner of the Borrower, the Lenders from time
to time party thereto, and Bank of America, N.A., as the Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:
 
 
 
Date:
_________ __, 20[ ]







--------------------------------------------------------------------------------






EXHIBIT H-3


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement dated as of July [28], 2017
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P. as the
Borrower (the “Borrower”), STAG Industrial, Inc., a Maryland corporation and the
sole member of the sole general partner of the Borrower, the Lenders from time
to time party thereto, and Bank of America, N.A., as the Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:
 
 
 
Date:
_________ __, 20[ ]







--------------------------------------------------------------------------------






EXHIBIT H-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Term Loan Agreement dated as of July [28], 2017
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”) among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P. as the
Borrower (the “Borrower”), STAG Industrial, Inc., a Maryland corporation and the
sole member of the sole general partner of the Borrower, the Lenders from time
to time party thereto, and Bank of America, N.A., as the Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Term
Loan Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
[NAME OF LENDER]
By:
 
Name:
 
Title:
 
 
 
Date:
_________ __, 20[ ]









--------------------------------------------------------------------------------






EXHIBIT I


FORM OF BORROWER’S INSTRUCTION CERTIFICATE


Effective Date: __________________, 20___
Page _____ of _____










[INSTRUCTIONS: SECTION I: At a minimum, must include signers on applicable
agreement; may include additional parties listed on the most recent borrowing
resolution if expected to occasionally act on behalf of Borrower. Any new signer
listed in Section I must be authorized pursuant to a new borrowing resolution.
SECTION II: Additional parties authorized beyond Section I to authorize draws
may be listed in this section.]


BORROWER’S INSTRUCTION CERTIFICATE


Certificate of Authority and Specimen Signatures


I, [NAME OF AUTHORIZED SIGNATORY], the authorized signatory of [NAME(S) OF
BORROWER(S)], (“Borrower”), which said Borrower has executed a certain [NAME OF
LOAN AGREEMENT] dated [DATE OF AGREEMENT], with Bank of America, N.A. [, as
Administrative Agent] (“Bank”), in the stated original principal amount of
[$_____________] (“Loan Agreement”), and do hereby certify that the Authorized
Signers and Authorized Persons whose names, titles and signatures appear in
Sections I and II below are authorized to act on behalf of Borrower for the
specified purposes indicated below.


Section I – General Authorization. All persons listed below are also listed in
the most recent borrowing resolution. Any one (1) of the persons indicated below
(“Authorized Signers”) is authorized to act on behalf of Borrower for all
purposes including, but not limited to obtaining any and all information
pertaining to the Loan, requesting any action under the loan documents,
providing any certificates on behalf of Borrower, and appointing and changing
Authorized Persons (defined in Section II below). All persons who signed the
Loan Agreement on behalf of Borrower must sign in this Section I acknowledging
their agreement with the below listed Authorized Persons.
Name
Title
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------







Section II – Draw Requests for Loan Proceeds Authorization. Any one (1) of the
persons indicated below (“Authorized Persons”) is authorized to act on behalf of
Borrower in providing draw requests and/or requisitions and requesting
disbursements of Loan proceeds and/or proceeds from the applicable reserve
account.
Name
Title
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



I further certify that the specimen signatures set forth above in Sections I and
II, next to each name are the true and genuine signatures of such persons, and
Bank may conclusively rely on the accuracy, genuineness, and good faith of any
written, oral or electronic communication from any of the above listed
individuals, for the specified purposes so stated. Bank may rely on this
Borrower’s Instruction Certificate until written notice is received by Bank,
revoking the authorizations in Sections I and II and/or replacing this with a
new Borrower’s Instruction Certificate, and such notice shall be effective not
sooner than five (5) Business Days following receipt thereof.


 
 
 
 
 
 
 
(Printed Name of Authorizing Party
 
(Signature)
 
(Title)
 
(Phone Number)







[NOTE: There should be a recent incumbency certificate on file for the
authorized signatory signing this certificate.]








